
	
		111th CONGRESS
		2d Session
		S. 3611
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize appropriations for fiscal year
		  2010 for intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2010.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Definitions.
					TITLE I—BUDGET AND
				PERSONNEL AUTHORIZATIONS
					Sec. 101.
				Authorization of appropriations.
					Sec. 102. Classified
				Schedule of Authorizations.
					Sec. 103. Personnel
				ceiling adjustments.
					Sec. 104.
				Intelligence Community Management Account.
					Sec. 105. Restriction
				on conduct of intelligence activities.
					Sec. 106. Budgetary
				provisions.
					TITLE II—CENTRAL
				INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
					Sec. 201.
				Authorization of appropriations.
					Sec. 202. Technical
				modification to mandatory retirement provision of the Central Intelligence
				Agency Retirement Act.
					TITLE III—GENERAL
				INTELLIGENCE COMMUNITY MATTERS
					Subtitle A—Personnel
				Matters
					Sec. 301. Increase in
				employee compensation and benefits authorized by law.
					Sec. 302. Enhanced
				flexibility in nonreimbursable details to elements of the intelligence
				community.
					Sec. 303. Pay
				authority for critical positions.
					Sec. 304. Award of
				rank to members of the Senior National Intelligence Service.
					Sec. 305. Annual
				personnel level assessments for the intelligence community.
					Sec. 306. Temporary
				personnel authorizations for critical language training.
					Sec. 307. Conflict of
				interest regulations for intelligence community employees.
					Subtitle B—Education
				Programs
					Sec. 311. Permanent
				authorization for the Pat Roberts Intelligence Scholars Program.
					Sec. 312.
				Modifications to the Louis Stokes Educational Scholarship Program.
					Sec. 313.
				Intelligence officer training program.
					Sec. 314. Pilot
				program for intensive language instruction in African languages.
					Subtitle
				C—Acquisition Matters
					Sec. 321.
				Vulnerability assessments of major systems.
					Sec. 322.
				Intelligence community business system transformation.
					Sec. 323. Reports on
				the acquisition of major systems.
					Sec. 324. Critical
				cost growth in major systems.
					Sec. 325. Future
				budget projections.
					Sec. 326. National
				Intelligence Program funded acquisitions.
					Subtitle
				D—Congressional Oversight, Plans, and Reports
					Sec. 331.
				Notification procedures.
					Sec. 332.
				Certification of compliance with oversight requirements.
					Sec. 333. Report on
				detention and interrogation activities.
					Sec. 334. Summary of
				intelligence relating to terrorist recidivism of detainees held at United
				States Naval Station, Guantanamo Bay, Cuba.
					Sec. 335. Report and
				strategic plan on biological weapons.
					Sec. 336.
				Cybersecurity oversight.
					Sec. 337. Report on
				foreign language proficiency in the intelligence community.
					Sec. 338. Report on
				plans to increase diversity within the intelligence community.
					Sec. 339. Report on
				intelligence community contractors.
					Sec. 340. Study on
				electronic waste destruction practices of the intelligence
				community.
					Sec. 341. Review of
				records relating to potential health risks among Desert Storm
				veterans.
					Sec. 342. Review of
				Federal Bureau of Investigation exercise of enforcement jurisdiction in foreign
				nations.
					Sec. 343. Public
				release of information on procedures used in narcotics airbridge denial program
				in Peru.
					Sec. 344. Report on
				threat from dirty bombs.
					Sec. 345. Report on
				creation of space intelligence office.
					Sec. 346. Report on
				attempt to detonate explosive device on Northwest Airlines flight
				253.
					Sec. 347. Repeal or
				modification of certain reporting requirements.
					Sec. 348.
				Incorporation of reporting requirements.
					Sec. 349. Conforming
				amendments for report submission dates.
					Subtitle E—Other
				Matters
					Sec. 361. Extension
				of authority to delete information about receipt and disposition of foreign
				gifts and decorations.
					Sec. 362.
				Modification of availability of funds for different intelligence
				activities.
					Sec. 363. Protection
				of certain national security information.
					Sec. 364. National
				Intelligence Program budget.
					Sec. 365. Improving
				the review authority of the Public Interest Declassification Board.
					Sec. 366. Authority
				to designate undercover operations to collect foreign intelligence or
				counterintelligence.
					Sec. 367. Security
				clearances: reports; reciprocity.
					Sec. 368. Correcting
				long-standing material weaknesses.
					Sec. 369.
				Intelligence community financial improvement and audit readiness.
					TITLE IV—MATTERS
				RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
					Subtitle A—Office of
				the Director of National Intelligence
					Sec. 401.
				Accountability reviews by the Director of National Intelligence.
					Sec. 402. Authorities
				for intelligence information sharing.
					Sec. 403. Location of
				the Office of the Director of National Intelligence.
					Sec. 404. Title and
				appointment of Chief Information Officer of the Intelligence
				Community.
					Sec. 405. Inspector
				General of the Intelligence Community.
					Sec. 406. Chief
				Financial Officer of the Intelligence Community.
					Sec. 407. Leadership
				and location of certain offices and officials.
					Sec. 408. Protection
				of certain files of the Office of the Director of National
				Intelligence.
					Sec. 409.
				Counterintelligence initiatives for the intelligence community.
					Sec. 410.
				Inapplicability of Federal Advisory Committee
				Act to advisory committees of the Office of the Director of National
				Intelligence.
					Sec. 411. Membership
				of the Director of National Intelligence on the Transportation Security
				Oversight Board.
					Sec. 412. Repeal of
				certain authorities relating to the Office of the National Counterintelligence
				Executive.
					Sec. 413. Misuse of
				the Office of the Director of National Intelligence name, initials, or
				seal.
					Sec. 414. Plan to
				implement recommendations of the data center energy efficiency
				reports.
					Sec. 415. Director of
				National Intelligence support for reviews of International Traffic in Arms
				Regulations and Export Administration Regulations.
					Subtitle B—Central
				Intelligence Agency
					Sec. 421. Additional
				functions and authorities for protective personnel of the Central Intelligence
				Agency.
					Sec. 422. Appeals
				from decisions involving contracts of the Central Intelligence
				Agency.
					Sec. 423. Deputy
				Director of the Central Intelligence Agency.
					Sec. 424. Authority
				to authorize travel on a common carrier.
					Sec. 425. Inspector
				General for the Central Intelligence Agency.
					Sec. 426. Budget of
				the Inspector General for the Central Intelligence Agency.
					Sec. 427. Public
				availability of unclassified versions of certain intelligence
				products.
					Subtitle C—Defense
				Intelligence Components
					Sec. 431. Inspector
				general matters.
					Sec. 432.
				Clarification of national security missions of National Geospatial-Intelligence
				Agency for analysis and dissemination of certain intelligence
				information.
					Sec. 433. Director of
				Compliance of the National Security Agency.
					Subtitle D—Other
				Elements
					Sec. 441.
				Codification of additional elements of the intelligence community.
					Sec. 442.
				Authorization of appropriations for Coast Guard National Tactical Integration
				Office.
					Sec. 443. Retention
				and relocation bonuses for the Federal Bureau of Investigation.
					Sec. 444. Extension
				of the authority of the Federal Bureau of Investigation to waive mandatory
				retirement provisions.
					Sec. 445. Report and
				assessments on transformation of the intelligence capabilities of the Federal
				Bureau of Investigation.
					TITLE V—REORGANIZATION
				OF THE DIPLOMATIC TELECOMMUNICATIONS SERVICE PROGRAM OFFICE
					Sec. 501.
				Reorganization of the Diplomatic Telecommunications Service Program
				Office.
					TITLE VI—FOREIGN
				INTELLIGENCE AND INFORMATION COMMISSION ACT
					Sec. 601. Short
				title.
					Sec. 602.
				Definitions.
					Sec. 603.
				Establishment and functions of the Commission.
					Sec. 604. Members and
				staff of the Commission.
					Sec. 605. Powers and
				duties of the Commission.
					Sec. 606. Report of
				the Commission.
					Sec. 607.
				Termination.
					Sec. 608.
				Nonapplicability of Federal Advisory Committee Act.
					Sec. 609.
				Authorization of appropriations.
					TITLE VII—OTHER
				MATTERS
					Sec. 701. Extension
				of National Commission for the Review of the Research and Development Programs
				of the United States Intelligence Community.
					Sec. 702.
				Classification review of executive branch materials in the possession of the
				congressional intelligence committees.
					TITLE VIII—TECHNICAL
				AMENDMENTS
					Sec. 801. Technical
				amendments to the Foreign Intelligence Surveillance Act of
				1978.
					Sec. 802. Technical
				amendments to the Central Intelligence Agency Act of
				1949.
					Sec. 803. Technical
				amendments to title 10, United States
				Code.
					Sec. 804. Technical
				amendments to the National Security Act of
				1947.
					Sec. 805. Technical
				amendments relating to the multiyear National Intelligence Program.
					Sec. 806. Technical
				amendments to the Intelligence Reform and Terrorism Prevention Act of
				2004.
					Sec. 807. Technical
				amendments to the Executive Schedule.
					Sec. 808. Technical
				amendments to section 105 of the Intelligence
				Authorization Act for Fiscal Year
				2004.
					Sec. 809. Technical
				amendments to section 602 of the Intelligence
				Authorization Act for Fiscal Year
				1995.
					Sec. 810. Technical
				amendments to section 403 of the Intelligence
				Authorization Act, Fiscal Year
				1992.
				
			2.DefinitionsIn this Act:
			(1)Congressional intelligence
			 committeesThe term
			 congressional intelligence committees means—
				(A)the Select Committee on Intelligence of the
			 Senate; and
				(B)the Permanent Select Committee on
			 Intelligence of the House of Representatives.
				(2)Intelligence communityThe term intelligence
			 community has the meaning given that term in section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)).
			IBUDGET AND PERSONNEL
			 AUTHORIZATIONS
			101.Authorization of
			 appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2010 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the Director of National
			 Intelligence.
				(2)The Central Intelligence Agency.
				(3)The Department of Defense.
				(4)The Defense Intelligence Agency.
				(5)The National Security Agency.
				(6)The Department of the Army, the Department
			 of the Navy, and the Department of the Air Force.
				(7)The Coast Guard.
				(8)The Department of State.
				(9)The Department of the Treasury.
				(10)The Department of Energy.
				(11)The Department of Justice.
				(12)The Federal Bureau of Investigation.
				(13)The Drug Enforcement Administration.
				(14)The National Reconnaissance Office.
				(15)The National Geospatial-Intelligence
			 Agency.
				(16)The Department of Homeland Security.
				102.Classified Schedule of
			 Authorizations
				(a)Specifications of amounts and personnel
			 levelsThe amounts authorized
			 to be appropriated under section 101 and, subject to section 103, the
			 authorized personnel levels (expressed as full-time equivalent positions) as of
			 September 30, 2010, for the conduct of the intelligence activities of the
			 elements listed in paragraphs (1) through (16) of section 101, are those
			 specified in the classified Schedule of Authorizations prepared to accompany
			 the bill S. 3611 of the One Hundred Eleventh Congress.
				(b)Availability of classified Schedule of
			 AuthorizationsThe classified
			 Schedule of Authorizations referred to in subsection (a) shall be made
			 available to the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President. The
			 President shall provide for suitable distribution of the Schedule, or of
			 appropriate portions of the Schedule, within the executive branch.
				103.Personnel ceiling adjustments
				(a)Authority for increasesThe Director of National Intelligence may
			 authorize the employment of civilian personnel in excess of the number of
			 full-time equivalent positions for fiscal year 2010 authorized by the
			 classified Schedule of Authorizations referred to in section 102(a) if the
			 Director of National Intelligence determines that such action is necessary for
			 the performance of important intelligence functions, except that the number of
			 personnel employed in excess of the number authorized under such section may
			 not, for any element of the intelligence community, exceed 3 percent of the
			 number of civilian personnel authorized under such section for such
			 element.
				(b)Authority for conversion of activities
			 performed by contract personnel
					(1)In generalIn addition to the authority in subsection
			 (a) and subject to paragraph (2), if the head of an element of the intelligence
			 community makes a determination that activities currently being performed by
			 contract personnel should be performed by employees of such element, the
			 Director of National Intelligence, in order to reduce a comparable number of
			 contract personnel, may authorize for that purpose employment of additional
			 full-time equivalent personnel in such element equal to the number of full-time
			 equivalent contract personnel performing such activities.
					(2)Concurrence and approvalThe authority described in paragraph (1)
			 may not be exercised unless the Director of National Intelligence concurs with
			 the determination described in such paragraph.
					(c)Treatment of certain
			 personnelThe Director of
			 National Intelligence shall establish guidelines that govern, for each element
			 of the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such personnel
			 levels, of employment or assignment—
					(1)in a student program, trainee program, or
			 similar program;
					(2)in a reserve corps or as a reemployed
			 annuitant; or
					(3)in details, joint duty, or long-term,
			 full-time training.
					(d)Notice to congressional intelligence
			 committeesThe Director of
			 National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to the initial exercise of an authority
			 described in subsection (a) or (b).
				104.Intelligence Community Management
			 Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2010 the sum of
			 $710,612,000. Within such amount, funds identified in the classified Schedule
			 of Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2011.
				(b)Authorized personnel levelsThe elements within the Intelligence
			 Community Management Account of the Director of National Intelligence are
			 authorized 822 full-time equivalent personnel as of September 30, 2010.
			 Personnel serving in such elements may be permanent employees of the Office of
			 the Director of National Intelligence or personnel detailed from other elements
			 of the United States Government.
				(c)Construction of authoritiesThe authorities available to the Director
			 of National Intelligence under section 103 are also available to the Director
			 for the adjustment of personnel levels within the Intelligence Community
			 Management Account.
				(d)Classified authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2010 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts made available for advanced research
			 and development shall remain available until September 30, 2011.
					(2)Authorization of personnelIn addition to the personnel authorized by
			 subsection (b) for elements of the Intelligence Community Management Account as
			 of September 30, 2010, there are authorized such full-time equivalent personnel
			 for the Community Management Account as of that date as are specified in the
			 classified Schedule of Authorizations referred to in section 102(a).
					105.Restriction on conduct of intelligence
			 activitiesThe authorization
			 of appropriations by this Act shall not be deemed to constitute authority for
			 the conduct of any intelligence activity that is not otherwise authorized by
			 the Constitution or the laws of the United States.
			106.Budgetary
			 provisionsThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND
			 DISABILITY SYSTEM
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2010 the sum of $290,900,000.
			202.Technical modification to mandatory
			 retirement provision of the Central Intelligence Agency Retirement
			 ActSubparagraph (A) of
			 section 235(b)(1) of the Central Intelligence Agency Retirement Act (50 U.S.C.
			 2055(b)(1)) is amended by striking receiving compensation under the
			 Senior Intelligence Service pay schedule at the rate and inserting
			 who is at the Senior Intelligence Service rank.
			IIIGENERAL INTELLIGENCE COMMUNITY
			 MATTERS
			APersonnel Matters
				301.Increase in employee compensation and
			 benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
				302.Enhanced flexibility in nonreimbursable
			 details to elements of the intelligence community
					(a)In generalTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.) is amended by inserting after section 113 the
			 following new section:
						
							113A.Detail of other personnelExcept as provided in section 904(g)(2) of
				the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 402c(g)(2)) and
				section 113 of this Act, and notwithstanding any other provision of law, an
				officer or employee of the United States or member of the Armed Forces may be
				detailed to the staff of an element of the intelligence community funded
				through the National Intelligence Program from another element of the
				intelligence community or from another element of the United States Government
				on a reimbursable or nonreimbursable basis, as jointly agreed to by the head of
				the receiving element and the head of the detailing element, for a period not
				to exceed 2
				years.
							.
					(b)Table of contents amendmentThe table of contents in the first section
			 of such Act is amended by inserting after the item relating to section 113 the
			 following new item:
						
							
								Sec. 113A. Detail of other
				personnel.
							
							.
					303.Pay authority for critical
			 positionsSection 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1) is amended by adding at the end
			 the following new subsection:
					
						(s)Pay authority for critical
				positions(1)Notwithstanding any pay limitation
				established under any other provision of law applicable to employees in
				elements of the intelligence community, the Director of National Intelligence
				may, in coordination with the Director of the Office of Personnel Management
				and the Director of the Office of Management and Budget, grant authority to the
				head of a department or agency to fix the rate of basic pay for one or more
				positions within the intelligence community at a rate in excess of any
				applicable limitation, subject to the provisions of this subsection. The
				exercise of authority so granted is at the discretion of the head of the
				department or agency employing the individual in a position covered by such
				authority, subject to the provisions of this subsection and any conditions
				established by the Director of National Intelligence when granting such
				authority.
							(2)Authority under this subsection may be
				granted or exercised only—
								(A)with respect to a position that requires an
				extremely high level of expertise and is critical to successful accomplishment
				of an important mission; and
								(B)to the extent necessary to recruit or
				retain an individual exceptionally well qualified for the position.
								(3)The head of a department or agency may not
				fix a rate of basic pay under this subsection at a rate greater than the rate
				payable for level II of the Executive Schedule under section 5313 of title 5,
				United States Code, except upon written approval of the Director of National
				Intelligence or as otherwise authorized by law.
							(4)The head of a department or agency may not
				fix a rate of basic pay under this subsection at a rate greater than the rate
				payable for level I of the Executive Schedule under section 5312 of title 5,
				United States Code, except upon written approval of the President in response
				to a request by the Director of National Intelligence or as otherwise
				authorized by law.
							(5)Any grant of authority under this
				subsection for a position shall terminate at the discretion of the Director of
				National Intelligence.
							(6)(A)The Director of National Intelligence shall
				notify the congressional intelligence committees not later than 30 days after
				the date on which the Director grants authority to the head of a department or
				agency under this subsection.
								(B)The head of a department or agency to which
				the Director of National Intelligence grants authority under this subsection
				shall notify the congressional intelligence committees and the Director of the
				exercise of such authority not later than 30 days after the date on which such
				head exercises such
				authority.
								.
				304.Award of rank to members of the Senior
			 National Intelligence ServiceSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1), as amended by section 303 of this Act, is further
			 amended by adding at the end the following new subsection:
					
						(t)Award of rank to members of the Senior
				National Intelligence Service(1)The President, based on the recommendation
				of the Director of National Intelligence, may award a rank to a member of the
				Senior National Intelligence Service or other intelligence community senior
				civilian officer not already covered by such a rank award program in the same
				manner in which a career appointee of an agency may be awarded a rank under
				section 4507 of title 5, United States Code.
							(2)The President may establish procedures to
				award a rank under paragraph (1) to a member of the Senior National
				Intelligence Service or a senior civilian officer of the intelligence community
				whose identity as such a member or officer is classified information (as
				defined in section
				606(1)).
							.
				305.Annual personnel level assessments for the
			 intelligence community
					(a)AssessmentTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.) is amended by inserting after section 506A the
			 following new section:
						
							506B.Annual personnel level assessments for the intelligence
		  community(a)Requirement To provideThe Director of National Intelligence
				shall, in consultation with the head of each element of the intelligence
				community, prepare an annual personnel level assessment for such element that
				assesses the personnel levels for such element for the fiscal year following
				the fiscal year in which the assessment is submitted.
								(b)ScheduleEach assessment required by subsection (a)
				shall be submitted to the congressional intelligence committees each year at
				the time that the President submits to Congress the budget for a fiscal year
				pursuant to section 1105 of title 31, United States Code.
								(c)ContentsEach assessment required by subsection (a)
				submitted during a fiscal year shall contain the following information for the
				element of the intelligence community concerned:
									(1)The budget submission for personnel costs
				for the upcoming fiscal year.
									(2)The dollar and percentage increase or
				decrease of such costs as compared to the personnel costs of the current fiscal
				year.
									(3)The dollar and percentage increase or
				decrease of such costs as compared to the personnel costs during the prior 5
				fiscal years.
									(4)The number of full-time equivalent
				positions that is the basis for which personnel funds are requested for the
				upcoming fiscal year.
									(5)The numerical and percentage increase or
				decrease of the number referred to in paragraph (4) as compared to the number
				of full-time equivalent positions of the current fiscal year.
									(6)The numerical and percentage increase or
				decrease of the number referred to in paragraph (4) as compared to the number
				of full-time equivalent positions during the prior 5 fiscal years.
									(7)The best estimate of the number and costs
				of core contract personnel to be funded by the element for the upcoming fiscal
				year.
									(8)The numerical and percentage increase or
				decrease of such costs of core contract personnel as compared to the best
				estimate of the costs of core contract personnel of the current fiscal
				year.
									(9)The numerical and percentage increase or
				decrease of such number and such costs of core contract personnel as compared
				to the number and cost of core contract personnel during the prior 5 fiscal
				years.
									(10)A justification for the requested personnel
				and core contract personnel levels.
									(11)The best estimate of the number of
				intelligence collectors and analysts employed or contracted by each element of
				the intelligence community.
									(12)A statement by the Director of National
				Intelligence that, based on current and projected funding, the element
				concerned will have sufficient—
										(A)internal infrastructure to support the
				requested personnel and core contract personnel levels;
										(B)training resources to support the requested
				personnel levels; and
										(C)funding to support the administrative and
				operational activities of the requested personnel
				levels.
										.
					(b)Applicability dateThe first assessment required to be
			 submitted under section 506B(b) of the National Security Act of 1947, as added
			 by subsection (a), shall be submitted to the congressional intelligence
			 committees at the time that the President submits to Congress the budget for
			 fiscal year 2012 pursuant to section 1105 of title 31, United States
			 Code.
					(c)Table of contents amendmentThe table of contents in the first section
			 such Act, as amended by section 302 of this Act, is further amended by
			 inserting after the item relating to section 506A the following new
			 item:
						
							
								Sec. 506B. Annual personnel
				level assessments for the intelligence
				community.
							
							.
					306.Temporary personnel authorizations for
			 critical language trainingSection 102A(e) of the National Security Act
			 of 1947 (50 U.S.C. 403–1(e)) is amended by—
					(1)redesignating paragraph (3) as paragraph
			 (4); and
					(2)inserting after paragraph (2) the following
			 new paragraph:
						
							(3)(A)In addition to the number of full-time
				equivalent positions authorized for the Office of the Director of National
				Intelligence for a fiscal year, there is authorized for such Office for each
				fiscal year an additional 100 full-time equivalent positions that may be used
				only for the purposes described in subparagraph (B).
								(B)Except as provided in subparagraph (C), the
				Director of National Intelligence may use a full-time equivalent position
				authorized under subparagraph (A) only for the purpose of providing a temporary
				transfer of personnel made in accordance with paragraph (2) to an element of
				the intelligence community to enable such element to increase the total number
				of personnel authorized for such element, on a temporary basis—
									(i)during a period in which a permanent
				employee of such element is absent to participate in critical language
				training; or
									(ii)to accept a permanent employee of another
				element of the intelligence community to provide language-capable
				services.
									(C)Paragraph (2)(B) shall not apply with
				respect to a transfer of personnel made under subparagraph (B).
								(D)The Director of National Intelligence shall
				submit to the congressional intelligence committees an annual report on the use
				of authorities under this paragraph. Each such report shall include a
				description of—
									(i)the number of transfers of personnel made
				by the Director pursuant to subparagraph (B), disaggregated by each element of
				the intelligence community;
									(ii)the critical language needs that were
				fulfilled or partially fulfilled through the use of such transfers; and
									(iii)the cost to carry out subparagraph
				(B).
									.
					307.Conflict of interest regulations for
			 intelligence community employeesSection 102A of the National Security Act of
			 1947 (50 U.S.C. 403–1), as amended by section 304 of this Act, is further
			 amended by adding at the end the following new subsection:
					
						(u)Conflict of interest
				regulations(1)The Director of National Intelligence, in
				consultation with the Director of the Office of Government Ethics, shall issue
				regulations prohibiting an officer or employee of an element of the
				intelligence community from engaging in outside employment if such employment
				creates a conflict of interest or appearance thereof.
							(2)The Director of National Intelligence shall
				annually submit to the congressional intelligence committees a report
				describing all outside employment for officers and employees of elements of the
				intelligence community that was authorized by the head of an element of the
				intelligence community during the preceding calendar year. Such report shall be
				submitted each year on the date provided in section
				507.
							.
				BEducation Programs
				311.Permanent authorization for the Pat Roberts
			 Intelligence Scholars Program
					(a)Permanent authorizationSubtitle C of title X of the National
			 Security Act of 1947 (50 U.S.C. 441m et seq.) is amended by adding at the end
			 the following new section:
						
							1022.Program on recruitment and training(a)Program(1)The Director of National Intelligence shall
				carry out a program to ensure that selected students or former students are
				provided funds to continue academic training, or are reimbursed for academic
				training previously obtained, in areas of specialization that the Director, in
				consultation with the other heads of the elements of the intelligence
				community, identifies as areas in which the current capabilities of the
				intelligence community are deficient or in which future capabilities of the
				intelligence community are likely to be deficient.
									(2)A
				student or former student selected for participation in the program shall
				commit to employment with an element of the intelligence community, following
				completion of appropriate academic training, under such terms and conditions as
				the Director considers appropriate.
									(3)The program shall be known as the Pat
				Roberts Intelligence Scholars Program.
									(b)ElementsIn carrying out the program under
				subsection (a), the Director shall—
									(1)establish such requirements relating to the
				academic training of participants as the Director considers appropriate to
				ensure that participants are prepared for employment as intelligence
				professionals; and
									(2)periodically review the areas of
				specialization of the elements of the intelligence community to determine the
				areas in which such elements are, or are likely to be, deficient in
				capabilities.
									(c)Use of fundsFunds made available for the program under
				subsection (a) shall be used—
									(1)to provide a monthly stipend for each month
				that a student is pursuing a course of study;
									(2)to pay the full tuition of a student or
				former student for the completion of such course of study;
									(3)to pay for books and materials that the
				student or former student requires or required to complete such course of
				study;
									(4)to pay the expenses of the student or
				former student for travel requested by an element of the intelligence community
				in relation to such program; or
									(5)for such other purposes the Director
				considers reasonably appropriate to carry out such
				program.
									.
					(b)Conforming amendments
						(1)Table of contents amendmentThe table of contents in the first section
			 of such Act, as amended by section 305 of this Act, is further amended—
							(A)by transferring the item relating to
			 section 1002 so such item immediately follows the item relating to section
			 1001; and
							(B)by inserting after the item relating to
			 section 1021 the following new item:
								
									
										Sec. 1022. Program on
				recruitment and
				training.
									
									.
							(2)Repeal of pilot program
							(A)AuthoritySection 318 of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50 U.S.C. 441g
			 note) is repealed.
							(B)Table of contents amendmentThe table of contents in section 1 of the
			 Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117
			 Stat. 2599) is amended by striking the item relating to section 318.
							312.Modifications to the Louis Stokes
			 Educational Scholarship Program
					(a)Expansion of the Louis Stokes Educational
			 Scholarship Program to graduate studentsSection 16 of the National Security Agency
			 Act of 1959 (50 U.S.C. 402 note) is amended—
						(1)in subsection (a)—
							(A)by inserting and graduate
			 after undergraduate; and
							(B)by striking the
			 baccalaureate and inserting a baccalaureate or
			 graduate;
							(2)in subsection (b), by inserting or
			 graduate after undergraduate;
						(3)in subsection (e)(2), by inserting
			 and graduate after undergraduate; and
						(4)by adding at the end the following new
			 subsection:
							
								(h)The undergraduate and graduate training
				program established under this section shall be known as the Louis Stokes
				Educational Scholarship
				Program.
								.
						(b)Authority for participation by individuals
			 who are not employed by the United States Government
						(1)In generalSubsection (b) of section 16 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note), as amended by
			 subsection (a)(2), is further amended by striking civilian
			 employees and inserting civilians who may or may not be
			 employees.
						(2)Conforming amendmentsSection 16 of the National Security Agency
			 Act of 1959 (50 U.S.C. 402 note), as amended by subsection (a), is further
			 amended—
							(A)in subsection (c), by striking
			 employees and inserting program participants;
			 and
							(B)in subsection (d)—
								(i)in paragraph (1)—
									(I)in the matter preceding subparagraph (A),
			 strike an employee of the Agency, and insert a program
			 participant,;
									(II)in subparagraph (A), by striking
			 employee and inserting program
			 participant;
									(III)in subparagraph (C)—
										(aa)by striking employee each
			 place that term appears and inserting program participant;
			 and
										(bb)by striking employee’s each
			 place that term appears and inserting program participant’s;
			 and
										(IV)in subparagraph (D)—
										(aa)by striking employee each
			 place that term appears and inserting program participant;
			 and
										(bb)by striking employee’s each
			 place that term appears and inserting program participant’s;
			 and
										(ii)in paragraph (3)(C)—
									(I)by striking employee both
			 places that term appears and inserting program participant;
			 and
									(II)by striking employee’s and
			 inserting program participant’s.
									(c)Termination of program
			 participantsSubsection
			 (d)(1)(C) of section 16 of the National Security Agency Act of 1959 (50 U.S.C.
			 402 note), as amended by subsection (b)(2)(B)(i)(III), is further amended by
			 striking terminated and all that follows and inserting
			 “terminated—
						
							(i)by the Agency due to misconduct by the
				program participant;
							(ii)by the program participant voluntarily;
				or
							(iii)by the Agency for the failure of the
				program participant to maintain such level of academic standing in the
				educational course of training as the Director of the National Security Agency
				shall have specified in the agreement of the program participant under this
				subsection;
				and
							.
					(d)Authority To withhold disclosure of
			 affiliation with NSASubsection (e) of Section 16 of the
			 National Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by
			 striking (1) When an employee and all that follows through
			 (2) Agency efforts and inserting Agency
			 efforts.
					(e)Authority of elements of the Intelligence
			 Community To establish a stokes educational scholarship program
						(1)AuthoritySubtitle C of title X of the National
			 Security Act of 1947 (50 U.S.C. 441m et seq.), as amended by section 311 of
			 this Act, is further amended by adding at the end the following new
			 section:
							
								1023.Educational scholarship programThe head of a department or agency
				containing an element of the intelligence community may establish an
				undergraduate or graduate training program with respect to civilian employees
				and prospective civilian employees of such element similar in purpose,
				conditions, content, and administration to the program that the Secretary of
				Defense is authorized to establish under section 16 of the National Security
				Agency Act of 1959 (50 U.S.C. 402
				note).
								.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 311 of this Act, is
			 further amended by inserting after the item relating to section 1022, as added
			 by such section 311, the following new item:
							
								
									Sec. 1023. Educational
				scholarship
				program.
								
								.
						313.Intelligence officer training
			 program
					(a)ProgramSubtitle C of title X of the National
			 Security Act of 1947 (50 U.S.C. 441m et seq.), as amended by section 312(e) of
			 this Act, is further amended by adding at the end the following new
			 section:
						
							1024.Intelligence officer training program(a)Programs(1)The Director of National Intelligence may
				carry out grant programs in accordance with subsection (b) to enhance the
				recruitment and retention of an ethnically and culturally diverse intelligence
				community workforce with capabilities critical to the national security
				interests of the United States.
									(2)In carrying out paragraph (1), the Director
				shall identify the skills necessary to meet current or emergent needs of the
				intelligence community and the educational disciplines that will provide
				individuals with such skills.
									(b)Institutional grant program(1)The Director may provide grants to
				institutions of higher education to support the establishment or continued
				development of programs of study in educational disciplines identified under
				subsection (a)(2).
									(2)A
				grant provided under paragraph (1) may, with respect to the educational
				disciplines identified under subsection (a)(2), be used for the following
				purposes:
										(A)Curriculum or program development.
										(B)Faculty development.
										(C)Laboratory equipment or
				improvements.
										(D)Faculty research.
										(c)ApplicationAn institution of higher education seeking
				a grant under this section shall submit an application describing the proposed
				use of the grant at such time and in such manner as the Director may
				require.
								(d)ReportsAn institution of higher education that
				receives a grant under this section shall submit to the Director regular
				reports regarding the use of such grant, including—
									(1)a description of the benefits to students
				who participate in the course of study funded by such grant;
									(2)a description of the results and
				accomplishments related to such course of study; and
									(3)any other information that the Director may
				require.
									(e)RegulationsThe Director shall prescribe such
				regulations as may be necessary to carry out this section.
								(f)DefinitionsIn this section:
									(1)The term Director means the
				Director of National Intelligence.
									(2)The term institution of higher
				education has the meaning given the term in section 101 of the Higher
				Education Act of 1965 (20 U.S.C.
				1001).
									.
					(b)Repeal of duplicative provisions
						(1)In generalThe following provisions of law are
			 repealed:
							(A)Subsections (b) through (g) of section 319
			 of the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177;
			 50 U.S.C. 403 note).
							(B)Section 1003 of the National Security Act
			 of 1947 (50 U.S.C. 441g–2).
							(C)Section 922 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 50
			 U.S.C. 402 note).
							(2)Existing agreementsNotwithstanding the repeals made by
			 paragraph (1), nothing in this subsection shall be construed to amend, modify,
			 or abrogate any agreement, contract, or employment relationship that was in
			 effect in relation to the provisions repealed under paragraph (1) on the day
			 prior to the date of the enactment of this Act.
						(3)Technical amendmentSection 319 of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 50 U.S.C. 403 note)
			 is amended by striking (a)
			 Findings.—.
						(c)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 312 of this Act, is
			 further amended by striking the item relating to section 1003 and inserting the
			 following new item:
						
							
								Sec. 1024. Intelligence officer
				training
				program.
							
							.
					314.Pilot program for intensive language
			 instruction in African languages
					(a)EstablishmentThe Director of National Intelligence, in
			 consultation with the National Security Education Board established under
			 section 803(a) of the David L. Boren National Security Education Act of 1991
			 (50 U.S.C. 1903(a)), may establish a pilot program for intensive language
			 instruction in African languages.
					(b)ProgramA pilot program established under
			 subsection (a) shall provide scholarships for programs that provide intensive
			 language instruction—
						(1)in any of the five highest priority African
			 languages for which scholarships are not offered under the David L. Boren
			 National Security Education Act of 1991 (50 U.S.C. 1901 et seq.), as determined
			 by the Director of National Intelligence; and
						(2)both in the United States and in a country
			 in which the language is the native language of a significant portion of the
			 population, as determined by the Director of National Intelligence.
						(c)TerminationA pilot program established under
			 subsection (a) shall terminate on the date that is five years after the date on
			 which such pilot program is established.
					(d)Authorization of appropriations
						(1)In generalThere is authorized to be appropriated to
			 carry out this section $2,000,000.
						(2)AvailabilityFunds authorized to be appropriated under
			 paragraph (1) shall remain available until the termination of the pilot program
			 in accordance with subsection (c).
						CAcquisition Matters
				321.Vulnerability assessments of major
			 systems
					(a)Vulnerability assessments of major
			 systems
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 305 of this Act, is further
			 amended by inserting after section 506B, as added by section 305(a), the
			 following new section:
							
								506C.Vulnerability assessments of major
		  systems(a)Initial vulnerability
				assessments(1)(A)Except as provided in subparagraph (B), the
				Director of National Intelligence shall conduct and submit to the congressional
				intelligence committees an initial vulnerability assessment for each major
				system and its significant items of supply—
												(i)except as provided in clause (ii), prior to
				the completion of Milestone B or an equivalent acquisition decision for the
				major system; or
												(ii)prior to the date that is 1 year after the
				date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2010 in the case of a major system for which Milestone B or an equivalent
				acquisition decision—
													(I)was completed prior to such date of
				enactment; or
													(II)is completed on a date during the 180-day
				period following such date of enactment.
													(B)The Director may submit to the
				congressional intelligence committees an initial vulnerability assessment
				required by clause (ii) of subparagraph (A) not later than 180 days after the
				date such assessment is required to be submitted under such clause if the
				Director notifies the congressional intelligence committees of the extension of
				the submission date under this subparagraph and provides a justification for
				such extension.
											(C)The initial vulnerability assessment of a
				major system and its significant items of supply shall include use of an
				analysis-based approach to—
												(i)identify vulnerabilities;
												(ii)define exploitation potential;
												(iii)examine the system's potential
				effectiveness;
												(iv)determine overall vulnerability; and
												(v)make recommendations for risk
				reduction.
												(2)If an initial vulnerability assessment for
				a major system is not submitted to the congressional intelligence committees as
				required by paragraph (1), funds appropriated for the acquisition of the major
				system may not be obligated for a major contract related to the major system.
				Such prohibition on the obligation of funds for the acquisition of the major
				system shall cease to apply on the date on which the congressional intelligence
				committees receive the initial vulnerability assessment.
										(b)Subsequent vulnerability
				assessments(1)The Director of National Intelligence
				shall, periodically throughout the procurement of a major system or if the
				Director determines that a change in circumstances warrants the issuance of a
				subsequent vulnerability assessment, conduct a subsequent vulnerability
				assessment of each major system and its significant items of supply within the
				National Intelligence Program.
										(2)Upon the request of a congressional
				intelligence committee, the Director of National Intelligence may, if
				appropriate, recertify the previous vulnerability assessment or may conduct a
				subsequent vulnerability assessment of a particular major system and its
				significant items of supply within the National Intelligence Program.
										(3)Any subsequent vulnerability assessment of
				a major system and its significant items of supply shall include use of an
				analysis-based approach and, if applicable, a testing-based approach, to
				monitor the exploitation potential of such system and reexamine the factors
				described in clauses (i) through (v) of subsection (a)(1)(C).
										(c)Major system managementThe Director of National Intelligence shall
				give due consideration to the vulnerability assessments prepared for a given
				major system when developing and determining the National Intelligence Program
				budget.
									(d)Congressional oversight(1)The Director of National Intelligence shall
				provide to the congressional intelligence committees a copy of each
				vulnerability assessment conducted under subsection (a) or (b) not later than
				10 days after the date of the completion of such assessment.
										(2)The Director of National Intelligence shall
				provide the congressional intelligence committees with a proposed schedule for
				subsequent periodic vulnerability assessments of a major system under
				subsection (b)(1) when providing such committees with the initial vulnerability
				assessment under subsection (a) of such system as required by paragraph
				(1).
										(e)DefinitionsIn this section:
										(1)The term item of supply has
				the meaning given that term in section 4(10) of the Office of Federal
				Procurement Policy Act (41 U.S.C. 403(10)).
										(2)The term major contract
				means each of the 6 largest prime, associate, or Government-furnished equipment
				contracts under a major system that is in excess of $40,000,000 and that is not
				a firm, fixed price contract.
										(3)The term major system has the
				meaning given that term in section 506A(e).
										(4)The term Milestone B means a
				decision to enter into major system development and demonstration pursuant to
				guidance prescribed by the Director of National Intelligence.
										(5)The term vulnerability
				assessment means the process of identifying and quantifying
				vulnerabilities in a major system and its significant items of
				supply.
										.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 313 of this Act, is
			 further amended by inserting after the item relating to section 506B, as added
			 by section 305(c) of this Act, the following new item:
							
								
									Sec. 506C.
				Vulnerability assessments of major
				systems.
								
								.
						(b)Definition of major systemParagraph (3) of section 506A(e) of the
			 National Security Act of 1947 (50 U.S.C. 415a–1(e)) is amended by striking
			 (in current fiscal year dollars) and inserting (based on
			 fiscal year 2010 constant dollars).
					322.Intelligence community business system
			 transformation
					(a)Intelligence community business system
			 transformation
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 321 of this Act, is further
			 amended by inserting after section 506C, as added by section 321(a), the
			 following new section:
							
								506D.Intelligence community business system
		  transformation(a)Limitation on obligation of
				funds(1)Subject to paragraph (3), no funds
				appropriated to any element of the intelligence community may be obligated for
				an intelligence community business system transformation that will have a total
				cost in excess of $3,000,000 unless—
											(A)the Director of the Office of Business
				Transformation of the Office of the Director of National Intelligence makes a
				certification described in paragraph (2) with respect to such intelligence
				community business system transformation; and
											(B)such certification is approved by the board
				established under subsection (f).
											(2)The certification described in this
				paragraph for an intelligence community business system transformation is a
				certification made by the Director of the Office of Business Transformation of
				the Office of the Director of National Intelligence that the intelligence
				community business system transformation—
											(A)complies with the enterprise architecture
				under subsection (b) and such other policies and standards that the Director of
				National Intelligence considers appropriate; or
											(B)is necessary—
												(i)to achieve a critical national security
				capability or address a critical requirement; or
												(ii)to prevent a significant adverse effect on
				a project that is needed to achieve an essential capability, taking into
				consideration any alternative solutions for preventing such adverse
				effect.
												(3)With respect to a fiscal year after fiscal
				year 2010, the amount referred to in paragraph (1) in the matter preceding
				subparagraph (A) shall be equal to the sum of—
											(A)the amount in effect under such paragraph
				(1) for the preceding fiscal year (determined after application of this
				paragraph), plus
											(B)such amount multiplied by the annual
				percentage increase in the consumer price index (all items; U.S. city average)
				as of September of the previous fiscal year.
											(b)Enterprise architecture for intelligence
				community business systems(1)The Director of National Intelligence
				shall, acting through the board established under subsection (f), develop and
				implement an enterprise architecture to cover all intelligence community
				business systems, and the functions and activities supported by such business
				systems. The enterprise architecture shall be sufficiently defined to
				effectively guide, constrain, and permit implementation of interoperable
				intelligence community business system solutions, consistent with applicable
				policies and procedures established by the Director of the Office of Management
				and Budget.
										(2)The enterprise architecture under paragraph
				(1) shall include the following:
											(A)An information infrastructure that will
				enable the intelligence community to—
												(i)comply with all Federal accounting,
				financial management, and reporting requirements;
												(ii)routinely produce timely, accurate, and
				reliable financial information for management purposes;
												(iii)integrate budget, accounting, and program
				information and systems; and
												(iv)provide for the measurement of performance,
				including the ability to produce timely, relevant, and reliable cost
				information.
												(B)Policies, procedures, data standards, and
				system interface requirements that apply uniformly throughout the intelligence
				community.
											(c)Responsibilities for intelligence community
				business system transformationThe Director of National Intelligence shall
				be responsible for the entire life cycle of an intelligence community business
				system transformation, including review, approval, and oversight of the
				planning, design, acquisition, deployment, operation, and maintenance of the
				business system transformation.
									(d)Intelligence community business system
				investment review(1)The Director of the Office of Business
				Transformation of the Office of the Director of National Intelligence shall
				establish and implement, not later than September 30, 2010, an investment
				review process for the intelligence community business systems for which the
				Director of the Office of Business Transformation is responsible.
										(2)The investment review process under
				paragraph (1) shall—
											(A)meet the requirements of section 11312 of
				title 40, United States Code; and
											(B)specifically set forth the responsibilities
				of the Director of the Office of Business Transformation under such review
				process.
											(3)The investment review process under
				paragraph (1) shall include the following elements:
											(A)Review and approval by an investment review
				board (consisting of appropriate representatives of the intelligence community)
				of each intelligence community business system as an investment before the
				obligation of funds for such system.
											(B)Periodic review, but not less often than
				annually, of every intelligence community business system investment.
											(C)Thresholds for levels of review to ensure
				appropriate review of intelligence community business system investments
				depending on the scope, complexity, and cost of the system involved.
											(D)Procedures for making certifications in
				accordance with the requirements of subsection (a)(2).
											(e)Budget informationFor each fiscal year after fiscal year
				2011, the Director of National Intelligence shall include in the materials the
				Director submits to Congress in support of the budget for such fiscal year that
				is submitted to Congress under section 1105 of title 31, United States Code,
				the following information:
										(1)An identification of each intelligence
				community business system for which funding is proposed in such budget.
										(2)An identification of all funds, by
				appropriation, proposed in such budget for each such system, including—
											(A)funds for current services to operate and
				maintain such system;
											(B)funds for business systems modernization
				identified for each specific appropriation; and
											(C)funds for associated business process
				improvement or reengineering efforts.
											(3)The certification, if any, made under
				subsection (a)(2) with respect to each such system.
										(f)Intelligence community business system
				transformation governance board(1)The Director of National Intelligence shall
				establish a board within the intelligence community business system
				transformation governance structure (in this subsection referred to as the
				Board).
										(2)The Board shall—
											(A)recommend to the Director policies and
				procedures necessary to effectively integrate all business activities and any
				transformation, reform, reorganization, or process improvement initiatives
				undertaken within the intelligence community;
											(B)review and approve any major update
				of—
												(i)the enterprise architecture developed under
				subsection (b); and
												(ii)any plans for an intelligence community
				business systems modernization;
												(C)manage cross-domain integration consistent
				with such enterprise architecture;
											(D)coordinate initiatives for intelligence
				community business system transformation to maximize benefits and minimize
				costs for the intelligence community, and periodically report to the Director
				on the status of efforts to carry out an intelligence community business system
				transformation;
											(E)ensure that funds are obligated for
				intelligence community business system transformation in a manner consistent
				with subsection (a); and
											(F)carry out such other duties as the Director
				shall specify.
											(g)Relation to annual registration
				requirementsNothing in this
				section shall be construed to alter the requirements of section 8083 of the
				Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
				989), with regard to information technology systems (as defined in subsection
				(d) of such section).
									(h)Relationship to defense business enterprise
				architectureNothing in this
				section shall be construed to exempt funds authorized to be appropriated to the
				Department of Defense from the requirements of section 2222 of title 10, United
				States Code, to the extent that such requirements are otherwise
				applicable.
									(i)Relation to Clinger-Cohen Act(1)Executive agency responsibilities in
				chapter 113 of title 40, United States Code, for any intelligence community
				business system transformation shall be exercised jointly by—
											(A)the Director of National Intelligence and
				the Chief Information Officer of the Intelligence Community; and
											(B)the head of the executive agency that
				contains the element of the intelligence community involved and the chief
				information officer of that executive agency.
											(2)The Director of National Intelligence and
				the head of the executive agency referred to in paragraph (1)(B) shall enter
				into a Memorandum of Understanding to carry out the requirements of this
				section in a manner that best meets the needs of the intelligence community and
				the executive agency.
										(j)ReportsNot later than March 31 of each of the
				years 2011 through 2015, the Director of National Intelligence shall submit to
				the congressional intelligence committees a report on the compliance of the
				intelligence community with the requirements of this section. Each such report
				shall—
										(1)describe actions taken and proposed for
				meeting the requirements of subsection (a), including—
											(A)specific milestones and actual performance
				against specified performance measures, and any revision of such milestones and
				performance measures; and
											(B)specific actions on the intelligence
				community business system transformations submitted for certification under
				such subsection;
											(2)identify the number of intelligence
				community business system transformations that received a certification
				described in subsection (a)(2); and
										(3)describe specific improvements in business
				operations and cost savings resulting from successful intelligence community
				business systems transformation efforts.
										(k)DefinitionsIn this section:
										(1)The term enterprise
				architecture has the meaning given that term in section 3601(4) of title
				44, United States Code.
										(2)The terms information system
				and information technology have the meanings given those terms in
				section 11101 of title 40, United States Code.
										(3)The term intelligence community
				business system means an information system, including a national
				security system, that is operated by, for, or on behalf of an element of the
				intelligence community, including a financial system, mixed system, financial
				data feeder system, and the business infrastructure capabilities shared by the
				systems of the business enterprise architecture, including people, process, and
				technology, that build upon the core infrastructure used to support business
				activities, such as acquisition, financial management, logistics, strategic
				planning and budgeting, installations and environment, and human resource
				management.
										(4)The term intelligence community
				business system transformation means—
											(A)the acquisition or development of a new
				intelligence community business system; or
											(B)any significant modification or enhancement
				of an existing intelligence community business system (other than necessary to
				maintain current services).
											(5)The term national security
				system has the meaning given that term in section 3542 of title 44,
				United States Code.
										(6)The term Office of Business
				Transformation of the Office of the Director of National Intelligence
				includes any successor office that assumes the functions of the Office of
				Business Transformation of the Office of the Director of National Intelligence
				as carried out by the Office of Business Transformation on the date of the
				enactment of the Intelligence Authorization Act for Fiscal Year
				2010.
										.
						(2)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by section 321 of this Act, is further amended by
			 inserting after the item relating to section 506C, as added by section
			 321(a)(2), the following new item:
							
								
									Sec. 506D. Intelligence
				community business system
				transformation.
								
								.
						(b)Implementation
						(1)Certain
			 dutiesNot later than 60 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence shall designate a chair and other members to serve on the board
			 established under subsection (f) of such section 506D of the National Security
			 Act of 1947 (as added by subsection (a)).
						(2)Enterprise architecture
							(A)Schedule for developmentThe Director shall develop the enterprise
			 architecture required by subsection (b) of such section 506D (as so added),
			 including the initial Business Enterprise Architecture for business
			 transformation, not later than September 30, 2010.
							(B)Requirement for implementation
			 planIn developing such an
			 enterprise architecture, the Director shall develop an implementation plan for
			 such enterprise architecture that includes the following:
								(i)An acquisition strategy for new systems
			 that are expected to be needed to complete such enterprise architecture,
			 including specific time-phased milestones, performance metrics, and a statement
			 of the financial and nonfinancial resource needs.
								(ii)An identification of the intelligence
			 community business systems in operation or planned as of September 30, 2010,
			 that will not be a part of such enterprise architecture, together with the
			 schedule for the phased termination of the utilization of any such
			 systems.
								(iii)An identification of the intelligence
			 community business systems in operation or planned as of September 30, 2010,
			 that will be a part of such enterprise architecture, together with a strategy
			 for modifying such systems to ensure that such systems comply with such
			 enterprise architecture.
								(C)Submission of acquisition
			 strategyBased on the results
			 of an enterprise process management review and the availability of funds, the
			 Director shall submit the acquisition strategy described in subparagraph (B)(i)
			 to the congressional intelligence committees not later than March 31,
			 2011.
							323.Reports on the acquisition of major
			 systems
					(a)Reports
						(1)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 322 of this Act, is further
			 amended by inserting after section 506D, as added by section 322(a)(1), the
			 following new section:
							
								506E.Reports on the acquisition of major
		  systems(a)DefinitionsIn this section:
										(1)The term cost
				estimate—
											(A)means an assessment and quantification of
				all costs and risks associated with the acquisition of a major system based
				upon reasonably available information at the time the Director establishes the
				2010 adjusted total acquisition cost for such system pursuant to subsection (h)
				or restructures such system pursuant to section 506F(c); and
											(B)does not mean an independent cost
				estimate.
											(2)The term critical cost growth
				threshold means a percentage increase in the total acquisition cost for
				a major system of at least 25 percent over the total acquisition cost for the
				major system as shown in the current Baseline Estimate for the major
				system.
										(3)(A)The term current Baseline
				Estimate means the projected total acquisition cost of a major system
				that is—
												(i)approved by the Director, or a designee of
				the Director, at Milestone B or an equivalent acquisition decision for the
				development, procurement, and construction of such system;
												(ii)approved by the Director at the time such
				system is restructured pursuant to section 506F(c); or
												(iii)the 2010 adjusted total acquisition cost
				determined pursuant to subsection (h).
												(B)A current Baseline Estimate may be in the
				form of an independent cost estimate.
											(4)Except as otherwise specifically provided,
				the term Director means the Director of National
				Intelligence.
										(5)The term independent cost
				estimate has the meaning given that term in section 506A(e).
										(6)The term major contract
				means each of the 6 largest prime, associate, or Government-furnished equipment
				contracts under a major system that is in excess of $40,000,000 and that is not
				a firm, fixed price contract.
										(7)The term major system has the
				meaning given that term in section 506A(e).
										(8)The term Milestone B means a
				decision to enter into major system development and demonstration pursuant to
				guidance prescribed by the Director.
										(9)The term program manager
				means—
											(A)the head of the element of the intelligence
				community that is responsible for the budget, cost, schedule, and performance
				of a major system; or
											(B)in the case of a major system within the
				Office of the Director of National Intelligence, the deputy who is responsible
				for the budget, cost, schedule, and performance of the major system.
											(10)The term significant cost growth
				threshold means the percentage increase in the total acquisition cost
				for a major system of at least 15 percent over the total acquisition cost for
				such system as shown in the current Baseline Estimate for such system.
										(11)The term total acquisition
				cost means the amount equal to the total cost for development and
				procurement of, and system-specific construction for, a major system.
										(b)Major system cost reports(1)The program manager for a major system
				shall, on a quarterly basis, submit to the Director a major system cost report
				as described in paragraph (2).
										(2)A
				major system cost report shall include the following information (as of the
				last day of the quarter for which the report is made):
											(A)The total acquisition cost for the major
				system.
											(B)Any cost variance or schedule variance in a
				major contract for the major system since the contract was entered into.
											(C)Any changes from a major system schedule
				milestones or performances that are known, expected, or anticipated by the
				program manager.
											(D)Any significant changes in the total
				acquisition cost for development and procurement of any software component of
				the major system, schedule milestones for such software component of the major
				system, or expected performance of such software component of the major system
				that are known, expected, or anticipated by the program manager.
											(3)Each major system cost report required by
				paragraph (1) shall be submitted not more than 30 days after the end of the
				reporting quarter.
										(c)Reports for breach of significant or
				critical cost growth thresholdsIf the program manager of a major system
				for which a report has previously been submitted under subsection (b)
				determines at any time during a quarter that there is reasonable cause to
				believe that the total acquisition cost for the major system has increased by a
				percentage equal to or greater than the significant cost growth threshold or
				critical cost growth threshold and if a report indicating an increase of such
				percentage or more has not previously been submitted to the Director, then the
				program manager shall immediately submit to the Director a major system cost
				report containing the information, determined as of the date of the report,
				required under subsection (b).
									(d)Notification to Congress of cost
				growth(1)Whenever a major system cost report is
				submitted to the Director, the Director shall determine whether the current
				acquisition cost for the major system has increased by a percentage equal to or
				greater than the significant cost growth threshold or the critical cost growth
				threshold.
										(2)If the Director determines that the current
				total acquisition cost has increased by a percentage equal to or greater than
				the significant cost growth threshold or critical cost growth threshold, the
				Director shall submit to Congress a Major System Congressional Report pursuant
				to subsection (e).
										(e)Requirement for Major System Congressional
				Report(1)Whenever the Director determines under
				subsection (d) that the total acquisition cost of a major system has increased
				by a percentage equal to or greater than the significant cost growth threshold
				for the major system, a Major System Congressional Report shall be submitted to
				Congress not later than 45 days after the date on which the Director receives
				the major system cost report for such major system.
										(2)If the total acquisition cost of a major
				system (as determined by the Director under subsection (d)) increases by a
				percentage equal to or greater than the critical cost growth threshold for the
				program or subprogram, the Director shall take actions consistent with the
				requirements of section 506F.
										(f)Major System Congressional Report
				elements(1)Except as provided in paragraph (2), each
				Major System Congressional Report shall include the following:
											(A)The name of the major system.
											(B)The date of the preparation of the
				report.
											(C)The program phase of the major system as of
				the date of the preparation of the report.
											(D)The estimate of the total acquisition cost
				for the major system expressed in constant base-year dollars and in current
				dollars.
											(E)The current Baseline Estimate for the major
				system in constant base-year dollars and in current dollars.
											(F)A statement of the reasons for any increase
				in total acquisition cost for the major system.
											(G)The completion status of the major
				system—
												(i)expressed as the percentage that the number
				of years for which funds have been appropriated for the major system is of the
				number of years for which it is planned that funds will be appropriated for the
				major system; and
												(ii)expressed as the percentage that the amount
				of funds that have been appropriated for the major system is of the total
				amount of funds which it is planned will be appropriated for the major
				system.
												(H)The fiscal year in which the major system
				was first authorized and in which funds for such system were first appropriated
				by Congress.
											(I)The current change and the total change, in
				dollars and expressed as a percentage, in the total acquisition cost for the
				major system, stated both in constant base-year dollars and in current
				dollars.
											(J)The quantity of end items to be acquired
				under the major system and the current change and total change, if any, in that
				quantity.
											(K)The identities of the officers responsible
				for management and cost control of the major system.
											(L)The action taken and proposed to be taken
				to control future cost growth of the major system.
											(M)Any changes made in the performance or
				schedule milestones of the major system and the extent to which such changes
				have contributed to the increase in total acquisition cost for the major
				system.
											(N)The following contract performance
				assessment information with respect to each major contract under the major
				system:
												(i)The name of the contractor.
												(ii)The phase that the contract is in at the
				time of the preparation of the report.
												(iii)The percentage of work under the contract
				that has been completed.
												(iv)Any current change and the total change, in
				dollars and expressed as a percentage, in the contract cost.
												(v)The percentage by which the contract is
				currently ahead of or behind schedule.
												(vi)A narrative providing a summary explanation
				of the most significant occurrences, including cost and schedule variances
				under major contracts of the major system, contributing to the changes
				identified and a discussion of the effect these occurrences will have on the
				future costs and schedule of the major system.
												(O)In any case in which one or more problems
				with a software component of the major system significantly contributed to the
				increase in costs of the major system, the action taken and proposed to be
				taken to solve such problems.
											(2)A
				Major System Congressional Report prepared for a major system for which the
				increase in the total acquisition cost is due to termination or cancellation of
				the entire major system shall include only—
											(A)the information described in subparagraphs
				(A) through (F) of paragraph (1); and
											(B)the total percentage change in total
				acquisition cost for such system.
											(g)Prohibition on obligation of
				fundsIf a determination of
				an increase by a percentage equal to or greater than the significant cost
				growth threshold is made by the Director under subsection (d) and a Major
				System Congressional Report containing the information described in subsection
				(f) is not submitted to Congress under subsection (e)(1), or if a determination
				of an increase by a percentage equal to or greater than the critical cost
				growth threshold is made by the Director under subsection (d) and the Major
				System Congressional Report containing the information described in subsection
				(f) and section 506F(b)(3) and the certification required by section 506F(b)(2)
				are not submitted to Congress under subsection (e)(2), funds appropriated for
				construction, research, development, test, evaluation, and procurement may not
				be obligated for a major contract under the major system. The prohibition on
				the obligation of funds for a major system shall cease to apply at the end of
				the 45-day period that begins on the date—
										(1)on which Congress receives the Major System
				Congressional Report under subsection (e)(1) with respect to that major system,
				in the case of a determination of an increase by a percentage equal to or
				greater than the significant cost growth threshold (as determined in subsection
				(d)); or
										(2)on which Congress receives both the Major
				System Congressional Report under subsection (e)(2) and the certification of
				the Director under section 506F(b)(2) with respect to that major system, in the
				case of an increase by a percentage equal to or greater than the critical cost
				growth threshold (as determined under subsection (d)).
										(h)Treatment of cost increases prior to
				enactment of Intelligence Authorization Act for Fiscal Year 2010(1)Not later than 180 days after the date of
				the enactment of the Intelligence Authorization Act for Fiscal Year 2010, the
				Director—
											(A)shall, for each major system, determine if
				the total acquisition cost of such major system increased by a percentage equal
				to or greater than the significant cost growth threshold or the critical cost
				growth threshold prior to such date of enactment;
											(B)shall establish for each major system for
				which the total acquisition cost has increased by a percentage equal to or
				greater than the significant cost growth threshold or the critical cost growth
				threshold prior to such date of enactment a revised current Baseline Estimate
				based upon an updated cost estimate;
											(C)may, for a major system not described in
				subparagraph (B), establish a revised current Baseline Estimate based upon an
				updated cost estimate; and
											(D)shall submit to Congress a report
				describing—
												(i)each determination made under subparagraph
				(A);
												(ii)each revised current Baseline Estimate
				established for a major system under subparagraph (B); and
												(iii)each revised current Baseline Estimate
				established for a major system under subparagraph (C), including the percentage
				increase of the total acquisition cost of such major system that occurred prior
				to the date of the enactment of such Act.
												(2)The revised current Baseline Estimate
				established for a major system under subparagraph (B) or (C) of paragraph (1)
				shall be the 2010 adjusted total acquisition cost for the major system and may
				include the estimated cost of conducting any vulnerability assessments for such
				major system required under section 506C.
										(i)Requirements To use base year
				dollarsAny determination of
				a percentage increase under this section shall be stated in terms of constant
				base year dollars.
									(j)Form
				of reportAny report required
				to be submitted under this section may be submitted in a classified
				form.
									.
						(2)Applicability date of quarterly
			 reportsThe first report
			 required to be submitted under subsection (b) of section 506E of the National
			 security Act of 1947, as added by paragraph (1) of this subsection, shall be
			 submitted with respect to the first fiscal quarter that begins on a date that
			 is not less than 180 days after the date of the enactment of this Act.
						(3)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by section 322 of this Act, is further amended by
			 inserting after the item relating to section 506D, as added by section
			 322(a)(2), the following new item:
							
								
									Sec. 506E. Reports on the
				acquisition of major
				systems.
								
								.
						(b)Major defense acquisition
			 programsNothing in this
			 section, section 324, or an amendment made by this section or section 324,
			 shall be construed to exempt an acquisition program of the Department of
			 Defense from the requirements of chapter 144 of title 10, United States Code or
			 Department of Defense Directive 5000, to the extent that such requirements are
			 otherwise applicable.
					324.Critical cost growth in major
			 systems
					(a)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 323 of this Act, is further
			 amended by inserting after section 506E, as added by section 323(a), the
			 following new section:
						
							506F.Critical cost growth in major systems(a)Reassessment of major systemIf the Director of National Intelligence
				determines under section 506E(d) that the total acquisition cost of a major
				system has increased by a percentage equal to or greater than the critical cost
				growth threshold for the major system, the Director shall—
									(1)determine the root cause or causes of the
				critical cost growth, in accordance with applicable statutory requirements,
				policies, procedures, and guidance; and
									(2)carry out an assessment of—
										(A)the projected cost of completing the major
				system if current requirements are not modified;
										(B)the projected cost of completing the major
				system based on reasonable modification of such requirements;
										(C)the rough order of magnitude of the costs
				of any reasonable alternative system or capability; and
										(D)the need to reduce funding for other
				systems due to the growth in cost of the major system.
										(b)Presumption
				of termination(1)After conducting the reassessment required
				by subsection (a) with respect to a major system, the Director shall terminate
				the major system unless the Director submits to Congress a Major System
				Congressional Report containing a certification in accordance with paragraph
				(2) and the information described in paragraph (3). The Director shall submit
				such Major System Congressional Report and certification not later than 90 days
				after the date the Director receives the relevant major system cost report
				under subsection (b) or (c) of section 506E.
									(2)A
				certification described by this paragraph with respect to a major system is a
				written certification that—
										(A)the continuation of the major system is
				essential to the national security;
										(B)there are no alternatives to the major
				system that will provide acceptable capability to meet the intelligence
				requirement at less cost;
										(C)the new estimates of the total acquisition
				cost have been determined by the Director to be reasonable;
										(D)the major system is a higher priority than
				other systems whose funding must be reduced to accommodate the growth in cost
				of the major system; and
										(E)the management structure for the major
				system is adequate to manage and control the total acquisition cost.
										(3)A
				Major System Congressional Report accompanying a written certification under
				paragraph (2) shall include, in addition to the requirements of section
				506E(e), the root cause analysis and assessment carried out pursuant to
				subsection (a), the basis for each determination made in accordance with
				subparagraphs (A) through (E) of paragraph (2), and a description of all
				funding changes made as a result of the growth in the cost of the major system,
				including reductions made in funding for other systems to accommodate such cost
				growth, together with supporting documentation.
									(c)Actions if major system not
				terminatedIf the Director
				elects not to terminate a major system pursuant to subsection (b), the Director
				shall—
									(1)restructure the major system in a manner
				that addresses the root cause or causes of the critical cost growth, as
				identified pursuant to subsection (a), and ensures that the system has an
				appropriate management structure as set forth in the certification submitted
				pursuant to subsection (b)(2)(E);
									(2)rescind the most recent Milestone approval
				for the major system;
									(3)require a new Milestone approval for the
				major system before taking any action to enter a new contract, exercise an
				option under an existing contract, or otherwise extend the scope of an existing
				contract under the system, except to the extent determined necessary by the
				Milestone Decision Authority, on a nondelegable basis, to ensure that the
				system may be restructured as intended by the Director without unnecessarily
				wasting resources;
									(4)establish a revised current Baseline
				Estimate for the major system based upon an updated cost estimate; and
									(5)conduct regular reviews of the major
				system.
									(d)Actions if major system
				terminatedIf a major system
				is terminated pursuant to subsection (b), the Director shall submit to Congress
				a written report setting forth—
									(1)an explanation of the reasons for
				terminating the major system;
									(2)the alternatives considered to address any
				problems in the major system; and
									(3)the course the Director plans to pursue to
				meet any intelligence requirements otherwise intended to be met by the major
				system.
									(e)Form
				of reportAny report or
				certification required to be submitted under this section may be submitted in a
				classified form.
								(f)Waiver(1)The Director may waive the requirements of
				subsections (d)(2), (e), and (g) of section 506E and subsections (a)(2), (b),
				(c), and (d) of this section with respect to a major system if the Director
				determines that at least 90 percent of the amount of the current Baseline
				Estimate for the major system has been expended.
									(2)(A)If the Director grants a waiver under
				paragraph (1) with respect to a major system, the Director shall submit to the
				congressional intelligence committees written notice of the waiver that
				includes—
											(i)the information described in section
				506E(f); and
											(ii)if the current total acquisition cost of
				the major system has increased by a percentage equal to or greater than the
				critical cost growth threshold—
												(I)a determination of the root cause or causes
				of the critical cost growth, as described in subsection (a)(1); and
												(II)a certification that includes the elements
				described in subparagraphs (A), (B), and (E) of subsection (b)(2).
												(B)The Director shall submit the written
				notice required by subparagraph (A) not later than 90 days after the date that
				the Director receives a major system cost report under subsection (b) or (c) of
				section 506E that indicates that the total acquisition cost for the major
				system has increased by a percentage equal to or greater than the significant
				cost growth threshold or critical cost growth threshold.
										(g)DefinitionsIn this section, the terms cost
				estimate, critical cost growth threshold, current
				Baseline Estimate, major system, and total
				acquisition cost have the meaning given those terms in section
				506E(a).
								.
					(b)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by section 323 of this Act, is further amended by
			 inserting after the items relating to section 506E, as added by section
			 323(a)(3), the following new item:
						
							
								Sec. 506F. Critical
				cost growth in major
				systems.
							
							.
					325.Future budget projections
					(a)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 324 of this Act, is further
			 amended by inserting after section 506F, as added by section 324(a), the
			 following new section:
						
							506G.Future budget projections(a)Future Year Intelligence
				Plans(1)The Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				provide to the congressional intelligence committees a Future Year Intelligence
				Plan, as described in paragraph (2), for—
										(A)each expenditure center in the National
				Intelligence Program; and
										(B)each major system in the National
				Intelligence Program.
										(2)(A)A Future Year Intelligence Plan submitted
				under this subsection shall include the year-by-year proposed funding for each
				center or system referred to in subparagraph (A) or (B) of paragraph (1), for
				the budget year for which the Plan is submitted and not less than the 4
				subsequent fiscal years.
										(B)A
				Future Year Intelligence Plan submitted under subparagraph (B) of paragraph (1)
				for a major system shall include—
											(i)the estimated total life-cycle cost of such
				major system; and
											(ii)major milestones that have significant
				resource implications for such major system.
											(b)Long-term Budget Projections(1)The Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				provide to the congressional intelligence committees a Long-term Budget
				Projection for each element of the intelligence community funded under the
				National Intelligence Program acquiring a major system that includes the budget
				for such element for the 5-year period that begins on the day after the end of
				the last fiscal year for which year-by-year proposed funding is included in a
				Future Year Intelligence Plan for such major system in accordance with
				subsection (a)(2)(A).
									(2)A
				Long-term Budget Projection submitted under paragraph (1) shall include—
										(A)projections for the appropriate element of
				the intelligence community for—
											(i)pay and benefits of officers and employees
				of such element;
											(ii)other operating and support costs and minor
				acquisitions of such element;
											(iii)research and technology required by such
				element;
											(iv)current and planned major system
				acquisitions for such element;
											(v)any future major system acquisitions for
				such element; and
											(vi)any additional funding projections that the
				Director of National Intelligence considers appropriate;
											(B)a budget projection based on effective cost
				and schedule execution of current or planned major system acquisitions and
				application of Office of Management and Budget inflation estimates to future
				major system acquisitions;
										(C)any additional assumptions and projections
				that the Director of National Intelligence considers appropriate; and
										(D)a description of whether, and to what
				extent, the total projection for each year exceeds the level that would result
				from applying the most recent Office of Management and Budget inflation
				estimate to the budget of that element of the intelligence community.
										(c)Submission to CongressThe Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				submit to the congressional intelligence committees each Future Year
				Intelligence Plan or Long-term Budget Projection required under subsection (a)
				or (b) for a fiscal year at the time that the President submits to Congress the
				budget for such fiscal year pursuant section 1105 of title 31, United States
				Code.
								(d)Major system affordability
				report(1)The Director of National Intelligence, with
				the concurrence of the Director of the Office of Management and Budget, shall
				prepare a report on the acquisition of a major system funded under the National
				Intelligence Program before the time that the President submits to Congress the
				budget for the first fiscal year in which appropriated funds are anticipated to
				be obligated for the development or procurement of such major system.
									(2)The report on such major system shall
				include an assessment of whether, and to what extent, such acquisition, if
				developed, procured, and operated, is projected to cause an increase in the
				most recent Future Year Intelligence Plan and Long-term Budget Projection
				submitted under section 506G for an element of the intelligence
				community.
									(3)The Director of National Intelligence shall
				update the report whenever an independent cost estimate must be updated
				pursuant to section 506A(a)(4).
									(4)The Director of National Intelligence shall
				submit each report required by this subsection at the time that the President
				submits to Congress the budget for a fiscal year pursuant to section 1105 of
				title 31, United States Code.
									(e)DefinitionsIn this section:
									(1)Budget yearThe term budget year means
				the next fiscal year for which the President is required to submit to Congress
				a budget pursuant to section 1105 of title 31, United States Code.
									(2)Independent cost estimate; major
				systemThe terms
				independent cost estimate and major system have
				the meaning given those terms in section
				506A(e).
									.
					(b)Applicability dateThe first Future Year Intelligence Plan and
			 Long-term Budget Projection required to be submitted under subsection (a) and
			 (b) of section 506G of the National Security Act of 1947, as added by
			 subsection (a), shall be submitted to the congressional intelligence committees
			 at the time that the President submits to Congress the budget for fiscal year
			 2012 pursuant to section 1105 of title 31, United States Code.
					(c)Conforming amendments
						(1)Table of contents amendmentThe table of contents in the first section
			 of that Act, as amended by section 324 of this Act, is further amended by
			 inserting after the items relating to section 506F, as added by section 324(b),
			 the following new item:
							
								
									Sec. 506G. Future budget
				projections.
								
								.
						(2)Repeal of duplicative
			 provisionSection 8104 of the
			 Department of Defense Appropriations Act, 2010 (50 U.S.C. 415a–3; Public Law
			 111–118; 123 Stat. 3451) is repealed.
						326.National Intelligence Program funded
			 acquisitionsSubsection (n) of
			 section 102A of the National Security Act of 1947 (50 U.S.C. 403–1) is amended
			 by adding at the end the following new paragraph:
					
						(4)(A)In addition to the authority referred to in
				paragraph (1), the Director of National Intelligence may authorize the head of
				an element of the intelligence community to exercise an acquisition authority
				referred to in section 3 or 8(a) of the Central Intelligence Agency Act of 1949
				(50 U.S.C. 403c and 403j(a)) for an acquisition by such element that is more
				than 50 percent funded under the National Intelligence Program.
							(B)The head of an element of the intelligence
				community may not exercise an authority referred to in subparagraph (A)
				until—
								(i)the head of such element (without
				delegation) submits to the Director of National Intelligence a written request
				that includes—
									(I)a description of such authority requested
				to be exercised;
									(II)an explanation of the need for such
				authority, including an explanation of the reasons that other authorities are
				insufficient; and
									(III)a certification that the mission of such
				element would be—
										(aa)impaired if such authority is not
				exercised; or
										(bb)significantly and measurably enhanced if
				such authority is exercised; and
										(ii)the Director of National Intelligence
				issues a written authorization that includes—
									(I)a description of the authority referred to
				in subparagraph (A) that is authorized to be exercised; and
									(II)a justification to support the exercise of
				such authority.
									(C)A
				request and authorization to exercise an authority referred to in subparagraph
				(A) may be made with respect to an individual acquisition or with respect to a
				specific class of acquisitions described in the request and authorization
				referred to in subparagraph (B).
							(D)(i)A request from a head of an element of the
				intelligence community located within one of the departments described in
				clause (ii) to exercise an authority referred to in subparagraph (A) shall be
				submitted to the Director of National Intelligence in accordance with any
				procedures established by the head of such department.
								(ii)The departments described in this clause
				are the Department of Defense, the Department of Energy, the Department of
				Homeland Security, the Department of Justice, the Department of State, and the
				Department of the Treasury.
								(E)(i)The head of an element of the intelligence
				community may not be authorized to utilize an authority referred to in
				subparagraph (A) for a class of acquisitions for a period of more than 3 years,
				except that the Director of National Intelligence (without delegation) may
				authorize the use of such an authority for not more than 6 years.
								(ii)Each authorization to utilize an authority
				referred to in subparagraph (A) may be extended in accordance with the
				requirements of subparagraph (B) for successive periods of not more than 3
				years, except that the Director of National Intelligence (without delegation)
				may authorize an extension period of not more than 6 years.
								(F)Subject to clauses (i) and (ii) of
				subparagraph (E), the Director of National Intelligence may only delegate the
				authority of the Director under subparagraphs (A) through (E) to the Principal
				Deputy Director of National Intelligence or a Deputy Director of National
				Intelligence.
							(G)The Director of National Intelligence shall
				submit—
								(i)to the congressional intelligence
				committees a notification of an authorization to exercise an authority referred
				to in subparagraph (A) or an extension of such authorization that includes the
				written authorization referred to in subparagraph (B)(ii); and
								(ii)to the Director of the Office of Management
				and Budget a notification of an authorization to exercise an authority referred
				to in subparagraph (A) for an acquisition or class of acquisitions that will
				exceed $50,000,000 annually.
								(H)Requests and authorizations to exercise an
				authority referred to in subparagraph (A) shall remain available within the
				Office of the Director of National Intelligence for a period of at least 6
				years following the date of such request or authorization.
							(I)Nothing in this paragraph may be construed
				to alter or otherwise limit the authority of the Central Intelligence Agency to
				independently exercise an authority under section 3 or 8(a) of the Central
				Intelligence Agency Act of 1949 (50 U.S.C. 403c and
				403j(a)).
							.
				DCongressional Oversight, Plans, and
			 Reports
				331.Notification procedures
					(a)ProceduresSection 501(c) of the National Security Act
			 of 1947 (50 U.S.C. 413(c)) is amended by striking such
			 procedures and inserting such written procedures.
					(b)Intelligence activitiesSection 502(a)(2) of such Act (50 U.S.C.
			 413a(a)(2)) is amended by inserting (including the legal basis under
			 which the intelligence activity is being or was conducted) after
			 concerning intelligence activities.
					(c)Covert
			 actionsSection 503 of such
			 Act (50 U.S.C. 413b) is amended—
						(1)in subsection (b)(2), by inserting
			 (including the legal basis under which the covert action is being or was
			 conducted) after concerning covert actions;
						(2)in subsection (c)—
							(A)in paragraph (1), by inserting in
			 writing after be reported;
							(B)in paragraph (4), by striking
			 committee. When and inserting the
			 following:
								
									committee.(5)When
									;
				and
							(C)in paragraph (5), as designated by
			 subparagraph (B)—
								(i)by inserting , or a notice provided
			 under subsection (d)(1), after access to a finding;
			 and
								(ii)by inserting written before
			 statement;
								(3)in subsection (d)—
							(A)by striking (d) The
			 President and inserting (d)(1) The President;
							(B)in paragraph (1), as designated by
			 subparagraph (A), by inserting in writing after
			 notified; and
							(C)by adding at the end the following new
			 paragraph:
								
									(2)In determining whether an activity
				constitutes a significant undertaking for purposes of paragraph (1), the
				President shall consider whether the activity—
										(A)involves significant risk of loss of
				life;
										(B)requires an expansion of existing
				authorities, including authorities relating to research, development, or
				operations;
										(C)results in the expenditure of significant
				funds or other resources;
										(D)requires notification under section
				504;
										(E)gives rise to a significant risk of
				disclosing intelligence sources or methods; or
										(F)presents a reasonably foreseeable risk of
				serious damage to the diplomatic relations of the United States if such
				activity were disclosed without
				authorization.
										;
				and
							(4)by adding at the end the following new
			 subsection:
							
								(g)The President shall maintain—
									(1)a record of the Members of Congress to whom
				a finding is reported under subsection (c) or notice is provided under
				subsection (d)(1) and the date on which each Member of Congress receives such
				finding or notice; and
									(2)each written statement provided under
				subsection
				(c)(5).
									.
						332.Certification of compliance with oversight
			 requirements
					(a)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 325 of this Act, is further
			 amended by adding at the end the following new section:
						
							508.Certification of compliance with oversight
		  requirementsThe head of each element of the
				intelligence community shall annually submit to the congressional intelligence
				committees—
								(1)a certification that, to the best of the
				knowledge of the head of such element—
									(A)the head of such element is in full
				compliance with the requirements of this title; and
									(B)any information required to be submitted by
				the head of such element under this Act before the date of the submission of
				such certification has been properly submitted; or
									(2)if the head of such element is unable to
				submit a certification under paragraph (1), a statement—
									(A)of the reasons the head of such element is
				unable to submit such a certification;
									(B)describing any information required to be
				submitted by the head of such element under this Act before the date of the
				submission of such statement that has not been properly submitted; and
									(C)that the head of such element will submit
				such information as soon as possible after the submission of such
				statement.
									.
					(b)Applicability dateThe first certification or statement
			 required to be submitted by the head of each element of the intelligence
			 community under section 508 of the National Security Act of 1947, as added by
			 subsection (a), shall be submitted not later than 90 days after the date of the
			 enactment of this Act.
					(c)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 325 of this Act, is
			 further amended by inserting after the item related to section 507 the
			 following new item:
						
							
								Sec. 508. Certification of
				compliance with oversight
				requirements.
							
							.
					333.Report on detention and interrogation
			 activities
					(a)Requirement for reportNot later than December 1, 2010, the
			 Director of National Intelligence, in coordination with the Attorney General
			 and the Secretary of Defense, shall submit to the congressional intelligence
			 committees a comprehensive report containing—
						(1)the policies and procedures of the United
			 States Government governing participation by an element of the intelligence
			 community in the interrogation of individuals detained by the United States who
			 are suspected of international terrorism with the objective, in whole or in
			 part, of acquiring national intelligence, including such policies and
			 procedures of each appropriate element of the intelligence community or
			 interagency body established to carry out interrogation;
						(2)the policies and procedures relating to any
			 detention by the Central Intelligence Agency of such individuals in accordance
			 with Executive Order 13491;
						(3)the legal basis for the policies and
			 procedures referred to in paragraphs (1) and (2);
						(4)the training and research to support the
			 policies and procedures referred to in paragraphs (1) and (2); and
						(5)any action that has been taken to implement
			 section 1004 of the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd–1).
						(b)Other submission of report
						(1)Congressional
			 armed services committeesTo the extent that the report required
			 by subsection (a) addresses an element of the intelligence community within the
			 Department of Defense, the Director of National Intelligence, in consultation
			 with the Secretary of Defense, shall submit that portion of the report, and any
			 associated material that is necessary to make that portion understandable, to
			 the Committee on Armed Services of the Senate and the Committee on Armed
			 Services of the House of Representatives. The Director of National Intelligence
			 may authorize redactions of the report and any associated materials submitted
			 pursuant to this paragraph, if such redactions are consistent with the
			 protection of sensitive intelligence sources and methods.
						(2)Congressional
			 judiciary committeesTo the extent that the report required by
			 subsection (a) addresses an element of the intelligence community within the
			 Department of Justice, the Director of National Intelligence, in consultation
			 with the Attorney General, shall submit that portion of the report, and any
			 associated material that is necessary to make that portion understandable, to
			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary
			 of the House of Representatives. The Director of National Intelligence may
			 authorize redactions of the report and any associated materials submitted
			 pursuant to this paragraph, if such redactions are consistent with the
			 protection of sensitive intelligence sources and methods.
						(c)Form of submissionsAny submission required under this section
			 may be submitted in classified form.
					334.Summary of intelligence relating to
			 terrorist recidivism of detainees held at United States Naval Station,
			 Guantanamo Bay, CubaNot later
			 than 60 days after the date of the enactment of this Act, the Director of
			 National Intelligence, in consultation with the Director of the Central
			 Intelligence Agency and the Director of the Defense Intelligence Agency, shall
			 make publicly available an unclassified summary of—
					(1)intelligence relating to recidivism of
			 detainees currently or formerly held at the Naval Detention Facility at
			 Guantanamo Bay, Cuba, by the Department of Defense; and
					(2)an assessment of the likelihood that such
			 detainees will engage in terrorism or communicate with persons in terrorist
			 organizations.
					335.Report and strategic plan on biological
			 weapons
					(a)Requirement for reportNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report on—
						(1)the intelligence collection efforts of the
			 United States dedicated to assessing the threat from biological weapons from
			 state, nonstate, or rogue actors, either foreign or domestic; and
						(2)efforts to protect the biodefense knowledge
			 and infrastructure of the United States.
						(b)ContentThe report required by subsection (a) shall
			 include—
						(1)an assessment of the intelligence
			 collection efforts of the United States dedicated to detecting the development
			 or use of biological weapons by state, nonstate, or rogue actors, either
			 foreign or domestic;
						(2)information on fiscal, human, technical,
			 open-source, and other intelligence collection resources of the United States
			 dedicated for use to detect or protect against the threat of biological
			 weapons;
						(3)an assessment of any problems that may
			 reduce the overall effectiveness of United States intelligence collection and
			 analysis to identify and protect biological weapons targets, including—
							(A)intelligence collection gaps or
			 inefficiencies;
							(B)inadequate information sharing practices;
			 or
							(C)inadequate cooperation among departments or
			 agencies of the United States;
							(4)a strategic plan prepared by the Director
			 of National Intelligence, in coordination with the Attorney General, the
			 Secretary of Defense, and the Secretary of Homeland Security, that provides for
			 actions for the appropriate elements of the intelligence community to close
			 important intelligence gaps related to biological weapons;
						(5)a description of appropriate goals,
			 schedules, milestones, or metrics to measure the long-term effectiveness of
			 actions implemented to carry out the plan described in paragraph (4);
			 and
						(6)any long-term resource and human capital
			 issues related to the collection of intelligence regarding biological weapons,
			 including any recommendations to address shortfalls of experienced and
			 qualified staff possessing relevant scientific, language, and technical
			 skills.
						(c)Implementation of strategic
			 planNot later than 30 days
			 after the date on which the Director of National Intelligence submits the
			 report required by subsection (a), the Director shall begin implementation of
			 the strategic plan referred to in subsection (b)(4).
					336.Cybersecurity oversight
					(a)Notification of cybersecurity
			 programs
						(1)Requirement for notification
							(A)Existing programsNot later than 30 days after the date of
			 the enactment of this Act, the President shall submit to Congress a
			 notification for each cybersecurity program in operation on such date that
			 includes the documentation referred to in subparagraphs (A) through (F) of
			 paragraph (2).
							(B)New programsNot later than 30 days after the date of
			 the commencement of operations of a new cybersecurity program, the President
			 shall submit to Congress a notification of such commencement that includes the
			 documentation referred to in subparagraphs (A) through (F) of paragraph
			 (2).
							(2)DocumentationA notification required by paragraph (1)
			 for a cybersecurity program shall include—
							(A)the legal basis for the cybersecurity
			 program;
							(B)the certification, if any, made pursuant to
			 section 2511(2)(a)(ii)(B) of title 18, United States Code, or other statutory
			 certification of legality for the cybersecurity program;
							(C)the concept for the operation of the
			 cybersecurity program that is approved by the head of the appropriate
			 department or agency of the United States;
							(D)the assessment, if any, of the privacy
			 impact of the cybersecurity program prepared by the privacy or civil liberties
			 protection officer or comparable officer of such department or agency;
							(E)the plan, if any, for independent audit or
			 review of the cybersecurity program to be carried out by the head of such
			 department or agency, in conjunction with the appropriate inspector general;
			 and
							(F)recommendations, if any, for legislation to
			 improve the capabilities of the United States Government to protect the
			 cybersecurity of the United States.
							(b)Program reports
						(1)Requirement for reportsThe head of a department or agency of the
			 United States with responsibility for a cybersecurity program for which a
			 notification was submitted under subsection (a), in consultation with the
			 inspector general for that department or agency, shall submit to Congress and
			 the President a report on such cybersecurity program that includes—
							(A)the results of any audit or review of the
			 cybersecurity program carried out under the plan referred to in subsection
			 (a)(2)(E), if any; and
							(B)an assessment of whether the implementation
			 of the cybersecurity program—
								(i)is in compliance with—
									(I)the legal basis referred to in subsection
			 (a)(2)(A); and
									(II)an assessment referred to in subsection
			 (a)(2)(D), if any;
									(ii)is adequately described by the concept of
			 operation referred to in subsection (a)(2)(C); and
								(iii)includes an adequate independent audit or
			 review system and whether improvements to such independent audit or review
			 system are necessary.
								(2)Schedule for submission of reports
							(A)Existing programsNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, the head of a department or
			 agency of the United States with responsibility for a cybersecurity program for
			 which a notification is required to be submitted under subsection (a)(1)(A)
			 shall submit a report required under paragraph (1).
							(B)New programsNot later than 120 days after the date on
			 which a certification is submitted under subsection (a)(1)(B), and annually
			 thereafter, the head of a department or agency of the United States with
			 responsibility for the cybersecurity program for which such certification is
			 submitted shall submit a report required under paragraph (1).
							(3)Cooperation and coordination
							(A)CooperationThe head of each department or agency of
			 the United States required to submit a report under paragraph (1) for a
			 particular cybersecurity program, and the inspector general of each such
			 department or agency, shall, to the extent practicable, work in conjunction
			 with any other such head or inspector general required to submit such a report
			 for such cybersecurity program.
							(B)CoordinationThe heads of all of the departments and
			 agencies of the United States required to submit a report under paragraph (1)
			 for a particular cybersecurity program shall designate one such head to
			 coordinate the conduct of the reports on such program.
							(c)Information sharing reportNot later than one year after the date of
			 the enactment of this Act, the Inspector General of the Department of Homeland
			 Security and the Inspector General of the Intelligence Community shall jointly
			 submit to Congress and the President a report on the status of the sharing of
			 cyber-threat information, including—
						(1)a description of how cyber-threat
			 intelligence information, including classified information, is shared among the
			 agencies and departments of the United States and with persons responsible for
			 critical infrastructure;
						(2)a description of the mechanisms by which
			 classified cyber-threat information is distributed;
						(3)an assessment of the effectiveness of
			 cyber-threat information sharing and distribution; and
						(4)any other matters identified by either
			 Inspector General that would help to fully inform Congress or the President
			 regarding the effectiveness and legality of cybersecurity programs.
						(d)Personnel details
						(1)Authority to detailNotwithstanding any other provision of law,
			 the head of an element of the intelligence community that is funded through the
			 National Intelligence Program may detail an officer or employee of such element
			 to the National Cyber Investigative Joint Task Force or to the Department of
			 Homeland Security to assist the Task Force or the Department with
			 cybersecurity, as jointly agreed by the head of such element and the Task Force
			 or the Department.
						(2)Basis for detailA personnel detail made under paragraph (1)
			 may be made—
							(A)for a period of not more than three years;
			 and
							(B)on a reimbursable or nonreimbursable
			 basis.
							(e)Additional planNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to Congress a plan for recruiting, retaining, and training a highly-qualified
			 cybersecurity intelligence community workforce to secure the networks of the
			 intelligence community. Such plan shall include—
						(1)an assessment of the capabilities of the
			 current workforce;
						(2)an examination of issues of recruiting,
			 retention, and the professional development of such workforce, including the
			 possibility of providing retention bonuses or other forms of
			 compensation;
						(3)an assessment of the benefits of outreach
			 and training with both private industry and academic institutions with respect
			 to such workforce;
						(4)an assessment of the impact of the
			 establishment of the Department of Defense Cyber Command on such
			 workforce;
						(5)an examination of best practices for making
			 the intelligence community workforce aware of cybersecurity best practices and
			 principles; and
						(6)strategies for addressing such other
			 matters as the Director of National Intelligence considers necessary to the
			 cybersecurity of the intelligence community.
						(f)Report on guidelines and legislation To
			 improve cybersecurity of the United States
						(1)InitialNot later than one year after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 coordination with the Attorney General, the Director of the National Security
			 Agency, the White House Cybersecurity Coordinator, and any other officials the
			 Director of National Intelligence considers appropriate, shall submit to
			 Congress a report containing guidelines or legislative recommendations, if
			 appropriate, to improve the capabilities of the intelligence community and law
			 enforcement agencies to protect the cybersecurity of the United States. Such
			 report shall include guidelines or legislative recommendations on—
							(A)improving the ability of the intelligence
			 community to detect hostile actions and attribute attacks to specific
			 parties;
							(B)the need for data retention requirements to
			 assist the intelligence community and law enforcement agencies;
							(C)improving the ability of the intelligence
			 community to anticipate nontraditional targets of foreign intelligence
			 services; and
							(D)the adequacy of existing criminal statutes
			 to successfully deter cyber attacks, including statutes criminalizing the
			 facilitation of criminal acts, the scope of laws for which a cyber crime
			 constitutes a predicate offense, trespassing statutes, data breach notification
			 requirements, and victim restitution statutes.
							(2)SubsequentNot later than one year after the date on
			 which the initial report is submitted under paragraph (1), and annually
			 thereafter for two years, the Director of National Intelligence, in
			 consultation with the Attorney General, the Director of the National Security
			 Agency, the White House Cybersecurity Coordinator, and any other officials the
			 Director of National Intelligence considers appropriate, shall submit to
			 Congress an update of the report required under paragraph (1).
						(g)SunsetThe requirements and authorities of
			 subsections (a) through (e) shall terminate on December 31, 2013.
					(h)DefinitionsIn this section:
						(1)Cybersecurity programThe term cybersecurity
			 program means a class or collection of similar cybersecurity operations
			 of a department or agency of the United States that involves personally
			 identifiable data that is—
							(A)screened by a cybersecurity system outside
			 of the department or agency of the United States that was the intended
			 recipient of the personally identifiable data;
							(B)transferred, for the purpose of
			 cybersecurity, outside the department or agency of the United States that was
			 the intended recipient of the personally identifiable data; or
							(C)transferred, for the purpose of
			 cybersecurity, to an element of the intelligence community.
							(2)National cyber investigative joint task
			 forceThe term
			 National Cyber Investigative Joint Task Force means the
			 multiagency cyber investigation coordination organization overseen by the
			 Director of the Federal Bureau of Investigation known as the National Cyber
			 Investigative Joint Task Force that coordinates, integrates, and provides
			 pertinent information related to cybersecurity investigations.
						(3)Critical infrastructureThe term critical
			 infrastructure has the meaning given that term in section 1016 of the
			 USA PATRIOT Act (42 U.S.C. 5195c).
						337.Report on foreign language proficiency in
			 the intelligence community
					(a)ReportNot later than one year after the date of
			 the enactment of this Act, and biennially thereafter for four years, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees and the Committees on Armed Services of the House of
			 Representatives and the Senate a report on the proficiency in foreign languages
			 and, as appropriate, in foreign dialects, of each element of the intelligence
			 community, including—
						(1)the number of positions authorized for such
			 element that require foreign language proficiency and a description of the
			 level of proficiency required;
						(2)an estimate of the number of such positions
			 that such element will require during the five-year period beginning on the
			 date of the submission of the report;
						(3)the number of positions authorized for such
			 element that require foreign language proficiency that are filled by—
							(A)military personnel; and
							(B)civilian personnel;
							(4)the number of applicants for positions in
			 such element in the preceding fiscal year that indicated foreign language
			 proficiency, including the foreign language indicated and the proficiency
			 level;
						(5)the number of persons hired by such element
			 with foreign language proficiency, including the foreign language and a
			 description of the proficiency level of such persons;
						(6)the number of personnel of such element
			 currently attending foreign language training, including the provider of such
			 training;
						(7)a description of the efforts of such
			 element to recruit, hire, train, and retain personnel that are proficient in a
			 foreign language;
						(8)an assessment of methods and models for
			 basic, advanced, and intensive foreign language training utilized by such
			 element;
						(9)for each foreign language and, as
			 appropriate, dialect of a foreign language—
							(A)the number of positions of such element
			 that require proficiency in the foreign language or dialect;
							(B)the number of personnel of such element
			 that are serving in a position that requires proficiency in the foreign
			 language or dialect to perform the primary duty of the position;
							(C)the number of personnel of such element
			 that are serving in a position that does not require proficiency in the foreign
			 language or dialect to perform the primary duty of the position;
							(D)the number of personnel of such element
			 rated at each level of proficiency of the Interagency Language
			 Roundtable;
							(E)whether the number of personnel at each
			 level of proficiency of the Interagency Language Roundtable meets the
			 requirements of such element;
							(F)the number of personnel serving or hired to
			 serve as linguists for such element that are not qualified as linguists under
			 the standards of the Interagency Language Roundtable;
							(G)the number of personnel hired to serve as
			 linguists for such element during the preceding calendar year;
							(H)the number of personnel serving as
			 linguists that discontinued serving such element during the preceding calendar
			 year;
							(I)the percentage of work requiring linguistic
			 skills that is fulfilled by a foreign country, international organization, or
			 other foreign entity; and
							(J)the percentage of work requiring linguistic
			 skills that is fulfilled by contractors;
							(10)an assessment of the foreign language
			 capacity and capabilities of the intelligence community as a whole;
						(11)an identification of any critical gaps in
			 foreign language proficiency with respect to such element and recommendations
			 for eliminating such gaps;
						(12)recommendations, if any, for eliminating
			 required reports relating to foreign-language proficiency that the Director of
			 National Intelligence considers outdated or no longer relevant; and
						(13)an assessment of the feasibility of
			 employing foreign nationals lawfully present in the United States who have
			 previously worked as translators or interpreters for the Armed Forces or
			 another department or agency of the United States Government in Iraq or
			 Afghanistan to meet the critical language needs of such element.
						(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
					338.Report on plans to increase diversity
			 within the intelligence community
					(a)Requirement for reportNot later than one year after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 coordination with the head of each element of the intelligence community, shall
			 submit to the congressional intelligence committees a report on the plans of
			 each such element to increase diversity within the intelligence
			 community.
					(b)ContentThe report required by subsection (a) shall
			 include specific implementation plans to increase diversity within each element
			 of the intelligence community, including—
						(1)specific implementation plans for each such
			 element designed to achieve the goals articulated in the strategic plan of the
			 Director of National Intelligence on equal employment opportunity and
			 diversity;
						(2)specific plans and initiatives for each
			 such element to increase recruiting and hiring of diverse candidates;
						(3)specific plans and initiatives for each
			 such element to improve retention of diverse Federal employees at the junior,
			 midgrade, senior, and management levels;
						(4)a description of specific diversity
			 awareness training and education programs for senior officials and managers of
			 each such element; and
						(5)a description of performance metrics to
			 measure the success of carrying out the plans, initiatives, and programs
			 described in paragraphs (1) through (4).
						(c)FormThe report required by subsection (a) shall
			 be submitted in unclassified form, but may include a classified annex.
					339.Report on intelligence community
			 contractors
					(a)Requirement for reportNot later than February 1, 2011, the
			 Director of National Intelligence shall submit to the congressional
			 intelligence committees and the Committees on Armed Services of the House of
			 Representatives and the Senate a report describing the use of personal services
			 contracts across the intelligence community, the impact of the use of such
			 contracts on the intelligence community workforce, plans for conversion of
			 contractor employment into United States Government employment, and the
			 accountability mechanisms that govern the performance of such personal services
			 contracts.
					(b)Content
						(1)In generalThe report submitted under subsection (a)
			 shall include—
							(A)a description of any relevant regulations
			 or guidance issued by the Director of National Intelligence or the head of an
			 element of the intelligence community and in effect as of February 1, 2011,
			 relating to minimum standards required regarding the hiring, training, security
			 clearance, and assignment of contract personnel and how those standards may
			 differ from those for United States Government employees performing
			 substantially similar functions;
							(B)an identification of contracts in effect
			 during the preceding fiscal year under which the contractor is performing
			 substantially similar functions to a United States Government employee;
							(C)an assessment of costs incurred or savings
			 achieved during the preceding fiscal year by awarding contracts for the
			 performance of such functions referred to in subparagraph (B) instead of using
			 full-time employees of the elements of the intelligence community to perform
			 such functions;
							(D)an assessment of the appropriateness of
			 using contractors to perform the activities described in paragraph (2);
							(E)an estimate of the number of contracts, and
			 the number of personnel working under such contracts, related to the
			 performance of activities described in paragraph (2);
							(F)a comparison of the compensation of
			 contract employees and United States Government employees performing
			 substantially similar functions during the preceding fiscal year;
							(G)an analysis of the attrition of United
			 States Government employees for contractor positions that provide substantially
			 similar functions during the preceding fiscal year;
							(H)a description of positions that have been
			 or will be converted from contractor employment to United States Government
			 employment during fiscal years 2011 and 2012;
							(I)an analysis of the oversight and
			 accountability mechanisms applicable to personal services contracts awarded for
			 intelligence activities by each element of the intelligence community during
			 fiscal years 2009 and 2010;
							(J)an analysis of procedures in use in the
			 intelligence community as of February 1, 2011, for conducting oversight of
			 contractors to ensure identification and prosecution of criminal violations,
			 financial waste, fraud, or other abuses committed by contractors or contract
			 personnel; and
							(K)an identification of best practices for
			 oversight and accountability mechanisms applicable to personal services
			 contracts.
							(2)ActivitiesActivities described in this paragraph are
			 the following:
							(A)Intelligence collection.
							(B)Intelligence analysis.
							(C)Covert actions, including rendition,
			 detention, and interrogation activities.
							340.Study on electronic waste destruction
			 practices of the intelligence community
					(a)StudyThe Inspector General of the Intelligence
			 Community shall conduct a study on the electronic waste destruction practices
			 of the intelligence community. Such study shall assess—
						(1)the security of the electronic waste
			 disposal practices of the intelligence community, including the potential for
			 counterintelligence exploitation of destroyed, discarded, or recycled
			 materials;
						(2)the environmental impact of such disposal
			 practices; and
						(3)methods to improve the security and
			 environmental impact of such disposal practices, including steps to prevent the
			 forensic exploitation of electronic waste.
						(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Inspector General of the Intelligence Community
			 shall submit to the congressional intelligence committees a report containing
			 the results of the study conducted under subsection (a).
					341.Review of records relating to potential
			 health risks among Desert Storm veterans
					(a)ReviewThe Director of the Central Intelligence
			 Agency shall conduct a classification review of the records of the Agency that
			 are relevant to the known or potential health effects suffered by veterans of
			 Operation Desert Storm as described in the November 2008, report by the
			 Department of Veterans Affairs Research Advisory Committee on Gulf War
			 Veterans’ Illnesses.
					(b)ReportNot later than one year after the date of
			 the enactment of this Act, the Director of the Central Intelligence Agency
			 shall submit to Congress the results of the classification review conducted
			 under subsection (a), including the total number of records of the Agency that
			 are relevant.
					(c)FormThe report required under subsection (b)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
					342.Review of Federal Bureau of Investigation
			 exercise of enforcement jurisdiction in foreign nationsNot later than 120 days after the date of
			 the enactment of this Act, the Director of the Federal Bureau of Investigation,
			 in consultation with the Secretary of State, shall submit to Congress a review
			 of constraints under international law and the laws of foreign nations to the
			 assertion of enforcement jurisdiction with respect to criminal investigations
			 of terrorism offenses under the laws of the United States conducted by agents
			 of the Federal Bureau of Investigation in foreign nations and using funds made
			 available for the National Intelligence Program, including constraints
			 identified in section 432 of the Restatement (Third) of the Foreign Relations
			 Law of the United States.
				343.Public release of information on procedures
			 used in narcotics airbridge denial program in PeruNot
			 later than 30 days after the date of the enactment of this Act, the Director of
			 the Central Intelligence Agency shall make publicly available an unclassified
			 version of the report of the Inspector General of the Central Intelligence
			 Agency entitled “Procedures Used in Narcotics Airbridge Denial Program in Peru,
			 1995–2001”, dated August 25, 2008.
				344.Report on threat from dirty
			 bombsNot later than 180 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence, in consultation with the Nuclear Regulatory Commission, shall
			 submit to Congress a report summarizing intelligence related to the threat to
			 the United States from weapons that use radiological materials, including
			 highly dispersible substances such as cesium-137.
				345.Report on creation of space intelligence
			 officeNot later than 60 days
			 after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a report on the feasibility and
			 advisability of creating a national space intelligence office to manage
			 space-related intelligence assets and access to such assets.
				346.Report on attempt to detonate explosive
			 device on Northwest Airlines flight
			 253Not later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to Congress a report on the attempt to detonate an explosive device aboard
			 Northwest Airlines flight number 253 on December 25, 2009. Such report shall
			 describe the failures, if any, to share or analyze intelligence or other
			 information and the measures that the intelligence community has taken or will
			 take to prevent such failures, including—
					(1)a description of the roles and
			 responsibilities of the counterterrorism analytic components of the
			 intelligence community in synchronizing, correlating, and analyzing all sources
			 of intelligence related to terrorism;
					(2)an assessment of the technological
			 capabilities of the United States Government to assess terrorist threats,
			 including—
						(A)a list of all databases used by
			 counterterrorism analysts;
						(B)a description of the steps taken by the
			 intelligence community to integrate all relevant terrorist databases and allow
			 for cross-database searches;
						(C)a description of the steps taken by the
			 intelligence community to correlate biographic information with
			 terrorism-related intelligence; and
						(D)a description of the improvements to
			 information technology needed to enable the United States Government to better
			 share information;
						(3)any recommendations that the Director
			 considers appropriate for legislation to improve the sharing of intelligence or
			 information relating to terrorists;
					(4)a description of the steps taken by the
			 intelligence community to train analysts on watchlisting processes and
			 procedures;
					(5)a description of the manner in which
			 watchlisting information is entered, reviewed, searched, analyzed, and acted
			 upon by the relevant elements of the United States Government;
					(6)a description of the steps the intelligence
			 community is taking to enhance the rigor and raise the standard of tradecraft
			 of intelligence analysis related to uncovering and preventing terrorist
			 plots;
					(7)a description of the processes and
			 procedures by which the intelligence community prioritizes terrorism threat
			 leads and the standards used by elements of the intelligence community to
			 determine if follow-up action is appropriate;
					(8)a description of the steps taken to enhance
			 record information on possible terrorists in the Terrorist Identities Datamart
			 Environment;
					(9)an assessment of how to meet the challenge
			 associated with exploiting the ever-increasing volume of information available
			 to the intelligence community; and
					(10)a description of the steps the intelligence
			 community has taken or will take to respond to any findings and recommendations
			 of the congressional intelligence committees, with respect to any such
			 failures, that have been transmitted to the Director of National
			 Intelligence.
					347.Repeal or modification of certain reporting
			 requirements
					(a)Annual report on intelligenceSection 109 of the National Security Act of
			 1947 (50 U.S.C. 404d) is repealed.
					(b)Annual and special reports on intelligence
			 sharing with the United NationsSection 112 of the National Security Act of
			 1947 (50 U.S.C. 404g) is amended—
						(1)by striking subsection (b); and
						(2)by redesignating subsections (c), (d), and
			 (e) as subsections (b), (c), and (d), respectively.
						(c)Annual report on progress in auditable
			 financial statementsSection
			 114A of the National Security Act of 1947 (50 U.S.C. 404i–1) is
			 repealed.
					(d)Report on financial intelligence on
			 terrorist assetsSection 118
			 of the National Security Act of 1947 (50 U.S.C. 404m) is amended—
						(1)in the heading, by striking
			 Semiannual and inserting
			 Annual;
						(2)in subsection (a)—
							(A)in the heading, by striking
			 Semiannual and inserting
			 Annual;
							(B)in the matter preceding paragraph
			 (1)—
								(i)by striking semiannual basis
			 and inserting annual basis; and
								(ii)by striking preceding six-month
			 period and inserting preceding one-year period;
								(C)by striking paragraph (2); and
							(D)by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively; and
							(3)in subsection (d)—
							(A)in paragraph (1), by inserting the
			 Committee on Armed Services, after the Committee on
			 Appropriations,; and
							(B)in paragraph (2), by inserting the
			 Committee on Armed Services, after the Committee on
			 Appropriations,.
							(e)Annual certification on counterintelligence
			 initiativesSection 1102(b)
			 of the National Security Act of 1947 (50 U.S.C. 442a(b)) is amended—
						(1)by striking (1); and
						(2)by striking paragraph (2).
						(f)Report and certification under terrorist
			 identification classification systemSection 343 of the Intelligence
			 Authorization Act for Fiscal Year 2003 (50 U.S.C. 404n–2) is amended—
						(1)by striking subsection (d); and
						(2)by redesignating subsections (e), (f), (g),
			 and (h) as subsections (d), (e), (f), and (g), respectively.
						(g)Annual report on counterdrug intelligence
			 mattersSection 826 of the
			 Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 21
			 U.S.C. 873 note) is repealed.
					(h)Biennial report on foreign industrial
			 espionageSubsection (b) of
			 section 809 of the Intelligence Authorization Act for Fiscal Year 1995 (50
			 U.S.C. App. 2170b) is amended—
						(1)in the heading, by striking
			 Annual
			 update and inserting Biennial report;
						(2)by striking paragraphs (1) and (2) and
			 inserting the following new paragraph:
							
								(1)Requirement to submitNot later than February 1, 2011, and once
				every two years thereafter, the President shall submit to the congressional
				intelligence committees and congressional leadership a report updating the
				information referred to in subsection
				(a)(1)D).
								;
				and
						(3)by redesignating paragraph (3) as paragraph
			 (2).
						(i)Table of contents amendments
						(1)National Security Act of
			 1947The table of contents in the first section
			 of the National Security Act of 1947, as amended by section 332 of this Act, is
			 further amended—
							(A)by striking the item relating to section
			 109;
							(B)by striking the item relating to section
			 114A; and
							(C)by striking the item relating to section
			 118 and inserting the following new item:
								
									
										Sec. 118. Annual report on
				financial intelligence on terrorist
				assets.
									
									.
							(2)Intelligence Authorization Act for Fiscal
			 Year 2003The table of contents in the first section
			 of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306;
			 116 Stat. 2383) is amended by striking the item relating to section 826.
						348.Incorporation of reporting
			 requirementsEach requirement
			 to submit a report to the congressional intelligence committees that is
			 included in the classified annex to this Act is hereby incorporated into this
			 Act and is hereby made a requirement in law.
				349.Conforming amendments for report submission
			 datesSection 507 of the
			 National Security Act of 1947 (50 U.S.C. 415b) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)by striking subparagraphs (A), (B), and
			 (G);
							(ii)by redesignating subparagraphs (C), (D),
			 (E), (F), (H), (I), and (N) as subparagraphs (A), (B), (C), (D), (E), (F), and
			 (G), respectively; and
							(iii)by adding at the end the following new
			 subparagraphs:
								
									(H)The annual report on outside employment of
				employees of elements of the intelligence community required by section
				102A(u)(2).
									(I)The annual report on financial intelligence
				on terrorist assets required by section
				118.
									;
				and
							(B)in paragraph (2), by striking subparagraphs
			 (C) and (D); and
						(2)in subsection (b), by striking paragraph
			 (6).
					EOther Matters
				361.Extension of authority to delete
			 information about receipt and disposition of foreign gifts and
			 decorationsParagraph (4) of
			 section 7342(f) of title 5, United States Code, is amended to read as
			 follows:
					
						(4)(A)In transmitting such listings for an
				element of the intelligence community, the head of such element may delete the
				information described in subparagraph (A) or (C) of paragraph (2) or in
				subparagraph (A) or (C) of paragraph (3) if the head of such element certifies
				in writing to the Secretary of State that the publication of such information
				could adversely affect United States intelligence sources or methods.
							(B)Any information not provided to the
				Secretary of State pursuant to the authority in subparagraph (A) shall be
				transmitted to the Director of National Intelligence who shall keep a record of
				such information.
							(C)In this paragraph, the term
				intelligence community has the meaning given that term in section
				3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
				362.Modification of availability of funds for
			 different intelligence activitiesSubparagraph (B) of section 504(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(3)) is amended to read as
			 follows:
					
						(B)the use of such funds for such activity
				supports an emergent need, improves program effectiveness, or increases
				efficiency;
				and
						.
				363.Protection of certain national security
			 information
					(a)Increase in penalties for disclosure of
			 undercover intelligence officers and agents
						(1)Disclosure of agent after access to
			 information identifying agentSubsection (a) of section 601 of the
			 National Security Act of 1947 (50 U.S.C. 421) is amended by striking ten
			 years and inserting 15 years.
						(2)Disclosure of agent after access to
			 classified informationSubsection (b) of such section is amended
			 by striking five years and inserting 10
			 years.
						(b)Modifications to annual report on
			 protection of intelligence identitiesThe first sentence of section 603(a) of the
			 National Security Act of 1947 (50 U.S.C. 423(a)) is amended by inserting
			 including an assessment of the need, if any, for modification of this
			 title for the purpose of improving legal protections for covert agents,
			 after measures to protect the identities of covert
			 agents,.
					364.National Intelligence Program
			 budgetSection 601 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C.
			 415c) is amended to read as follows:
					
						601.Availability to public of certain
				intelligence funding information
							(a)Budget
				requestAt the time that the
				President submits to Congress the budget for a fiscal year pursuant to section
				1105 of title 31, United States Code, the President shall disclose to the
				public the aggregate amount of appropriations requested for that fiscal year
				for the National Intelligence Program.
							(b)Amounts appropriated each fiscal
				yearNot later than 30 days
				after the end of each fiscal year, the Director of National Intelligence shall
				disclose to the public the aggregate amount of funds appropriated by Congress
				for the National Intelligence Program for such fiscal year.
							(c)Waiver
								(1)In generalThe President may waive or postpone the
				disclosure required by subsection (a) or (b) for a fiscal year by submitting to
				the Select Committee on Intelligence of the Senate and Permanent Select
				Committee on Intelligence of the House of Representatives—
									(A)a statement, in unclassified form, that the
				disclosure required in subsection (a) or (b) for that fiscal year would damage
				national security; and
									(B)a statement detailing the reasons for the
				waiver or postponement, which may be submitted in classified form.
									(2)Submission datesThe President shall submit the statements
				required under paragraph (1)—
									(A)in the case of a waiver or postponement of
				a disclosure required under subsection (a), at the time of the submission of
				the budget for the fiscal year for which such disclosure is waived or
				postponed; and
									(B)in the case of a waiver or postponement of
				a disclosure required under subsection (b), not later than 30 days after the
				date of the end of the fiscal year for which such disclosure is waived or
				postponed.
									(d)DefinitionAs used in this section, the term
				National Intelligence Program has the meaning given the term in
				section 3(6) of the National Security Act of 1947 (50 U.S.C.
				401a(6)).
							.
				365.Improving the review authority of the
			 Public Interest Declassification BoardParagraph (5) of section 703(b) of the
			 Public Interest Declassification Act of 2000 (50 U.S.C. 435 note) is
			 amended—
					(1)by striking jurisdiction,
			 and inserting jurisdiction or by a member of the committee of
			 jurisdiction,; and
					(2)by inserting , to evaluate the
			 proper classification of certain records, after certain
			 records.
					366.Authority to designate undercover
			 operations to collect foreign intelligence or counterintelligenceParagraph (1) of section 102(b) of the
			 Department of Justice and Related Agencies Appropriations Act, 1993 (Public Law
			 102–395; 28 U.S.C. 533 note) is amended in the flush text following
			 subparagraph (D) by striking (or, if designated by the Director, the
			 Assistant Director, Intelligence Division) and the Attorney General (or, if
			 designated by the Attorney General, the Assistant Attorney General for National
			 Security) and inserting (or a designee of the Director who is in
			 a position not lower than Deputy Assistant Director in the National Security
			 Branch or a similar successor position) and the Attorney General (or a designee
			 of the Attorney General who is in the National Security Division in a position
			 not lower than Deputy Assistant Attorney General or a similar successor
			 position).
				367.Security clearances: reports;
			 reciprocity
					(a)Reports relating to security
			 clearances
						(1)Quadrennial audit; security clearance
			 determinations
							(A)In generalTitle V of the National Security Act of
			 1947 (50 U.S.C. 413 et seq.), as amended by section 325 of this Act, is further
			 amended by inserting after section 506G, as added by section 325(a), the
			 following new section:
								
									506H.Reports on security clearances(a)Quadrennial audit of position
				requirements(1)The President shall every four years
				conduct an audit of the manner in which the executive branch determines whether
				a security clearance is required for a particular position in the United States
				Government.
											(2)Not later than 30 days after the completion
				of an audit conducted under paragraph (1), the President shall submit to
				Congress the results of such audit.
											(b)Report on security clearance
				determinations(1)Not later than February 1 of each year, the
				President shall submit to Congress a report on the security clearance process.
				Such report shall include, for each security clearance level—
												(A)the number of employees of the United
				States Government who—
													(i)held a security clearance at such level as
				of October 1 of the preceding year; and
													(ii)were approved for a security clearance at
				such level during the preceding fiscal year;
													(B)the number of contractors to the United
				States Government who—
													(i)held a security clearance at such level as
				of October 1 of the preceding year; and
													(ii)were approved for a security clearance at
				such level during the preceding fiscal year; and
													(C)for each element of the intelligence
				community—
													(i)the total amount of time it took to process
				the security clearance determination for such level that—
														(I)was among the 80 percent of security
				clearance determinations made during the preceding fiscal year that took the
				shortest amount of time to complete; and
														(II)took the longest amount of time to
				complete;
														(ii)the total amount of time it took to process
				the security clearance determination for such level that—
														(I)was among the 90 percent of security
				clearance determinations made during the preceding fiscal year that took the
				shortest amount of time to complete; and
														(II)took the longest amount of time to
				complete;
														(iii)the number of pending security clearance
				investigations for such level as of October 1 of the preceding year that have
				remained pending for—
														(I)4 months or less;
														(II)between 4 months and 8 months;
														(III)between 8 months and one year; and
														(IV)more than one year;
														(iv)the percentage of reviews during the
				preceding fiscal year that resulted in a denial or revocation of a security
				clearance;
													(v)the percentage of investigations during the
				preceding fiscal year that resulted in incomplete information;
													(vi)the percentage of investigations during the
				preceding fiscal year that did not result in enough information to make a
				decision on potentially adverse information; and
													(vii)for security clearance determinations
				completed or pending during the preceding fiscal year that have taken longer
				than one year to complete—
														(I)the number of security clearance
				determinations for positions as employees of the United States Government that
				required more than one year to complete;
														(II)the number of security clearance
				determinations for contractors that required more than one year to
				complete;
														(III)the agencies that investigated and
				adjudicated such determinations; and
														(IV)the cause of significant delays in such
				determinations.
														(2)For purposes of paragraph (1), the
				President may consider—
												(A)security clearances at the level of
				confidential and secret as one security clearance level; and
												(B)security clearances at the level of top
				secret or higher as one security clearance level.
												(c)FormThe results required under subsection
				(a)(2) and the reports required under subsection (b)(1) shall be submitted in
				unclassified form, but may include a classified
				annex.
										.
							(B)Initial auditThe first audit required to be conducted
			 under section 506H(a)(1) of the National Security Act of 1947, as added by
			 subparagraph (A) of this paragraph, shall be completed not later than February
			 1, 2011.
							(C)Table of contents amendmentThe table of contents in the first section
			 of such Act, as amended by section 348(i) of this Act, is further amended by
			 inserting after the item relating to section 506G, as added by section 325 of
			 this Act, the following new item:
								
									
										Sec. 506H. Reports on security
				clearances.
									
									.
							(2)Report on metrics for adjudication
			 qualityNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 Congress a report on security clearance investigations and adjudications. Such
			 report shall include—
							(A)United States Government-wide adjudication
			 guidelines and metrics for adjudication quality;
							(B)a plan to improve the professional
			 development of security clearance adjudicators;
							(C)metrics to evaluate the effectiveness of
			 interagency clearance reciprocity;
							(D)United States Government-wide investigation
			 standards and metrics for investigation quality; and
							(E)the advisability, feasibility,
			 counterintelligence risk, and cost effectiveness of—
								(i)by not later than January 1, 2012,
			 requiring the investigation and adjudication of security clearances to be
			 conducted by not more than two Federal agencies; and
								(ii)by not later than January 1, 2015,
			 requiring the investigation and adjudication of security clearances to be
			 conducted by not more than one Federal agency.
								(b)Security clearance reciprocity
						(1)AuditThe Inspector General of the Intelligence
			 Community shall conduct an audit of the reciprocity of security clearances
			 among the elements of the intelligence community.
						(2)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Inspector General of the Intelligence Community
			 shall submit to the congressional intelligence committees a report containing
			 the results of the audit conducted under paragraph (1). Such report shall
			 include an assessment of the time required to obtain a reciprocal security
			 clearance for—
							(A)an employee of an element of the
			 intelligence community detailed to another element of the intelligence
			 community;
							(B)an employee of an element of the
			 intelligence community seeking permanent employment with another element of the
			 intelligence community; and
							(C)a contractor seeking permanent employment
			 with an element of the intelligence community.
							(3)FormThe report required under paragraph (2)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
						368.Correcting long-standing material
			 weaknesses
					(a)DefinitionsIn this section:
						(1)Covered element of the intelligence
			 communityThe term
			 covered element of the intelligence community means—
							(A)the Central Intelligence Agency;
							(B)the Defense Intelligence Agency;
							(C)the National Geospatial-Intelligence
			 Agency;
							(D)the National Reconnaissance Office;
			 or
							(E)the National Security Agency.
							(2)Independent auditorThe term independent auditor
			 means an individual who—
							(A)(i)is a Federal, State, or local government
			 auditor who meets the independence standards included in generally accepted
			 government auditing standards; or
								(ii)is a public accountant who meets such
			 independence standards; and
								(B)is designated as an auditor by the Director
			 of National Intelligence or the head of a covered element of the intelligence
			 community, as appropriate.
							(3)Independent reviewThe term independent review
			 means an audit, attestation, or examination conducted by an independent auditor
			 in accordance with generally accepted government auditing standards.
						(4)Long-standing, correctable material
			 weaknessThe term
			 long-standing, correctable material weakness means a material
			 weakness—
							(A)that was first reported in the annual
			 financial report of a covered element of the intelligence community for a
			 fiscal year prior to fiscal year 2007; and
							(B)the correction of which is not
			 substantially dependent on a business system that will not be implemented prior
			 to the end of fiscal year 2010.
							(5)Material weaknessThe term material weakness has
			 the meaning given that term under the Office of Management and Budget Circular
			 A–123, entitled Management's Responsibility for Internal
			 Control, revised December 21, 2004.
						(6)Senior intelligence management
			 officialThe term
			 senior intelligence management official means an official within a
			 covered element of the intelligence community who is—
							(A)(i)compensated under the Senior Intelligence
			 Service pay scale; or
								(ii)the head of a covered element of the
			 intelligence community; and
								(B)compensated for employment with funds
			 appropriated pursuant to an authorization of appropriations in this Act.
							(b)Identification of senior intelligence
			 management officials
						(1)Requirement to identifyNot later than 30 days after the date of
			 the enactment of this Act, the head of a covered element of the intelligence
			 community shall designate a senior intelligence management official of such
			 element to be responsible for correcting each long-standing, correctable
			 material weakness of such element.
						(2)Head of a covered element of the
			 intelligence communityThe
			 head of a covered element of the intelligence community may designate himself
			 or herself as the senior intelligence management official responsible for
			 correcting a long-standing, correctable material weakness under paragraph
			 (1).
						(3)Requirement to update
			 designationIf the head of a
			 covered element of the intelligence community determines that a senior
			 intelligence management official designated under paragraph (1) is no longer
			 responsible for correcting a long-standing, correctable material weakness, the
			 head of such element shall designate the successor to such official not later
			 than 10 days after the date of such determination.
						(c)NotificationNot later than 10 days after the date on
			 which the head of a covered element of the intelligence community has
			 designated a senior intelligence management official pursuant to paragraph (1)
			 or (3) of subsection (b), the head of such element shall provide written
			 notification of such designation to the Director of National Intelligence and
			 to such senior intelligence management official.
					(d)Correction of Long-Standing, Material
			 Weakness
						(1)Determination of correction of
			 deficiencyIf a
			 long-standing, correctable material weakness is corrected, the senior
			 intelligence management official who is responsible for correcting such
			 long-standing, correctable material weakness shall make and issue a
			 determination of the correction.
						(2)Basis for determinationThe determination of the senior
			 intelligence management official under paragraph (1) shall be based on the
			 findings of an independent review.
						(3)Notification and submission of
			 findingsA senior
			 intelligence management official who makes a determination under paragraph (1)
			 shall—
							(A)notify the head of the appropriate covered
			 element of the intelligence community of such determination at the time the
			 determination is made; and
							(B)ensure that the independent auditor whose
			 findings are the basis of a determination under paragraph (1) submits to the
			 head of the covered element of the intelligence community and the Director of
			 National Intelligence the findings that such determination is based on not
			 later than 5 days after the date on which such determination is made.
							(e)Congressional oversightThe head of a covered element of the
			 intelligence community shall notify the congressional intelligence committees
			 not later than 30 days after the date—
						(1)on which a senior intelligence management
			 official is designated under paragraph (1) or (3) of subsection (b) and
			 notified under subsection (c); or
						(2)of the correction of a long-standing,
			 correctable material weakness, as verified by an independent auditor under
			 subsection (d)(2).
						369.Intelligence community financial
			 improvement and audit readinessNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall—
					(1)conduct a review of the status of the
			 auditability compliance of each element of the intelligence community;
			 and
					(2)develop a plan and schedule to achieve a
			 full, unqualified audit of each element of the intelligence community not later
			 than September 30, 2013.
					IVMATTERS RELATING TO ELEMENTS OF THE
			 INTELLIGENCE COMMUNITY
			AOffice of the Director of National
			 Intelligence
				401.Accountability reviews by the Director of
			 National IntelligenceSubsection (f) of section 102A of the
			 National Security Act of 1947 (50 U.S.C. 403–1) is amended—
					(1)by redesignating paragraphs (7) and (8) as
			 paragraphs (8) and (9), respectively; and
					(2)by inserting after paragraph (6) the
			 following new paragraph:
						
							(7)(A)The Director of National Intelligence
				shall, if the Director determines it is necessary, or may, if requested by a
				congressional intelligence committee, conduct an accountability review of an
				element of the intelligence community or the personnel of such element in
				relation to a failure or deficiency within the intelligence community.
								(B)The Director of National Intelligence, in
				consultation with the Attorney General, shall establish guidelines and
				procedures for conducting an accountability review under subparagraph
				(A).
								(C)(i)The Director of National Intelligence shall
				provide the findings of an accountability review conducted under subparagraph
				(A) and the Director's recommendations for corrective or punitive action, if
				any, to the head of the applicable element of the intelligence community. Such
				recommendations may include a recommendation for dismissal of personnel.
									(ii)If the head of such element does not
				implement a recommendation made by the Director under clause (i), the head of
				such element shall submit to the congressional intelligence committees a notice
				of the determination not to implement the recommendation, including the reasons
				for the determination.
									(D)The requirements of this paragraph shall
				not be construed to limit any authority of the Director of National
				Intelligence under subsection (m) or with respect to supervision of the Central
				Intelligence
				Agency.
								.
					402.Authorities for intelligence information
			 sharing
					(a)Authorities for interagency
			 fundingSection 102A(d)(2) of
			 the National Security Act of 1947 (50 U.S.C. 403–1(d)(2)) is amended by
			 striking Program to another such program. and
			 inserting
						
							Program—(A)to another such program;
							(B)to other departments or agencies of the
				United States Government for the development and fielding of systems of common
				concern related to the collection, processing, analysis, exploitation, and
				dissemination of intelligence information; or
							(C)to a program funded by appropriations not
				within the National Intelligence Program to address critical gaps in
				intelligence information sharing or access
				capabilities.
							.
					(b)Authorities of heads of other departments
			 and agenciesNotwithstanding
			 any other provision of law, the head of any department or agency of the United
			 States is authorized to receive and utilize funds made available to the
			 department or agency by the Director of National Intelligence pursuant to
			 section 102A(d)(2) of the National Security Act of 1947 (50 U.S.C.
			 403–1(d)(2)), as amended by subsection (a), and receive and utilize any system
			 referred to in such section that is made available to such department or
			 agency.
					403.Location of the Office of the Director of
			 National IntelligenceSubsection (e) of section 103 of the
			 National Security Act of 1947 (50 U.S.C. 403–3) is amended to read as
			 follows:
					
						(e)Location of the Office of the Director of
				National IntelligenceThe
				headquarters of the Office of the Director of National Intelligence may be
				located in the Washington metropolitan region, as that term is defined in
				section 8301 of title 40, United States
				Code.
						.
				404.Title and appointment of Chief Information
			 Officer of the Intelligence CommunitySection 103G of the National Security Act of
			 1947 (50 U.S.C. 403–3g) is amended—
					(1)in subsection (a)—
						(A)by inserting of the Intelligence
			 Community after Chief Information Officer; and
						(B)by striking President, and
			 all that follows and inserting President.;
						(2)by striking subsection (b) and
			 redesignating subsections (c) and (d) as subsections (b) and (c),
			 respectively;
					(3)in subsection (b) (as so redesignated), by
			 inserting of the Intelligence Community after Chief
			 Information Officer; and
					(4)in subsection (c) (as so redesignated), by
			 inserting of the Intelligence Community before may
			 not.
					405.Inspector General of the Intelligence
			 Community
					(a)Establishment
						(1)In generalTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.), as amended by section 348 of this Act, is further
			 amended by inserting after section 103G the following new section:
							
								103H.Inspector General of the Intelligence
		  Community(a)Office of Inspector General of the
				Intelligence CommunityThere
				is within the Office of the Director of National Intelligence an Office of the
				Inspector General of the Intelligence Community.
									(b)PurposeThe purpose of the Office of the Inspector
				General of the Intelligence Community is—
										(1)to create an objective and effective
				office, appropriately accountable to Congress, to initiate and conduct
				independent investigations, inspections, audits, and reviews on programs and
				activities within the responsibility and authority of the Director of National
				Intelligence;
										(2)to provide leadership and coordination and
				recommend policies for activities designed—
											(A)to promote economy, efficiency, and
				effectiveness in the administration and implementation of such programs and
				activities; and
											(B)to prevent and detect fraud and abuse in
				such programs and activities;
											(3)to provide a means for keeping the Director
				of National Intelligence fully and currently informed about—
											(A)problems and deficiencies relating to the
				administration of programs and activities within the responsibility and
				authority of the Director of National Intelligence; and
											(B)the necessity for, and the progress of,
				corrective actions; and
											(4)in the manner prescribed by this section,
				to ensure that the congressional intelligence committees are kept similarly
				informed of—
											(A)significant problems and deficiencies
				relating to programs and activities within the responsibility and authority of
				the Director of National Intelligence; and
											(B)the necessity for, and the progress of,
				corrective actions.
											(c)Inspector General of the Intelligence
				Community(1)There is an Inspector General of the
				Intelligence Community, who shall be the head of the Office of the Inspector
				General of the Intelligence Community, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
										(2)The nomination of an individual for
				appointment as Inspector General shall be made—
											(A)without regard to political
				affiliation;
											(B)on the basis of integrity, compliance with
				security standards of the intelligence community, and prior experience in the
				field of intelligence or national security; and
											(C)on the basis of demonstrated ability in
				accounting, financial analysis, law, management analysis, public
				administration, or investigations.
											(3)The Inspector General shall report directly
				to and be under the general supervision of the Director of National
				Intelligence.
										(4)The Inspector General may be removed from
				office only by the President. The President shall communicate in writing to the
				congressional intelligence committees the reasons for the removal not later
				than 30 days prior to the effective date of such removal. Nothing in this
				paragraph shall be construed to prohibit a personnel action otherwise
				authorized by law, other than transfer or removal.
										(d)Assistant Inspectors GeneralSubject to the policies of the Director of
				National Intelligence, the Inspector General of the Intelligence Community
				shall—
										(1)appoint an Assistant Inspector General for
				Audit who shall have the responsibility for supervising the performance of
				auditing activities relating to programs and activities within the
				responsibility and authority of the Director;
										(2)appoint an Assistant Inspector General for
				Investigations who shall have the responsibility for supervising the
				performance of investigative activities relating to such programs and
				activities; and
										(3)appoint other Assistant Inspectors General
				that, in the judgment of the Inspector General, are necessary to carry out the
				duties of the Inspector General.
										(e)Duties and responsibilitiesIt shall be the duty and responsibility of
				the Inspector General of the Intelligence Community—
										(1)to provide policy direction for, and to
				plan, conduct, supervise, and coordinate independently, the investigations,
				inspections, audits, and reviews relating to programs and activities within the
				responsibility and authority of the Director of National Intelligence;
										(2)to keep the Director of National
				Intelligence fully and currently informed concerning violations of law and
				regulations, fraud, and other serious problems, abuses, and deficiencies
				relating to the programs and activities within the responsibility and authority
				of the Director, to recommend corrective action concerning such problems, and
				to report on the progress made in implementing such corrective action;
										(3)to take due regard for the protection of
				intelligence sources and methods in the preparation of all reports issued by
				the Inspector General, and, to the extent consistent with the purpose and
				objective of such reports, take such measures as may be appropriate to minimize
				the disclosure of intelligence sources and methods described in such reports;
				and
										(4)in the execution of the duties and
				responsibilities under this section, to comply with generally accepted
				government auditing.
										(f)Limitations on activities(1)The Director of National Intelligence may
				prohibit the Inspector General of the Intelligence Community from initiating,
				carrying out, or completing any investigation, inspection, audit, or review if
				the Director determines that such prohibition is necessary to protect vital
				national security interests of the United States.
										(2)Not later than seven days after the date on
				which the Director exercises the authority under paragraph (1), the Director
				shall submit to the congressional intelligence committees an appropriately
				classified statement of the reasons for the exercise of such authority.
										(3)The Director shall advise the Inspector
				General at the time a statement under paragraph (2) is submitted, and, to the
				extent consistent with the protection of intelligence sources and methods,
				provide the Inspector General with a copy of such statement.
										(4)The Inspector General may submit to the
				congressional intelligence committees any comments on the statement of which
				the Inspector General has notice under paragraph (3) that the Inspector General
				considers appropriate.
										(g)Authorities(1)The Inspector General of the Intelligence
				Community shall have direct and prompt access to the Director of National
				Intelligence when necessary for any purpose pertaining to the performance of
				the duties of the Inspector General.
										(2)(A)The Inspector General shall, subject to the
				limitations in subsection (f), make such investigations and reports relating to
				the administration of the programs and activities within the authorities and
				responsibilities of the Director as are, in the judgment of the Inspector
				General, necessary or desirable.
											(B)The Inspector General shall have access to
				any employee, or any employee of a contractor, of any element of the
				intelligence community needed for the performance of the duties of the
				Inspector General.
											(C)The Inspector General shall have direct
				access to all records, reports, audits, reviews, documents, papers,
				recommendations, or other materials that relate to the programs and activities
				with respect to which the Inspector General has responsibilities under this
				section.
											(D)The level of classification or
				compartmentation of information shall not, in and of itself, provide a
				sufficient rationale for denying the Inspector General access to any materials
				under subparagraph (C).
											(E)The Director, or on the recommendation of
				the Director, another appropriate official of the intelligence community, shall
				take appropriate administrative actions against an employee, or an employee of
				a contractor, of an element of the intelligence community that fails to
				cooperate with the Inspector General. Such administrative action may include
				loss of employment or the termination of an existing contractual
				relationship.
											(3)The Inspector General is authorized to
				receive and investigate, pursuant to subsection (h), complaints or information
				from any person concerning the existence of an activity within the authorities
				and responsibilities of the Director of National Intelligence constituting a
				violation of laws, rules, or regulations, or mismanagement, gross waste of
				funds, abuse of authority, or a substantial and specific danger to the public
				health and safety. Once such complaint or information has been received from an
				employee of the intelligence community—
											(A)the Inspector General shall not disclose
				the identity of the employee without the consent of the employee, unless the
				Inspector General determines that such disclosure is unavoidable during the
				course of the investigation or the disclosure is made to an official of the
				Department of Justice responsible for determining whether a prosecution should
				be undertaken; and
											(B)no action constituting a reprisal, or
				threat of reprisal, for making such complaint or disclosing such information to
				the Inspector General may be taken by any employee in a position to take such
				actions, unless the complaint was made or the information was disclosed with
				the knowledge that it was false or with willful disregard for its truth or
				falsity.
											(4)The Inspector General shall have the
				authority to administer to or take from any person an oath, affirmation, or
				affidavit, whenever necessary in the performance of the duties of the Inspector
				General, which oath, affirmation, or affidavit when administered or taken by or
				before an employee of the Office of the Inspector General of the Intelligence
				Community designated by the Inspector General shall have the same force and
				effect as if administered or taken by, or before, an officer having a
				seal.
										(5)(A)Except as provided in subparagraph (B), the
				Inspector General is authorized to require by subpoena the production of all
				information, documents, reports, answers, records, accounts, papers, and other
				data in any medium (including electronically stored information, as well as any
				tangible thing) and documentary evidence necessary in the performance of the
				duties and responsibilities of the Inspector General.
											(B)In the case of departments, agencies, and
				other elements of the United States Government, the Inspector General shall
				obtain information, documents, reports, answers, records, accounts, papers, and
				other data and evidence for the purpose specified in subparagraph (A) using
				procedures other than by subpoenas.
											(C)The Inspector General may not issue a
				subpoena for, or on behalf of, any component of the Office of the Director of
				National Intelligence or any element of the intelligence community, including
				the Office of the Director of National Intelligence.
											(D)In the case of contumacy or refusal to obey
				a subpoena issued under this paragraph, the subpoena shall be enforceable by
				order of any appropriate district court of the United States.
											(6)The Inspector General may obtain services
				as authorized by section 3109 of title 5, United States Code, at rates for
				individuals not to exceed the daily equivalent of the maximum annual rate of
				basic pay payable for grade GS–15 of the General Schedule under section 5332 of
				title 5, United States Code.
										(7)The Inspector General may, to the extent
				and in such amounts as may be provided in appropriations, enter into contracts
				and other arrangements for audits, studies, analyses, and other services with
				public agencies and with private persons, and to make such payments as may be
				necessary to carry out the provisions of this section.
										(h)Coordination among inspectors
				general(1)(A)In the event of a matter within the
				jurisdiction of the Inspector General of the Intelligence Community that may be
				subject to an investigation, inspection, audit, or review by both the Inspector
				General of the Intelligence Community and an inspector general with oversight
				responsibility for an element of the intelligence community, the Inspector
				General of the Intelligence Community and such other inspector general shall
				expeditiously resolve the question of which inspector general shall conduct
				such investigation, inspection, audit, or review to avoid unnecessary
				duplication of the activities of the inspectors general.
											(B)In attempting to resolve a question under
				subparagraph (A), the inspectors general concerned may request the assistance
				of the Intelligence Community Inspectors General Forum established under
				paragraph (2). In the event of a dispute between an inspector general within a
				department or agency of the United States Government and the Inspector General
				of the Intelligence Community that has not been resolved with the assistance of
				such Forum, the inspectors general shall submit the question to the Director of
				National Intelligence and the head of the affected department or agency for
				resolution.
											(2)(A)There is established the Intelligence
				Community Inspectors General Forum, which shall consist of all statutory or
				administrative inspectors general with oversight responsibility for an element
				of the intelligence community.
											(B)The Inspector General of the Intelligence
				Community shall serve as the Chair of the Forum established under subparagraph
				(A). The Forum shall have no administrative authority over any inspector
				general, but shall serve as a mechanism for informing its members of the work
				of individual members of the Forum that may be of common interest and
				discussing questions about jurisdiction or access to employees, employees of
				contract personnel, records, audits, reviews, documents, recommendations, or
				other materials that may involve or be of assistance to more than one of its
				members.
											(3)The inspector general conducting an
				investigation, inspection, audit, or review covered by paragraph (1) shall
				submit the results of such investigation, inspection, audit, or review to any
				other inspector general, including the Inspector General of the Intelligence
				Community, with jurisdiction to conduct such investigation, inspection, audit,
				or review who did not conduct such investigation, inspection, audit, or
				review.
										(i)Counsel to the Inspector
				General(1)The Inspector General of the Intelligence
				Community shall—
											(A)appoint a Counsel to the Inspector General
				who shall report to the Inspector General; or
											(B)obtain the services of a counsel appointed
				by and directly reporting to another inspector general or the Council of the
				Inspectors General on Integrity and Efficiency on a reimbursable basis.
											(2)The counsel appointed or obtained under
				paragraph (1) shall perform such functions as the Inspector General may
				prescribe.
										(j)Staff and other support(1)The Director of National Intelligence shall
				provide the Inspector General of the Intelligence Community with appropriate
				and adequate office space at central and field office locations, together with
				such equipment, office supplies, maintenance services, and communications
				facilities and services as may be necessary for the operation of such
				offices.
										(2)(A)Subject to applicable law and the policies
				of the Director of National Intelligence, the Inspector General shall select,
				appoint, and employ such officers and employees as may be necessary to carry
				out the functions, powers, and duties of the Inspector General. The Inspector
				General shall ensure that any officer or employee so selected, appointed, or
				employed has security clearances appropriate for the assigned duties of such
				officer or employee.
											(B)In making selections under subparagraph
				(A), the Inspector General shall ensure that such officers and employees have
				the requisite training and experience to enable the Inspector General to carry
				out the duties of the Inspector General effectively.
											(C)In meeting the requirements of this
				paragraph, the Inspector General shall create within the Office of the
				Inspector General of the Intelligence Community a career cadre of sufficient
				size to provide appropriate continuity and objectivity needed for the effective
				performance of the duties of the Inspector General.
											(3)Consistent with budgetary and personnel
				resources allocated by the Director of National Intelligence, the Inspector
				General has final approval of—
											(A)the selection of internal and external
				candidates for employment with the Office of the Inspector General; and
											(B)all other personnel decisions concerning
				personnel permanently assigned to the Office of the Inspector General,
				including selection and appointment to the Senior Intelligence Service, but
				excluding all security-based determinations that are not within the authority
				of a head of a component of the Office of the Director of National
				Intelligence.
											(4)(A)Subject to the concurrence of the Director
				of National Intelligence, the Inspector General may request such information or
				assistance as may be necessary for carrying out the duties and responsibilities
				of the Inspector General from any department, agency, or other element of the
				United States Government.
											(B)Upon request of the Inspector General for
				information or assistance under subparagraph (A), the head of the department,
				agency, or element concerned shall, insofar as is practicable and not in
				contravention of any existing statutory restriction or regulation of the
				department, agency, or element, furnish to the Inspector General, such
				information or assistance.
											(C)The Inspector General of the Intelligence
				Community may, upon reasonable notice to the head of any element of the
				intelligence community and in coordination with that element’s inspector
				general pursuant to subsection (h), conduct, as authorized by this section, an
				investigation, inspection, audit, or review of such element and may enter into
				any place occupied by such element for purposes of the performance of the
				duties of the Inspector General.
											(k)Reports(1)(A)The Inspector General of the Intelligence
				Community shall, not later than January 31 and July 31 of each year, prepare
				and submit to the Director of National Intelligence a classified, and, as
				appropriate, unclassified semiannual report summarizing the activities of the
				Office of the Inspector General of the Intelligence Community during the
				immediately preceding 6-month period ending December 31 (of the preceding year)
				and June 30, respectively. The Inspector General of the Intelligence Community
				shall provide any portion of the report involving a component of a department
				of the United States Government to the head of that department simultaneously
				with submission of the report to the Director of National Intelligence.
											(B)Each report under this paragraph shall
				include, at a minimum, the following:
												(i)A list of the title or subject of each
				investigation, inspection, audit, or review conducted during the period covered
				by such report.
												(ii)A
				description of significant problems, abuses, and deficiencies relating to the
				administration of programs and activities of the intelligence community within
				the responsibility and authority of the Director of National Intelligence, and
				in the relationships between elements of the intelligence community, identified
				by the Inspector General during the period covered by such report.
												(iii)A description of the recommendations for
				corrective action made by the Inspector General during the period covered by
				such report with respect to significant problems, abuses, or deficiencies
				identified in clause (ii).
												(iv)A
				statement of whether or not corrective action has been completed on each
				significant recommendation described in previous semiannual reports, and, in a
				case where corrective action has been completed, a description of such
				corrective action.
												(v)A certification of whether or not the
				Inspector General has had full and direct access to all information relevant to
				the performance of the functions of the Inspector General.
												(vi)A
				description of the exercise of the subpoena authority under subsection (g)(5)
				by the Inspector General during the period covered by such report.
												(vii)Such recommendations as the Inspector
				General considers appropriate for legislation to promote economy, efficiency,
				and effectiveness in the administration and implementation of programs and
				activities within the responsibility and authority of the Director of National
				Intelligence, and to detect and eliminate fraud and abuse in such programs and
				activities.
												(C)Not later than 30 days after the date of
				receipt of a report under subparagraph (A), the Director shall transmit the
				report to the congressional intelligence committees together with any comments
				the Director considers appropriate. The Director shall transmit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of the report
				involving a component of such department simultaneously with submission of the
				report to the congressional intelligence committees.
											(2)(A)The Inspector General shall report
				immediately to the Director whenever the Inspector General becomes aware of
				particularly serious or flagrant problems, abuses, or deficiencies relating to
				programs and activities within the responsibility and authority of the Director
				of National Intelligence.
											(B)The Director shall transmit to the
				congressional intelligence committees each report under subparagraph (A) within
				7 calendar days of receipt of such report, together with such comments as the
				Director considers appropriate. The Director shall transmit to the committees
				of the Senate and of the House of Representatives with jurisdiction over a
				department of the United States Government any portion of each report under
				subparagraph (A) that involves a problem, abuse, or deficiency related to a
				component of such department simultaneously with transmission of the report to
				the congressional intelligence committees.
											(3)(A)In the event that—
											(i)the Inspector General is unable to resolve
				any differences with the Director affecting the execution of the duties or
				responsibilities of the Inspector General;
											(ii)an investigation, inspection, audit, or
				review carried out by the Inspector General focuses on any current or former
				intelligence community official who—
												(I)holds or held a position in an element of
				the intelligence community that is subject to appointment by the President,
				whether or not by and with the advice and consent of the Senate, including such
				a position held on an acting basis;
												(II)holds or held a position in an element of
				the intelligence community, including a position held on an acting basis, that
				is appointed by the Director of National Intelligence; or
												(III)holds or held a position as head of an
				element of the intelligence community or a position covered by subsection (b)
				or (c) of section 106;
												(iii)a matter requires a report by the Inspector
				General to the Department of Justice on possible criminal conduct by a current
				or former official described in clause (ii);
											(iv)the Inspector General receives notice from
				the Department of Justice declining or approving prosecution of possible
				criminal conduct of any current or former official described in clause (ii);
				or
											(v)the Inspector General, after exhausting all
				possible alternatives, is unable to obtain significant documentary information
				in the course of an investigation, inspection, audit, or review,
											the Inspector General shall immediately notify, and
				submit a report to, the congressional intelligence committees on such
				matter.(B)The Inspector General shall submit to the
				committees of the Senate and of the House of Representatives with jurisdiction
				over a department of the United States Government any portion of each report
				under subparagraph (A) that involves an investigation, inspection, audit, or
				review carried out by the Inspector General focused on any current or former
				official of a component of such department simultaneously with submission of
				the report to the congressional intelligence committees.
											(4)The Director shall submit to the
				congressional intelligence committees any report or findings and
				recommendations of an investigation, inspection, audit, or review conducted by
				the office which has been requested by the Chairman or Vice Chairman or ranking
				minority member of either committee.
										(5)(A)An employee of an element of the
				intelligence community, an employee assigned or detailed to an element of the
				intelligence community, or an employee of a contractor to the intelligence
				community who intends to report to Congress a complaint or information with
				respect to an urgent concern may report such complaint or information to the
				Inspector General.
											(B)Not later than the end of the
				14-calendar-day period beginning on the date of receipt from an employee of a
				complaint or information under subparagraph (A), the Inspector General shall
				determine whether the complaint or information appears credible. Upon making
				such a determination, the Inspector General shall transmit to the Director a
				notice of that determination, together with the complaint or
				information.
											(C)Upon receipt of a transmittal from the
				Inspector General under subparagraph (B), the Director shall, within 7 calendar
				days of such receipt, forward such transmittal to the congressional
				intelligence committees, together with any comments the Director considers
				appropriate.
											(D)(i)If the Inspector General does not find
				credible under subparagraph (B) a complaint or information submitted under
				subparagraph (A), or does not transmit the complaint or information to the
				Director in accurate form under subparagraph (B), the employee (subject to
				clause (ii)) may submit the complaint or information to Congress by contacting
				either or both of the congressional intelligence committees directly.
												(ii)An employee may contact the congressional
				intelligence committees directly as described in clause (i) only if the
				employee—
													(I)before making such a contact, furnishes to
				the Director, through the Inspector General, a statement of the employee’s
				complaint or information and notice of the employee’s intent to contact the
				congressional intelligence committees directly; and
													(II)obtains and follows from the Director,
				through the Inspector General, direction on how to contact the congressional
				intelligence committees in accordance with appropriate security
				practices.
													(iii)A member or employee of one of the
				congressional intelligence committees who receives a complaint or information
				under this subparagraph does so in that member or employee’s official capacity
				as a member or employee of such committee.
												(E)The Inspector General shall notify an
				employee who reports a complaint or information to the Inspector General under
				this paragraph of each action taken under this paragraph with respect to the
				complaint or information. Such notice shall be provided not later than 3 days
				after any such action is taken.
											(F)An action taken by the Director or the
				Inspector General under this paragraph shall not be subject to judicial
				review.
											(G)In this paragraph, the term urgent
				concern means any of the following:
												(i)A serious or flagrant problem, abuse,
				violation of law or Executive order, or deficiency relating to the funding,
				administration, or operation of an intelligence activity within the
				responsibility and authority of the Director of National Intelligence involving
				classified information, but does not include differences of opinions concerning
				public policy matters.
												(ii)A
				false statement to Congress, or a willful withholding from Congress, on an
				issue of material fact relating to the funding, administration, or operation of
				an intelligence activity.
												(iii)An action, including a personnel action
				described in section 2302(a)(2)(A) of title 5, United States Code, constituting
				reprisal or threat of reprisal prohibited under subsection (g)(3)(B) of this
				section in response to an employee’s reporting an urgent concern in accordance
				with this paragraph.
												(H)Nothing in this section shall be construed
				to limit the protections afforded to an employee under section 17(d) of the
				Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)) or section 8H of
				the Inspector General Act of 1978 (5 U.S.C. App.).
											(6)In accordance with section 535 of title 28,
				United States Code, the Inspector General shall expeditiously report to the
				Attorney General any information, allegation, or complaint received by the
				Inspector General relating to violations of Federal criminal law that involves
				a program or operation of an element of the intelligence community, or in the
				relationships between the elements of the intelligence community, consistent
				with such guidelines as may be issued by the Attorney General pursuant to
				subsection (b)(2) of such section. A copy of each such report shall be
				furnished to the Director.
										(l)Construction of duties regarding elements
				of intelligence communityExcept as resolved pursuant to subsection
				(h), the performance by the Inspector General of the Intelligence Community of
				any duty, responsibility, or function regarding an element of the intelligence
				community shall not be construed to modify or affect the duties and
				responsibilities of any other inspector general having duties and
				responsibilities relating to such element.
									(m)Separate budget accountThe Director of National Intelligence
				shall, in accordance with procedures issued by the Director in consultation
				with the congressional intelligence committees, include in the National
				Intelligence Program budget a separate account for the Office of the Inspector
				General of the Intelligence Community.
									(n)Budget(1)For each fiscal year, the Inspector General
				of the Intelligence Community shall transmit a budget estimate and request to
				the Director of National Intelligence that specifies for such fiscal
				year—
											(A)the aggregate amount requested for the
				operations of the Inspector General;
											(B)the amount requested for all training
				requirements of the Inspector General, including a certification from the
				Inspector General that the amount requested is sufficient to fund all training
				requirements for the Office of the Inspector General; and
											(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency, including a
				justification for such amount.
											(2)In transmitting a proposed budget to the
				President for a fiscal year, the Director of National Intelligence shall
				include for such fiscal year—
											(A)the aggregate amount requested for the
				Inspector General of the Intelligence Community;
											(B)the amount requested for Inspector General
				training;
											(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency; and
											(D)the comments of the Inspector General, if
				any, with respect to such proposed budget.
											(3)The Director of National Intelligence shall
				submit to the congressional intelligence committees, the Committee on
				Appropriations of the Senate, and the Committee on Appropriations of the House
				of Representatives for each fiscal year—
											(A)a separate statement of the budget estimate
				transmitted pursuant to paragraph (1);
											(B)the amount requested by the Director for
				the Inspector General pursuant to paragraph (2)(A);
											(C)the amount requested by the Director for
				the training of personnel of the Office of the Inspector General pursuant to
				paragraph (2)(B);
											(D)the amount requested by the Director for
				support for the Council of the Inspectors General on Integrity and Efficiency
				pursuant to paragraph (2)(C); and
											(E)the comments of the Inspector General under
				paragraph (2)(D), if any, on the amounts requested pursuant to paragraph (2),
				including whether such amounts would substantially inhibit the Inspector
				General from performing the duties of the Office of the Inspector
				General.
											.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 348 of this Act, is
			 further amended by inserting after the item relating to section 103G the
			 following new item:
							
								
									Sec. 103H. Inspector
				General of the Intelligence
				Community.
								
								.
						(b)Pay of Inspector GeneralSubparagraph (A) of section 4(a)(3) of the
			 Inspector General Reform Act of 2008 (Public Law 110–409; 5 U.S.C. App. note)
			 is amended by inserting the Inspector General of the Intelligence
			 Community, after basic pay of.
					(c)ConstructionNothing in the amendment made by subsection
			 (a)(1) shall be construed to alter the duties and responsibilities of the
			 General Counsel of the Office of the Director of National Intelligence.
					(d)Repeal of superseded authority To establish
			 positionSection 8K of the
			 Inspector General Act of 1978 (5 U.S.C. App.) shall be repealed on the date
			 that the President appoints, with the advice and consent of the Senate, the
			 first individual to serve as Inspector General for the Intelligence Community
			 pursuant to section 103H of the National Security Act of 1947, as added by
			 subsection (a), and such individual assumes the duties of the Inspector
			 General.
					406.Chief Financial Officer of the Intelligence
			 Community
					(a)EstablishmentTitle I of the National Security Act of
			 1947 (50 U.S.C. 402 et seq.), as amended by section 405 of this Act, is further
			 amended by inserting after section 103H, as added by section 405(a)(1), the
			 following new section:
						
							103I.Chief Financial Officer of the Intelligence
		  Community(a)Chief Financial Officer of the Intelligence
				CommunityTo assist the
				Director of National Intelligence in carrying out the responsibilities of the
				Director under this Act and other applicable provisions of law, there is within
				the Office of the Director of National Intelligence a Chief Financial Officer
				of the Intelligence Community who shall be appointed by the Director.
								(b)Duties and responsibilitiesSubject to the direction of the Director of
				National Intelligence, the Chief Financial Officer of the Intelligence
				Community shall—
									(1)serve as the principal advisor to the
				Director of National Intelligence and the Principal Deputy Director of National
				Intelligence on the management and allocation of intelligence community
				budgetary resources;
									(2)participate in overseeing a comprehensive
				and integrated strategic process for resource management within the
				intelligence community;
									(3)ensure that the strategic plan of the
				Director of National Intelligence—
										(A)is based on budgetary constraints as
				specified in the Future Year Intelligence Plans and Long-term Budget
				Projections required under section 506G; and
										(B)contains specific goals and objectives to
				support a performance-based budget;
										(4)prior to the obligation or expenditure of
				funds for the acquisition of any major system pursuant to a Milestone A or
				Milestone B decision, receive verification from appropriate authorities that
				the national requirements for meeting the strategic plan of the Director have
				been established, and that such requirements are prioritized based on budgetary
				constraints as specified in the Future Year Intelligence Plans and the
				Long-term Budget Projections for such major system required under section
				506G;
									(5)ensure that the collection architectures of
				the Director are based on budgetary constraints as specified in the Future Year
				Intelligence Plans and the Long-term Budget Projections required under section
				506G;
									(6)coordinate or approve representations made
				to Congress by the intelligence community regarding National Intelligence
				Program budgetary resources;
									(7)participate in key mission requirements,
				acquisitions, or architectural boards formed within or by the Office of the
				Director of National Intelligence; and
									(8)perform such other duties as may be
				prescribed by the Director of National Intelligence.
									(c)Other lawThe Chief Financial Officer of the
				Intelligence Community shall serve as the Chief Financial Officer of the
				intelligence community and, to the extent applicable, shall have the duties,
				responsibilities, and authorities specified in chapter 9 of title 31, United
				States Code.
								(d)Prohibition on simultaneous service as
				other chief financial officerAn individual serving in the position of
				Chief Financial Officer of the Intelligence Community may not, while so
				serving, serve as the chief financial officer of any other department or
				agency, or component thereof, of the United States Government.
								(e)DefinitionsIn this section:
									(1)The term major system has the
				meaning given that term in section 506A(e).
									(2)The term Milestone A has the
				meaning given that term in section 506G(f).
									(3)The term Milestone B has the
				meaning given that term in section
				506C(e).
									.
					(b)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 405(a), is further
			 amended by inserting after the item relating to section 103H, as added by
			 section 405(a)(2), the following new item:
						
							
								Sec. 103I. Chief
				Financial Officer of the Intelligence
				Community.
							
							.
					407.Leadership and location of certain offices
			 and officials
					(a)National Counter Proliferation
			 CenterSection 119A(a) of the
			 National Security Act of 1947 (50 U.S.C. 404o–1(a)) is amended—
						(1)by striking Not later than 18 months
			 after the date of the enactment of the National Security Intelligence Reform
			 Act of 2004, the and inserting (1) The;
			 and
						(2)by adding at the end the following new
			 paragraphs:
							
								(2)The head of the National Counter
				Proliferation Center shall be the Director of the National Counter
				Proliferation Center, who shall be appointed by the Director of National
				Intelligence.
								(3)The National Counter Proliferation Center
				shall be located within the Office of the Director of National
				Intelligence.
								.
						(b)OfficersSection 103(c) of that Act (50 U.S.C.
			 403–3(c)) is amended—
						(1)by redesignating paragraph (9) as paragraph
			 (14); and
						(2)by inserting after paragraph (8) the
			 following new paragraphs:
							
								(9)The Chief Information Officer of the
				Intelligence Community.
								(10)The Inspector General of the Intelligence
				Community.
								(11)The Director of the National
				Counterterrorism Center.
								(12)The Director of the National Counter
				Proliferation Center.
								(13)The Chief Financial Officer of the
				Intelligence
				Community.
								.
						408.Protection of certain files of the Office
			 of the Director of National Intelligence
					(a)In generalTitle VII of the National Security Act of
			 1947 (50 U.S.C. 431 et seq.) is amended by adding at the end the following new
			 section:
						
							706.Protection of certain files of the Office of the Director of
		  National Intelligence(a)Inapplicability of FOIA to exempted
				operational files provided to ODNI(1)Subject to paragraph (2), the provisions of
				section 552 of title 5, United States Code, that require search, review,
				publication, or disclosure of a record shall not apply to a record provided to
				the Office of the Director of National Intelligence by an element of the
				intelligence community from the exempted operational files of such
				element.
									(2)Paragraph (1) shall not apply with respect
				to a record of the Office that—
										(A)contains information derived or
				disseminated from an exempted operational file, unless such record is created
				by the Office for the sole purpose of organizing such exempted operational file
				for use by the Office;
										(B)is disseminated by the Office to a person
				other than an officer, employee, or contractor of the Office; or
										(C)is no longer designated as an exempted
				operational file in accordance with this title.
										(b)Effect of providing files to
				ODNINotwithstanding any
				other provision of this title, an exempted operational file that is provided to
				the Office by an element of the intelligence community shall not be subject to
				the provisions of section 552 of title 5, United States Code, that require
				search, review, publication, or disclosure of a record solely because such
				element provides such exempted operational file to the Office.
								(c)Search and Review for Certain
				PurposesNotwithstanding
				subsection (a) or (b), an exempted operational file shall continue to be
				subject to search and review for information concerning any of the
				following:
									(1)United States citizens or aliens lawfully
				admitted for permanent residence who have requested information on themselves
				pursuant to the provisions of section 552 or 552a of title 5, United States
				Code.
									(2)Any special activity the existence of which
				is not exempt from disclosure under the provisions of section 552 of title 5,
				United States Code.
									(3)The specific subject matter of an
				investigation for any impropriety or violation of law, Executive order, or
				Presidential directive, in the conduct of an intelligence activity by any of
				the following:
										(A)The Select Committee on Intelligence of the
				Senate.
										(B)The Permanent Select Committee on
				Intelligence of the House of Representatives.
										(C)The Intelligence Oversight Board.
										(D)The Department of Justice.
										(E)The Office of the Director of National
				Intelligence.
										(F)The Office of the Inspector General of the
				Intelligence Community.
										(d)Decennial review of exempted operational
				files(1)Not less than once every 10 years, the
				Director of National Intelligence shall review the exemptions in force under
				subsection (a) to determine whether such exemptions may be removed from any
				category of exempted files or any portion thereof.
									(2)The review required by paragraph (1) shall
				include consideration of the historical value or other public interest in the
				subject matter of the particular category of files or portions thereof and the
				potential for declassifying a significant part of the information contained
				therein.
									(3)A
				complainant that alleges that the Director of National Intelligence has
				improperly withheld records because of failure to comply with this subsection
				may seek judicial review in the district court of the United States of the
				district in which any of the parties reside, or in the District of Columbia. In
				such a proceeding, the court's review shall be limited to determining the
				following:
										(A)Whether the Director has conducted the
				review required by paragraph (1) before the expiration of the 10-year period
				beginning on the date of the enactment of the Intelligence Authorization Act for Fiscal Year
				2010 or before the expiration of the 10-year period beginning on
				the date of the most recent review.
										(B)Whether the Director of National
				Intelligence, in fact, considered the criteria set forth in paragraph (2) in
				conducting the required review.
										(e)Supersedure of other lawsThe provisions of this section may not be
				superseded except by a provision of law that is enacted after the date of the
				enactment of this section and that specifically cites and repeals or modifies
				such provisions.
								(f)Allegation; improper withholding of
				records; judicial review(1)Except as provided in paragraph (2),
				whenever any person who has requested agency records under section 552 of title
				5, United States Code, alleges that the Office has withheld records improperly
				because of failure to comply with any provision of this section, judicial
				review shall be available under the terms set forth in section 552(a)(4)(B) of
				title 5, United States Code.
									(2)Judicial review shall not be available in
				the manner provided for under paragraph (1) as follows:
										(A)In any case in which information
				specifically authorized under criteria established by an Executive order to be
				kept secret in the interests of national defense or foreign relations is filed
				with, or produced for, the court by the Office, such information shall be
				examined ex parte, in camera by the court.
										(B)The court shall determine, to the fullest
				extent practicable, the issues of fact based on sworn written submissions of
				the parties.
										(C)(i)When a complainant alleges that requested
				records were improperly withheld because of improper exemption of operational
				files, the Office may meet the burden of the Office under section 552(a)(4)(B)
				of title 5, United States Code, by demonstrating to the court by sworn written
				submission that exempted files likely to contain responsive records are records
				provided to the Office by an element of the intelligence community from the
				exempted operational files of such element.
											(ii)The court may not order the Office to
				review the content of any exempted file in order to make the demonstration
				required under clause (i), unless the complainant disputes the Office's showing
				with a sworn written submission based on personal knowledge or otherwise
				admissible evidence.
											(D)In proceedings under subparagraph (C), a
				party may not obtain discovery pursuant to rules 26 through 36 of the Federal
				Rules of Civil Procedure, except that requests for admissions may be made
				pursuant to rules 26 and 36 of the Federal Rules of Civil Procedure.
										(E)If the court finds under this subsection
				that the Office has improperly withheld requested records because of failure to
				comply with any provision of this section, the court shall order the Office to
				search and review each appropriate exempted file for the requested records and
				make such records, or portions thereof, available in accordance with the
				provisions of section 552 of title 5, United States Code (commonly referred to
				as the Freedom of Information Act), and such order shall be the exclusive
				remedy for failure to comply with this section.
										(F)If at any time following the filing of a
				complaint pursuant to this paragraph the Office agrees to search each
				appropriate exempted file for the requested records, the court shall dismiss
				the claim based upon such complaint.
										(g)DefinitionsIn this section:
									(1)The term exempted operational
				file means a file of an element of the intelligence community that, in
				accordance with this title, is exempted from the provisions of section 552 of
				title 5, United States Code, that require search, review, publication, or
				disclosure of such file.
									(2)Except as otherwise specifically provided,
				the term Office means the Office of the Director of National
				Intelligence.
									.
					(b)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 406(b) of this Act,
			 is further amended by inserting after the item relating to section 705 the
			 following new item:
						
							
								Sec. 706. Protection
				of certain files of the Office of the Director of National
				Intelligence.
							
							.
					409.Counterintelligence initiatives for the
			 intelligence communitySection
			 1102 of the National Security Act of 1947 (50 U.S.C. 442a) is amended—
					(1)in subsection (a)—
						(A)by striking paragraph (2); and
						(B)by striking (1) In and
			 inserting In; and
						(2)in subsection (c)—
						(A)by striking paragraph (2); and
						(B)by striking (1) The and
			 inserting The.
						410.Inapplicability of
			 Federal Advisory Committee Act to
			 advisory committees of the Office of the Director of National
			 Intelligence
					(a)In generalSection 4(b) of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) is amended—
						(1)in paragraph (1), by striking
			 or;
						(2)in paragraph (2), by striking the period
			 and inserting ; or; and
						(3)by adding at the end the following new
			 paragraph:
							
								(3)the Office of the Director of National
				Intelligence, if the Director of National Intelligence determines that for
				reasons of national security such advisory committee cannot comply with the
				requirements of this
				Act.
								.
						(b)Annual report
						(1)In generalThe Director of National Intelligence and
			 the Director of the Central Intelligence Agency shall each submit to the
			 congressional intelligence committees an annual report on advisory committees
			 created by each such Director. Each report shall include—
							(A)a description of each such advisory
			 committee, including the subject matter of the committee; and
							(B)a list of members of each such advisory
			 committee.
							(2)Report on reasons for ODNI exclusion of
			 advisory committee from FACAEach report submitted by the Director of
			 National Intelligence in accordance with paragraph (1) shall include the
			 reasons for a determination by the Director under section 4(b)(3) of the
			 Federal Advisory Committee Act (5 U.S.C. App.), as added by subsection (a) of
			 this section, that an advisory committee cannot comply with the requirements of
			 such Act.
						411.Membership of the Director of National
			 Intelligence on the Transportation Security Oversight BoardSubparagraph (F) of section 115(b)(1) of
			 title 49, United States Code, is amended to read as follows:
					
						(F)The Director of National Intelligence, or
				the Director’s
				designee.
						.
				412.Repeal of certain authorities relating to
			 the Office of the National Counterintelligence Executive
					(a)Repeal of certain authoritiesSection 904 of the Counterintelligence
			 Enhancement Act of 2002 (50 U.S.C. 402c) is amended—
						(1)by striking subsections (d), (h), (i), and
			 (j);
						(2)by redesignating subsections (e), (f), (g),
			 (k), (l), and (m) as subsections (d), (e), (f), (g), (h), and (i),
			 respectively; and
						(3)in subsection (f), as redesignated by
			 paragraph (2), by striking paragraphs (3) and (4).
						(b)Conforming amendmentsSuch section 904 is further amended—
						(1)in subsection (d), as redesignated by
			 subsection (a)(2) of this section, by striking subsection (f)
			 each place it appears in paragraphs (1) and (2) and inserting subsection
			 (e); and
						(2)in subsection (e), as so
			 redesignated—
							(A)in paragraph (1), by striking
			 subsection (e)(1) and inserting subsection
			 (d)(1); and
							(B)in paragraph (2), by striking
			 subsection (e)(2) and inserting subsection
			 (d)(2).
							413.Misuse of the Office of the Director of
			 National Intelligence name, initials, or seal
					(a)ProhibitionTitle XI of the National Security Act of
			 1947 (50 U.S.C. 442 et seq.) is amended by adding at the end the following new
			 section:
						
							1103.Misuse of the Office of the Director of National
		  Intelligence name, initials, or seal(a)Prohibited actsNo person may, except with the written
				permission of the Director of National Intelligence, or a designee of the
				Director, knowingly use the words Office of the Director of National
				Intelligence, the initials ODNI, the seal of the Office
				of the Director of National Intelligence, or any colorable imitation of such
				words, initials, or seal in connection with any merchandise, impersonation,
				solicitation, or commercial activity in a manner reasonably calculated to
				convey the impression that such use is approved, endorsed, or authorized by the
				Director of National Intelligence.
								(b)InjunctionWhenever it appears to the Attorney General
				that any person is engaged or is about to engage in an act or practice which
				constitutes or will constitute conduct prohibited by subsection (a), the
				Attorney General may initiate a civil proceeding in a district court of the
				United States to enjoin such act or practice. Such court shall proceed as soon
				as practicable to the hearing and determination of such action and may, at any
				time before final determination, enter such restraining orders or prohibitions,
				or take such other action as is warranted, to prevent injury to the United
				States or to any person or class of persons for whose protection the action is
				brought.
								.
					(b)Table of contents amendmentThe table of contents in the first section
			 of such Act, as amended by section 408 of this Act, is further amended by
			 inserting after the item relating to section 1102 the following new
			 item:
						
							
								Sec. 1103. Misuse of the Office
				of the Director of National Intelligence name, initials, or
				seal.
							
							.
					414.Plan to implement recommendations of the
			 data center energy efficiency reports
					(a)PlanThe Director of National Intelligence shall
			 develop a plan to implement the recommendations of the report submitted to
			 Congress under section 1 of the Act entitled An Act to study and promote
			 the use of energy efficient computer servers in the United States
			 (Public Law 109–431; 120 Stat. 2920) across the intelligence community.
					(b)Report
						(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence shall submit
			 to the congressional intelligence committees a report containing the plan
			 developed under subsection (a).
						(2)FormThe report required under paragraph (1)
			 shall be submitted in unclassified form, but may include a classified
			 annex.
						415.Director of National Intelligence support
			 for reviews of International Traffic in Arms Regulations and Export
			 Administration RegulationsThe
			 Director of National Intelligence may provide support for any review conducted
			 by a department or agency of the United States Government of the International
			 Traffic in Arms Regulations or Export Administration Regulations, including a
			 review of technologies and goods on the United States Munitions List and
			 Commerce Control List that may warrant controls that are different or
			 additional to the controls such technologies and goods are subject to at the
			 time of such review.
				BCentral Intelligence Agency
				421.Additional functions and authorities for
			 protective personnel of the Central Intelligence AgencySection 5(a)(4) of the Central Intelligence
			 Agency Act of 1949 (50 U.S.C. 403f(a)(4)) is amended—
					(1)by striking and the
			 protection and inserting the protection; and
					(2)by inserting before the semicolon the
			 following: , and the protection of the Director of National Intelligence
			 and such personnel of the Office of the Director of National Intelligence as
			 the Director of National Intelligence may designate.
					422.Appeals from decisions involving contracts
			 of the Central Intelligence AgencySection 8(d) of the Contract Disputes Act of
			 1978 (41 U.S.C. 607(d)) is amended by adding at the end Notwithstanding
			 any other provision of this section and any other provision of law, an appeal
			 from a decision of a contracting officer of the Central Intelligence Agency
			 relative to a contract made by that Agency may be filed with whichever of the
			 Armed Services Board of Contract Appeals or the Civilian Board of Contract
			 Appeals is specified by such contracting officer as the Board to which such an
			 appeal may be made and such Board shall have jurisdiction to decide that
			 appeal..
				423.Deputy Director of the Central Intelligence
			 Agency
					(a)Establishment and duties of Deputy Director
			 of the CIATitle I of the
			 National Security Act of 1947 (50 U.S.C. 402 et seq.), as amended by section
			 406 of this Act, is further amended by inserting after section 104A the
			 following new section:
						
							104B.Deputy Director of the Central Intelligence
		  Agency(a)Deputy Director of the Central Intelligence
				AgencyThere is a Deputy
				Director of the Central Intelligence Agency who shall be appointed by the
				President.
								(b)DutiesThe Deputy Director of the Central
				Intelligence Agency shall—
									(1)assist the Director of the Central
				Intelligence Agency in carrying out the duties and responsibilities of the
				Director of the Central Intelligence Agency; and
									(2)during the absence or disability of the
				Director of the Central Intelligence Agency, or during a vacancy in the
				position of Director of the Central Intelligence Agency, act for and exercise
				the powers of the Director of the Central Intelligence
				Agency.
									.
					(b)Conforming amendments
						(1)Executive schedule IIISection 5314 of title 5, United States
			 Code, is amended by striking Deputy Directors of Central Intelligence
			 (2) and inserting Deputy Director of the Central Intelligence
			 Agency.
						(2)Table of contents amendmentThe table of contents in the first section
			 of the National Security Act of 1947, as amended by section 414 of this Act, is
			 further amended by inserting after the item relating to section 104A the
			 following new item:
							
								
									Sec. 104B. Deputy Director of
				the Central Intelligence
				Agency.
								
								.
						(c)ApplicabilityThe amendments made by this section shall
			 apply on the earlier of—
						(1)the date of the appointment by the
			 President of an individual to serve as Deputy Director of the Central
			 Intelligence Agency pursuant to section 104B of the National Security Act of
			 1947, as added by subsection (a), except that the individual administratively
			 performing the duties of the Deputy Director of the Central Intelligence Agency
			 as of the date of the enactment of this Act may continue to perform such duties
			 until the individual appointed to the position of Deputy Director of the
			 Central Intelligence Agency assumes the duties of such position; or
						(2)the date of the cessation of the
			 performance of the duties of the Deputy Director of the Central Intelligence
			 Agency by the individual administratively performing such duties as of the date
			 of the enactment of this Act.
						424.Authority to authorize travel on a common
			 carrierSubsection (b) of
			 section 116 of the National Security Act of 1947 (50 U.S.C. 404k) is amended by
			 striking the period at the end and inserting , who may delegate such
			 authority to other appropriate officials of the Central Intelligence
			 Agency..
				425.Inspector General for the Central
			 Intelligence Agency
					(a)Appointment and qualifications of the
			 Inspector GeneralParagraph
			 (1) of section 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(b)) is amended by striking the second and third sentences and inserting
			 This appointment shall be made without regard to political affiliation
			 and shall be on the basis of integrity and demonstrated ability in accounting,
			 auditing, financial analysis, law, management analysis, public administration,
			 or investigation. Such appointment shall also be made on the basis of
			 compliance with the security standards of the Agency and prior experience in
			 the field of foreign intelligence..
					(b)Removal of the Inspector
			 GeneralParagraph (6) of
			 section 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(b)) is amended—
						(1)by striking immediately;
			 and
						(2)by striking the period at the end and
			 inserting not later than 30 days prior to the effective date of such
			 removal. Nothing in this paragraph shall be construed to prohibit a personnel
			 action otherwise authorized by law, other than transfer or
			 removal..
						(c)Application of semiannual reporting
			 requirements with respect To review reportsParagraph (1) of section 17(d) of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)) is amended in the
			 matter preceding subparagraph (A) by inserting review, after
			 investigation,.
					(d)Protection against reprisalsSubparagraph (B) of section 17(e)(3) of the
			 Central Intelligence Agency Act of 1949 (50 U.S.C. 403q(e)(3)) is amended by
			 inserting or providing such information after making such
			 complaint.
					(e)Inspector general subpoena
			 powerSubparagraph (A) of
			 section 17(e)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C.
			 403q(e)(5)) is amended by inserting in any medium (including
			 electronically stored information or any tangible thing) after
			 other data.
					(f)Other administrative authorities
						(1)In generalSubsection (e) of section 17 of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q), as amended by subsections (d)
			 and (e) of this section, is further amended—
							(A)by redesignating paragraph (8) as
			 subparagraph (9);
							(B)in paragraph (9), as so
			 redesignated—
								(i)by striking Subject to the
			 concurrence of the Director, the and inserting The;
			 and
								(ii)by adding at the end the
			 following:
									
										Consistent with budgetary and
			 personnel resources allocated by the Director, the Inspector General has final
			 approval of—(A)the selection of internal and external
				candidates for employment with the Office of Inspector General; and
										(B)all other personnel decisions concerning
				personnel permanently assigned to the Office of Inspector General, including
				selection and appointment to the Senior Intelligence Service, but excluding all
				security-based determinations that are not within the authority of a head of
				other Central Intelligence Agency
				offices.
										;
				and
								(C)by inserting after paragraph (7) the
			 following new paragraph:
								
									(8)(A)The Inspector General shall—
											(i)appoint a Counsel to the Inspector General
				who shall report to the Inspector General; or
											(ii)obtain the services of a counsel appointed
				by and directly reporting to another Inspector General or the Council of the
				Inspectors General on Integrity and Efficiency on a reimbursable basis.
											(B)The counsel appointed or obtained under
				subparagraph (A) shall perform such functions as the Inspector General may
				prescribe.
										.
							(2)ConstructionNothing in the amendment made by paragraph
			 (1)(C) shall be construed to alter the duties and responsibilities of the
			 General Counsel of the Central Intelligence Agency.
						426.Budget of the Inspector General for the
			 Central Intelligence AgencySubsection (f) of section 17 of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q) is amended—
					(1)by inserting (1) before
			 Beginning; and
					(2)by adding at the end the following new
			 paragraph:
						
							(2)For each fiscal year, the Inspector General
				shall transmit a budget estimate and request through the Director to the
				Director of National Intelligence that specifies for such fiscal year—
								(A)the aggregate amount requested for the
				operations of the Inspector General;
								(B)the amount requested for all training
				requirements of the Inspector General, including a certification from the
				Inspector General that the amount requested is sufficient to fund all training
				requirements for the Office; and
								(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency, including a
				justification for such amount.
								(3)In transmitting a proposed budget to the
				President for a fiscal year, the Director of National Intelligence shall
				include for such fiscal year—
								(A)the aggregate amount requested for the
				Inspector General of the Central Intelligence Agency;
								(B)the amount requested for Inspector General
				training;
								(C)the amount requested to support the Council
				of the Inspectors General on Integrity and Efficiency; and
								(D)the comments of the Inspector General, if
				any, with respect to such proposed budget.
								(4)The Director of National Intelligence shall
				submit to the Committee on Appropriations and the Select Committee on
				Intelligence of the Senate and the Committee on Appropriations and the
				Permanent Select Committee on Intelligence of the House of Representatives for
				each fiscal year—
								(A)a separate statement of the budget estimate
				transmitted pursuant to paragraph (2);
								(B)the amount requested by the Director of
				National Intelligence for the Inspector General pursuant to paragraph
				(3)(A);
								(C)the amount requested by the Director of
				National Intelligence for training of personnel of the Office of the Inspector
				General pursuant to paragraph (3)(B);
								(D)the amount requested by the Director of
				National Intelligence for support for the Council of the Inspectors General on
				Integrity and Efficiency pursuant to paragraph (3)(C); and
								(E)the comments of the Inspector General under
				paragraph (3)(D), if any, on the amounts requested pursuant to paragraph (3),
				including whether such amounts would substantially inhibit the Inspector
				General from performing the duties of the
				Office.
								.
					427.Public availability of unclassified
			 versions of certain intelligence productsThe Director of the Central Intelligence
			 Agency shall make publicly available an unclassified version of any memoranda
			 or finished intelligence products assessing the—
					(1)information gained from high-value detainee
			 reporting; and
					(2)dated April 3, 2003, July 15, 2004, March
			 2, 2005, and June 1, 2005.
					CDefense Intelligence Components
				431.Inspector general matters
					(a)Coverage Under Inspector General Act of
			 1978Subsection (a)(2) of
			 section 8G of the Inspector General Act of 1978 (5 U.S.C. App.) is
			 amended—
						(1)by inserting the Defense
			 Intelligence Agency, after the Corporation for Public
			 Broadcasting,;
						(2)by inserting the National
			 Geospatial-Intelligence Agency, after the National Endowment for
			 the Humanities,; and
						(3)by inserting the National
			 Reconnaissance Office, the National Security Agency, after the
			 National Labor Relations Board,.
						(b)Certain Designations Under Inspector
			 General Act of 1978Subsection (a) of section 8H of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end
			 the following new paragraph:
						
							(3)The Inspectors General of the Defense
				Intelligence Agency, the National Geospatial-Intelligence Agency, the National
				Reconnaissance Office, and the National Security Agency shall be designees of
				the Inspector General of the Department of Defense for purposes of this
				section.
							.
					(c)Power of Heads of Elements Over
			 InvestigationsSubsection (d)
			 of section 8G of such Act (5 U.S.C. App.) is amended—
						(1)by inserting (1) after
			 (d);
						(2)in the second sentence of paragraph (1), as
			 designated by paragraph (1) of this subsection, by striking The
			 head and inserting Except as provided in paragraph (2), the
			 head; and
						(3)by adding at the end the following new
			 paragraph:
							
								(2)(A)The Secretary of Defense, in consultation
				with the Director of National Intelligence, may prohibit the inspector general
				of an element of the intelligence community specified in subparagraph (D) from
				initiating, carrying out, or completing any audit or investigation if the
				Secretary determines that the prohibition is necessary to protect vital
				national security interests of the United States.
									(B)If the Secretary exercises the authority
				under subparagraph (A), the Secretary shall submit to the committees of
				Congress specified in subparagraph (E) an appropriately classified statement of
				the reasons for the exercise of such authority not later than 7 days after the
				exercise of such authority.
									(C)At the same time the Secretary submits
				under subparagraph (B) a statement on the exercise of the authority in
				subparagraph (A) to the committees of Congress specified in subparagraph (E),
				the Secretary shall notify the inspector general of such element of the
				submittal of such statement and, to the extent consistent with the protection
				of intelligence sources and methods, provide such inspector general with a copy
				of such statement. Such inspector general may submit to such committees of
				Congress any comments on a notice or statement received by the inspector
				general under this subparagraph that the inspector general considers
				appropriate.
									(D)The elements of the intelligence community
				specified in this subparagraph are as follows:
										(i)The Defense Intelligence Agency.
										(ii)The National Geospatial-Intelligence
				Agency.
										(iii)The National Reconnaissance Office.
										(iv)The National Security Agency.
										(E)The committees of Congress specified in
				this subparagraph are—
										(i)the Committee on Armed Services and the
				Select Committee on Intelligence of the Senate; and
										(ii)the Committee on Armed Services and the
				Permanent Select Committee on Intelligence of the House of
				Representatives.
										.
						432.Clarification of national security missions
			 of National Geospatial-Intelligence Agency for analysis and dissemination of
			 certain intelligence informationSection 442(a) of title 10, United States
			 Code, is amended—
					(1)by redesignating paragraph (2) as paragraph
			 (3);
					(2)by inserting after paragraph (1) the
			 following new paragraph (2):
						
							(2)(A)As directed by the Director of National
				Intelligence, the National Geospatial-Intelligence Agency shall develop a
				system to facilitate the analysis, dissemination, and incorporation of
				likenesses, videos, and presentations produced by ground-based platforms,
				including handheld or clandestine photography taken by or on behalf of human
				intelligence collection organizations or available as open-source information,
				into the National System for Geospatial Intelligence.
								(B)The authority provided by this paragraph
				does not include authority for the National Geospatial-Intelligence Agency to
				manage tasking of handheld or clandestine photography taken by or on behalf of
				human intelligence collection
				organizations.
								;
				and
					(3)in paragraph (3), as so redesignated, by
			 striking paragraph (1) and inserting paragraphs (1) and
			 (2).
					433.Director of Compliance of the National
			 Security AgencyThe National
			 Security Agency Act of 1959 (50 U.S.C. 402 note) is amended by inserting after
			 the first section the following new section:
					
						2.There is a Director of Compliance of the
				National Security Agency, who shall be appointed by the Director of the
				National Security Agency and who shall be responsible for the programs of
				compliance over mission activities of the National Security
				Agency.
						.
				DOther Elements
				441.Codification of additional elements of the
			 intelligence communitySection
			 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)) is
			 amended—
					(1)in subparagraph (H)—
						(A)by inserting the Coast
			 Guard, after the Marine Corps,; and
						(B)by inserting the Drug Enforcement
			 Administration, after the Federal Bureau of
			 Investigation,; and
						(2)in subparagraph (K), by striking ,
			 including the Office of Intelligence of the Coast Guard.
					442.Authorization of appropriations for Coast
			 Guard National Tactical Integration OfficeTitle 14, United States Code, is
			 amended—
					(1)in paragraph (4) of section 93(a), by
			 striking function and inserting function, including
			 research, development, test, or evaluation related to intelligence systems and
			 capabilities,; and
					(2)in paragraph (4) of section 662, by
			 inserting intelligence systems and capabilities or after
			 related to.
					443.Retention and relocation bonuses for the
			 Federal Bureau of InvestigationSection 5759 of title 5, United States Code,
			 is amended—
					(1)in subsection (a)(2), by striking “is
			 transferred to a different geographic area with a higher cost of living” and
			 inserting “is subject to a mobility agreement and is transferred to a position
			 in a different geographical area in which there is a shortage of critical
			 skills”;
					(2)in subsection (b)(2), by striking the
			 period at the end and inserting “, including requirements for a bonus
			 recipient’s repayment of a bonus in circumstances determined by the Director of
			 the Federal Bureau of Investigation.”;
					(3)in subsection (c), by striking “basic pay.”
			 and inserting “annual rate of basic pay. The bonus may be paid in a lump sum or
			 installments linked to completion of periods of service.”; and
					(4)in subsection (d), by striking “retention
			 bonus” and inserting “bonus paid under this section”.
					444.Extension of the authority of the Federal
			 Bureau of Investigation to waive mandatory retirement provisions
					(a)Civil Service Retirement
			 SystemSubsection (b) of
			 section 8335 of title 5, United States Code, is amended—
						(1)in the paragraph (2) enacted by section
			 112(a)(2) of the Department of Justice Appropriations Act, 2005 (title I of
			 division B of Public Law 108–447; 118 Stat. 2868), by striking “2009” and
			 inserting 2011; and
						(2)by striking the paragraph (2) enacted by
			 section 2005(a)(2) of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458; 118 Stat. 3704).
						(b)Federal Employees' Retirement
			 SystemSubsection (b) of
			 section 8425 of title 5, United States Code, is amended—
						(1)in the paragraph (2) enacted by section
			 112(b)(2) of the Department of Justice Appropriations Act, 2005 (title I of
			 division B of Public Law 108–447; 118 Stat. 2868), by striking “2009” and
			 inserting 2011; and
						(2)by striking the paragraph (2) enacted by
			 section 2005(b)(2) of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (Public Law 108–458; 118 Stat. 3704).
						445.Report and assessments on transformation of
			 the intelligence capabilities of the Federal Bureau of Investigation
					(a)Report
						(1)RequirementNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Federal Bureau of Investigation,
			 in consultation with the Director of National Intelligence, shall submit to the
			 congressional intelligence committees, the Committee on the Judiciary of the
			 Senate, and the Committee on the Judiciary of the House of Representatives a
			 report describing—
							(A)a long-term vision for the intelligence
			 capabilities of the National Security Branch of the Bureau;
							(B)a strategic plan for the National Security
			 Branch; and
							(C)the progress made in advancing the
			 capabilities of the National Security Branch.
							(2)ContentThe report required by paragraph (1) shall
			 include—
							(A)a description of the direction, strategy,
			 and goals for improving the intelligence capabilities of the National Security
			 Branch;
							(B)a description of the intelligence and
			 national security capabilities of the National Security Branch that will be
			 fully functional within the five-year period beginning on the date on which the
			 report is submitted;
							(C)a description—
								(i)of the internal reforms that were carried
			 out at the National Security Branch during the two-year period ending on the
			 date on which the report is submitted; and
								(ii)of the manner in which such reforms have
			 advanced the capabilities of the National Security Branch;
								(D)an assessment of the effectiveness of the
			 National Security Branch in performing tasks that are critical to the effective
			 functioning of the National Security Branch as an intelligence agency,
			 including—
								(i)human intelligence collection, both within
			 and outside the parameters of an existing case file or ongoing investigation,
			 in a manner that protects civil liberties;
								(ii)intelligence analysis, including the
			 ability of the National Security Branch to produce, and provide policymakers
			 with, information on national security threats to the United States;
								(iii)management, including the ability of the
			 National Security Branch to manage and develop human capital and implement an
			 organizational structure that supports the objectives and strategies of the
			 Branch;
								(iv)integration of the National Security Branch
			 into the intelligence community, including an ability to robustly share
			 intelligence and effectively communicate and operate with appropriate Federal,
			 State, local, and tribal partners;
								(v)implementation of an infrastructure that
			 supports the national security and intelligence missions of the National
			 Security Branch, including proper information technology and facilities;
			 and
								(vi)reformation of the culture of the National
			 Security Branch, including the integration by the Branch of intelligence
			 analysts and other professional staff into intelligence collection operations
			 and the success of the National Security Branch in ensuring that intelligence
			 and threat information drive the operations of the Branch;
								(E)performance metrics and specific annual
			 timetables for advancing the performance of the tasks referred to in clauses
			 (i) through (vi) of subparagraph (D) and a description of the activities being
			 undertaken to ensure that the performance of the National Security Branch in
			 carrying out such tasks improves; and
							(F)an assessment of the effectiveness of the
			 field office supervisory term limit policy of the Federal Bureau of
			 Investigation that requires the mandatory reassignment of a supervisor of the
			 Bureau after a specific term of years.
							(b)Annual assessments
						(1)Requirement for assessmentsNot later than 180 days after the date on
			 which the report required by subsection (a)(1) is submitted, and annually
			 thereafter for five years, the Director of National Intelligence, in
			 consultation with the Director of the Federal Bureau of Investigation, shall
			 submit to the congressional intelligence committees, the Committee on the
			 Judiciary of the Senate, and the Committee on the Judiciary of the House of
			 Representatives an assessment of the performance of the National Security
			 Branch in carrying out the tasks referred to in clauses (i) through (vi) of
			 subsection (a)(2)(D) in comparison to such performance during previous
			 years.
						(2)ConsiderationsIn conducting each assessment required by
			 paragraph (1), the Director of National Intelligence—
							(A)shall use the performance metrics and
			 specific annual timetables for carrying out such tasks referred to in
			 subsection (a)(2)(E); and
							(B)may request the assistance of any expert
			 that the Director considers appropriate, including an inspector general of an
			 appropriate department or agency.
							VREORGANIZATION OF THE DIPLOMATIC
			 TELECOMMUNICATIONS SERVICE PROGRAM OFFICE
			501.Reorganization of the Diplomatic
			 Telecommunications Service Program Office
				(a)Reorganization of the Diplomatic
			 Telecommunications Service Program Office
					(1)In generalSubtitle B of title III of the Intelligence
			 Authorization Act for Fiscal Year 2001 (Public Law 106–567; 22 U.S.C. 7301 et
			 seq.) is amended by striking sections 321, 322, 323, and 324, and inserting the
			 following new sections:
						
							321.Diplomatic Telecommunications Service
				Program Office
								(a)ReorganizationThe Diplomatic Telecommunications Service
				Program Office established pursuant to title V of Public Law 102–140 shall be
				reorganized in accordance with this subtitle.
								(b)DutiesThe duties of the DTS–PO include
				implementing a program for the establishment and maintenance of a DTS Network
				capable of providing multiple levels of service to meet the wide-ranging needs
				of all United States Government departments and agencies operating from
				diplomatic and consular facilities outside of the United States, including
				national security needs for secure, reliable, and robust communications
				capabilities.
								322.Establishment of the Diplomatic
				Telecommunications Service Governance Board
								(a)Governance board
									(1)EstablishmentThere is established the Diplomatic
				Telecommunications Service Governance Board to direct and oversee the
				activities and performance of the DTS–PO.
									(2)Executive Agent
										(A)DesignationThe Director of the Office of Management
				and Budget shall designate, from among the departments and agencies of the
				United States Government that use the DTS Network, a department or agency as
				the DTS–PO Executive Agent.
										(B)DutiesThe Executive Agent designated under
				subparagraph (A) shall—
											(i)nominate a Director of the DTS–PO for
				approval by the Governance Board in accordance with subsection (e); and
											(ii)perform such other duties as established by
				the Governance Board in the determination of written implementing arrangements
				and other relevant and appropriate governance processes and procedures under
				paragraph (3).
											(3)Requirement for implementing
				arrangementsSubject to the
				requirements of this subtitle, the Governance Board shall determine the written
				implementing arrangements and other relevant and appropriate governance
				processes and procedures to manage, oversee, resource, or otherwise administer
				the DTS–PO.
									(b)Membership
									(1)SelectionThe Director of the Office of Management
				and Budget shall designate from among the departments and agencies that use the
				DTS Network—
										(A)four departments and agencies to each
				appoint one voting member of the Governance Board from the personnel of such
				departments and agencies; and
										(B)any other departments and agencies that the
				Director considers appropriate to each appoint one nonvoting member of the
				Governance Board from the personnel of such departments and agencies.
										(2)Voting and nonvoting membersThe Governance Board shall consist of
				voting members and nonvoting members as follows:
										(A)Voting
				membersThe voting members
				shall consist of a Chair, who shall be designated by the Director of the Office
				of Management and Budget, and the four members appointed by departments and
				agencies designated under paragraph (1)(A).
										(B)Nonvoting membersThe nonvoting members shall consist of the
				members appointed by departments and agencies designated under paragraph (1)(B)
				and shall act in an advisory capacity.
										(c)Chair duties and authoritiesThe Chair of the Governance Board
				shall—
									(1)preside over all meetings and deliberations
				of the Governance Board;
									(2)provide the Secretariat functions of the
				Governance Board; and
									(3)propose bylaws governing the operation of
				the Governance Board.
									(d)Quorum, decisions, meetingsA quorum of the Governance Board shall
				consist of the presence of the Chair and four voting members. The decisions of
				the Governance Board shall require a majority of the voting membership. The
				Chair shall convene a meeting of the Governance Board not less than four times
				each year to carry out the functions of the Governance Board. The Chair or any
				voting member may convene a meeting of the Governance Board.
								(e)Governance board dutiesThe Governance Board shall have the
				following duties with respect to the DTS–PO:
									(1)To approve and monitor the plans, services,
				priorities, policies, and pricing methodology of the DTS–PO for bandwidth costs
				and projects carried out at the request of a department or agency that uses the
				DTS Network.
									(2)To provide to the DTS–PO Executive Agent
				the recommendation of the Governance Board with respect to the approval,
				disapproval, or modification of each annual budget request for the DTS–PO,
				prior to the submission of any such request by the Executive Agent.
									(3)To review the performance of the DTS–PO
				against plans approved under paragraph (1) and the management activities and
				internal controls of the DTS–PO.
									(4)To require from the DTS–PO any plans,
				reports, documents, and records the Governance Board considers necessary to
				perform its oversight responsibilities.
									(5)To conduct and evaluate independent audits
				of the DTS–PO.
									(6)To approve or disapprove the nomination of
				the Director of the DTS–PO by the Executive Agent with a majority vote of the
				Governance Board.
									(7)To recommend to the Executive Agent the
				replacement of the Director of the DTS–PO with a majority vote of the
				Governance Board.
									(f)National security interestsThe Governance Board shall ensure that
				those enhancements of, and the provision of service for, telecommunication
				capabilities that involve the national security interests of the United States
				receive the highest prioritization.
								323.Funding of the Diplomatic
				Telecommunications Service
								(a)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for the operations,
				maintenance, development, enhancement, modernization, and investment costs of
				the DTS Network and the DTS–PO. Funds appropriated for allocation to the DTS–PO
				shall remain available to the DTS–PO for a period of two fiscal years.
								(b)FeesThe DTS–PO shall charge a department or
				agency that uses the DTS Network for only those bandwidth costs attributable to
				such department or agency and for specific projects carried out at the request
				of such department or agency, pursuant to the pricing methodology for such
				bandwidth costs and such projects approved under section 322(e)(1), for which
				amounts have not been appropriated for allocation to the DTS–PO. The DTS–PO is
				authorized to directly receive payments from departments or agencies that use
				the DTS Network and to invoice such departments or agencies for the fees under
				this section either in advance of, or upon or after, providing the bandwidth or
				performing such projects. Such funds received from such departments or agencies
				shall remain available to the DTS–PO for a period of two fiscal years.
								324.DefinitionsIn this subtitle:
								(1)DTS NetworkThe term DTS Network means
				the worldwide telecommunications network supporting all United States
				Government agencies and departments operating from diplomatic and consular
				facilities outside of the United States.
								(2)DTS–POThe term DTS–PO means the
				Diplomatic Telecommunications Service Program Office.
								(3)Governance BoardThe term Governance Board
				means the Diplomatic Telecommunications Service Governance Board established
				under section
				322(a)(1).
								.
					(2)Table of contents amendmentThe table of contents in section 1(b) of
			 the Intelligence Authorization Act for Fiscal Year 2001 (Public Law 106–567;
			 114 Stat. 2831) is amended by striking the items relating to sections 321, 322,
			 323, and 324 and inserting the following new items:
						
							
								Sec. 321. Diplomatic
				Telecommunications Service Program Office.
								Sec. 322.
				Establishment of the Diplomatic Telecommunications Service Governance
				Board.
								Sec. 323. Funding of
				the Diplomatic Telecommunications Service.
								Sec. 324.
				Definitions.
							
							.
					(b)Conforming amendments
					(1)Repeal of suspension of
			 reorganization
						(A)RepealThe Intelligence Authorization Act for
			 Fiscal Year 2002 (Public Law 107–108; 22 U.S.C. 7301 note) is amended by
			 striking section 311.
						(B)Table of contents amendmentThe table of contents in section 1 of such
			 Act is amended by striking the item relating to section 311.
						(2)Repeal of reform
						(A)RepealThe Admiral James W. Nance and Meg Donovan
			 Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (as enacted
			 into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix
			 G of that Act; 113 Stat. 1501A–405) is amended by striking section 305.
						(B)Table of contents amendmentThe table of contents in section 2(b) of
			 such Act is amended by striking the item related to section 305.
						(3)Repeal of reporting
			 requirementsSection 507(b)
			 of the National Security Act of 1947 (50 U.S.C. 415b(b)), as amended by section
			 351 of this Act, is further amended—
						(A)by striking paragraph (3); and
						(B)by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
						VIFOREIGN INTELLIGENCE AND INFORMATION
			 COMMISSION ACT
			601.Short titleThis title may be cited as the
			 Foreign Intelligence and Information
			 Commission Act.
			602.DefinitionsIn this title:
				(1)CommissionThe term Commission means the
			 Foreign Intelligence and Information Commission established in section
			 603(a).
				(2)Foreign intelligence;
			 intelligenceThe terms
			 foreign intelligence and intelligence have the
			 meaning given those terms in section 3 of the National Security Act of 1947 (50
			 U.S.C. 401a).
				(3)InformationThe term information includes
			 information of relevance to the foreign policy of the United States collected
			 and conveyed through diplomatic reporting and other reporting by personnel of
			 the United States Government who are not employed by an element of the
			 intelligence community, including public and open-source information.
				603.Establishment and functions of the
			 Commission
				(a)EstablishmentThere is established in the legislative
			 branch a Foreign Intelligence and Information Commission.
				(b)PurposeThe purpose of the Commission is to
			 evaluate systems and processes at the strategic, interagency level and provide
			 recommendations accordingly, and not to seek to duplicate the functions of the
			 Director of National Intelligence.
				(c)FunctionsThe Commission shall—
					(1)evaluate the current processes or systems
			 for the strategic integration of the intelligence community, including the Open
			 Source Center, and other elements of the United States Government, including
			 the Department of State, with regard to the collection, reporting, and analysis
			 of foreign intelligence and information;
					(2)provide recommendations to improve or
			 develop such processes or systems to integrate the intelligence community with
			 other elements of the United States Government, potentially including the
			 development of an interagency strategy that identifies—
						(A)the collection, reporting, and analysis
			 requirements of the United States Government;
						(B)the elements of the United States
			 Government best positioned to meet collection and reporting requirements, with
			 regard to missions, comparative institutional advantages, and any other
			 relevant factors; and
						(C)interagency budget and resource allocations
			 necessary to achieve such collection, reporting, and analytical
			 requirements;
						(3)evaluate the extent to which current
			 intelligence collection, reporting, and analysis strategies are intended to
			 provide global coverage and anticipate future threats, challenges, and
			 crises;
					(4)provide recommendations on how to
			 incorporate into the interagency strategy the means to anticipate future
			 threats, challenges, and crises, including by identifying and supporting
			 collection, reporting, and analytical capabilities that are global in scope and
			 directed at emerging, long-term, and strategic targets;
					(5)provide recommendations on strategies for
			 sustaining human and budgetary resources to effect the global collection and
			 reporting missions identified in the interagency strategy, including the
			 prepositioning of collection and reporting capabilities;
					(6)provide recommendations for developing,
			 clarifying, and, if necessary, bolstering current and future collection and
			 reporting roles and capabilities of elements of the United States Government
			 that are not elements of the intelligence community deployed in foreign
			 countries;
					(7)provide recommendations related to the role
			 of individual country missions in contributing to the interagency
			 strategy;
					(8)evaluate the extent to which the
			 establishment of new embassies and out-of-embassy posts are able to contribute
			 to expanded global coverage and increased collection and reporting and provide
			 recommendations related to the establishment of new embassies and
			 out-of-embassy posts;
					(9)provide recommendations on executive or
			 legislative changes necessary to establish any new executive branch entity or
			 to expand the authorities of any existing executive branch entity, as needed to
			 improve the strategic integration referred to in paragraph (1) and develop and
			 oversee the implementation of any interagency strategy;
					(10)provide recommendations on processes for
			 developing and presenting to Congress budget requests for each relevant element
			 of the United States Government that reflect the allocations identified in the
			 interagency strategy and for congressional oversight of the development and
			 implementation of the strategy; and
					(11)provide recommendations on any
			 institutional reforms related to the collection and reporting roles of
			 individual elements of the United States Government outside the intelligence
			 community, as well as any budgetary, legislative, or other changes needed to
			 achieve such reforms.
					604.Members and staff of the
			 Commission
				(a)Members of the Commission
					(1)AppointmentThe Commission shall be composed of 10
			 members as follows:
						(A)Two members appointed by the majority
			 leader of the Senate.
						(B)Two members appointed by the minority
			 leader of the Senate.
						(C)Two members appointed by the Speaker of the
			 House of Representatives.
						(D)Two members appointed by the minority
			 leader of the House of Representatives.
						(E)One nonvoting member appointed by the
			 Director of National Intelligence.
						(F)One nonvoting member appointed by the
			 Secretary of State.
						(2)Selection
						(A)In generalMembers of the Commission shall be
			 individuals who—
							(i)are not officers or employees of the United
			 States Government or any State or local government; and
							(ii)have knowledge and experience—
								(I)in foreign information and intelligence
			 collection, reporting, and analysis, including clandestine collection and
			 classified analysis (such as experience in the intelligence community),
			 diplomatic reporting and analysis, and collection of public and open-source
			 information;
								(II)in issues related to the national security
			 and foreign policy of the United States gained by serving as a senior official
			 of the Department of State, a member of the Foreign Service, an employee or
			 officer of an appropriate department or agency of the United States, or an
			 independent organization with expertise in the field of international affairs;
			 or
								(III)with foreign policy decision-making.
								(B)Diversity of experienceThe individuals appointed to the Commission
			 should be selected with a view to establishing diversity of experience with
			 regard to various geographic regions, functions, and issues.
						(3)ConsultationThe Speaker and the minority leader of the
			 House of Representatives, the majority leader and the minority leader of the
			 Senate, the Director of National Intelligence, and the Secretary of State shall
			 consult among themselves prior to the appointment of the members of the
			 Commission in order to achieve, to the maximum extent possible, fair and
			 equitable representation of various points of view with respect to the matters
			 to be considered by the Commission in accordance with this title.
					(4)Time of appointmentThe appointments under subsection (a) shall
			 be made—
						(A)after the date on which funds are first
			 appropriated for the Commission pursuant to section 609; and
						(B)not later than 60 days after such
			 date.
						(5)Term of appointmentMembers shall be appointed for the life of
			 the Commission.
					(6)VacanciesAny vacancy of the Commission shall not
			 affect the powers of the Commission and shall be filled in the manner in which
			 the original appointment was made.
					(7)ChairThe voting members of the Commission shall
			 designate one of the voting members to serve as the chair of the
			 Commission.
					(8)QuorumFive voting members of the Commission shall
			 constitute a quorum for purposes of transacting the business of the
			 Commission.
					(9)MeetingsThe Commission shall meet at the call of
			 the chair and shall meet regularly, not less than once every 3 months, during
			 the life of the Commission.
					(b)Staff
					(1)In generalThe chair of the Commission may, without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service and chapter 51 and subchapter III of chapter 53 of
			 that title relating to classification of positions and General Schedule pay
			 rates, appoint and terminate an executive director and, in consultation with
			 the executive director, appoint and terminate such other additional personnel
			 as may be necessary to enable the Commission to perform its duties. In addition
			 to the executive director and one full-time support staff for the executive
			 director, there shall be additional staff with relevant intelligence and
			 foreign policy experience to support the work of the Commission.
					(2)Selection of the executive
			 directorThe executive
			 director shall be selected with the approval of a majority of the voting
			 members of the Commission.
					(3)Compensation
						(A)Executive DirectorThe executive director shall be compensated
			 at the maximum annual rate payable for an employee of a standing committee of
			 the Senate under section 105(e) of the Legislative Branch Appropriations Act,
			 1968 (2 U.S.C. 61–1(e)), as adjusted by any order of the President pro tempore
			 of the Senate.
						(B)StaffThe chair of the Commission may fix the
			 compensation of other personnel of the Commission without regard to chapter 51
			 and subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for such personnel may not exceed the maximum annual rate payable
			 for an employee of a standing committee of the Senate under section 105(e) of
			 the Legislative Branch Appropriations Act, 1968 (2 U.S.C. 61–1(e)), as adjusted
			 by any order of the President pro tempore of the Senate.
						(c)Experts and consultantsThe Commission is authorized to procure
			 temporary or intermittent services of experts and consultants as necessary to
			 the extent authorized by section 3109 of title 5, United States Code, at rates
			 for individuals not to exceed the daily equivalent of the maximum annual rate
			 of basic pay payable under section 5376 of such title.
				(d)Staff and services of other agencies or
			 departments of the United StatesUpon the request of the Commission, the
			 head of a department or agency of the United States may detail, on a
			 reimbursable or nonreimbursable basis, any of the personnel of that department
			 or agency to the Commission to assist the Commission in carrying out this
			 title. The detail of any such personnel shall be without interruption or loss
			 of civil service or Foreign Service status or privilege.
				(e)Security clearanceThe appropriate departments or agencies of
			 the United States shall cooperate with the Commission in expeditiously
			 providing to the members and staff of the Commission appropriate security
			 clearances to the extent possible pursuant to existing procedures and
			 requirements.
				(f)Reports under Ethics in Government Act of
			 1978Notwithstanding any other provision of law,
			 for purposes of title I of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.), each member and staff of the Commission—
					(1)shall be deemed to be an officer or
			 employee of the Congress (as defined in section 109(13) of such title);
			 and
					(2)shall file any report required to be filed
			 by such member or such staff (including by virtue of the application of
			 paragraph (1)) under title I of the Ethics in Government Act of 1978 (5 U.S.C.
			 App.) with the Secretary of the Senate.
					605.Powers and duties of the
			 Commission
				(a)Hearings and evidenceThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out this title.
				(b)Information from Federal
			 agenciesThe Commission may
			 secure directly from any department or agency of the United States such
			 information as the Commission considers necessary to carry out this title. Upon
			 request of the chair of the Commission, the head of such department or agency
			 shall furnish such information to the Commission, subject to applicable
			 law.
				(c)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as a department or
			 agency of the United States.
				(d)Administrative supportThe Administrator of the General Services
			 Administration shall provide to the Commission on a reimbursable basis (or, in
			 the discretion of the Administrator, on a nonreimbursable basis) such
			 administrative support services as the Commission may request to carry out this
			 title.
				(e)Administrative proceduresThe Commission may adopt such rules and
			 regulations, relating to administrative procedure, as may be reasonably
			 necessary to enable the Commission to carry out this title.
				(f)Travel
					(1)In generalThe members and staff of the Commission
			 may, with the approval of the Commission, conduct such travel as is necessary
			 to carry out this title.
					(2)ExpensesMembers of the Commission shall serve
			 without pay but shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under subchapter I
			 of chapter 57 of title 5, United States Code, while away from their homes or
			 regular places of business in the performance of services for the
			 Commission.
					(g)GiftsNo member or staff of the Commission may
			 receive a gift or benefit by reason of the service of such member or staff to
			 the Commission.
				606.Report of the Commission
				(a)In general
					(1)Interim
			 reportNot later than 300
			 days after the date on which all members of the Commission are appointed under
			 section 604(a), the Commission shall submit to the congressional intelligence
			 committees an interim report setting forth the preliminary evaluations and
			 recommendations of the Commission described in section 603(c).
					(2)Final reportNot later than 60 days after the date of
			 the submission of the report required by paragraph (1), the Commission shall
			 submit a final report setting forth the final evaluations and recommendations
			 of the Commission described in section 603(c) to each of the following:
						(A)The President.
						(B)The Director of National
			 Intelligence.
						(C)The Secretary of State.
						(D)The congressional intelligence
			 committees.
						(E)The Committee on Foreign Relations of the
			 Senate.
						(F)The Committee on Foreign Affairs of the
			 House of Representatives.
						(b)Individual or dissenting
			 viewsEach member of the
			 Commission may include that member's individual or dissenting views in a report
			 required by paragraph (1) or (2) of subsection (a).
				(c)Form
			 of reportThe reports
			 required by paragraphs (1) and (2) of subsection (a), including any finding or
			 recommendation of such report, shall be submitted in unclassified form, but may
			 include a classified annex.
				607.Termination
				(a)In generalThe Commission shall terminate on the date
			 that is 60 days after the date of the submission of the report required by
			 section 606(a)(2).
				(b)Transfer of recordsUpon the termination of the Commission
			 under subsection (a), all records, files, documents, and other materials in the
			 possession, custody, or control of the Commission shall be transferred to the
			 Select Committee on Intelligence of the Senate and deemed to be records of such
			 Committee.
				608.Nonapplicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			609.Authorization of appropriations
				(a)In generalThere is authorized to be appropriated such
			 sums as may be necessary to carry out this title.
				(b)AvailabilityAmounts made available to the Commission
			 pursuant to subsection (a) shall remain available until expended.
				VIIOTHER MATTERS
			701.Extension of National Commission for the
			 Review of the Research and Development Programs of the United States
			 Intelligence Community
				(a)Extension
					(1)In generalEffective on the date on which funds are
			 first appropriated pursuant to subsection (b)(1) and subject to paragraph (3),
			 subsection (a) of section 1007 of the Intelligence Authorization Act for Fiscal
			 Year 2003 (Public Law 107–306; 50 U.S.C. 401 note) is amended by striking
			 September 1, 2004, and inserting one year after the date
			 on which all members of the Commission are appointed pursuant to section
			 701(a)(3) of the Intelligence Authorization Act for Fiscal Year
			 2010,.
					(2)Applicability of amendmentThe amendment made by paragraph (1) shall
			 take effect as if included in the enactment of such section 1007.
					(3)Commission membershipThe membership of the National Commission
			 for the Review of the Research and Development Programs of the United States
			 Intelligence Community established under subsection (a) of section 1002 of such
			 Act (Public Law 107–306; 50 U.S.C. 401 note) (referred to in this section as
			 the Commission) shall be considered vacant and new members shall
			 be appointed in accordance with such section 1002, as amended by subparagraph
			 (B).
					(4)Clarification of dutiesSection 1002(i) of such Act is amended in
			 the matter preceding paragraph (1) by striking including— and
			 inserting including advanced research and development programs and
			 activities. Such review shall include—.
					(b)Funding
					(1)In generalThere is authorized to be appropriated such
			 sums as may be necessary to carry out this section.
					(2)AvailabilityAmounts made available to the Commission
			 pursuant to paragraph (1) shall remain available until expended.
					(3)Repeal of existing funding
			 authoritySection 1010 of the
			 Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 50
			 U.S.C. 401 note) is repealed.
					(c)Technical amendments
					(1)Director of Central
			 IntelligenceThe Intelligence
			 Authorization Act for Fiscal Year 2003 (Public Law 107–306) is amended by
			 striking Director of Central Intelligence each place it appears
			 and inserting Director of National Intelligence in the following
			 provisions:
						(A)Section 1002(h)(2).
						(B)Section 1003(d)(1).
						(C)Section 1006(a)(1).
						(D)Section 1006(b).
						(E)Section 1007(a).
						(F)Section 1008.
						(2)Deputy Director of Central Intelligence for
			 Community ManagementParagraph (1) of section 1002(b) of such
			 Act is amended by striking The Deputy Director of Central Intelligence
			 for Community Management. and inserting The Principal Deputy
			 Director of National Intelligence..
					702.Classification review of executive branch
			 materials in the possession of the congressional intelligence
			 committeesThe Director of
			 National Intelligence is authorized to conduct, at the request of one of the
			 congressional intelligence committees and in accordance with procedures
			 established by that committee, a classification review of materials in the
			 possession of that committee that—
				(1)are not less than 25 years old; and
				(2)were created, or provided to that
			 committee, by an entity in the executive branch.
				VIIITECHNICAL AMENDMENTS
			801.Technical amendments to the Foreign
			 Intelligence Surveillance Act of
			 1978The Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
				(1)in section 101—
					(A)in subsection (a), by moving paragraph (7)
			 two ems to the right; and
					(B)by moving subsections (b) through (p) two
			 ems to the right;
					(2)in section 103, by redesignating subsection
			 (i) as subsection (h);
				(3)in section 109(a)—
					(A)in paragraph (1), by striking
			 section 112.; and inserting section 112;;
			 and
					(B)in paragraph (2), by striking the second
			 period;
					(4)in section 301(1), by striking
			 United States and all that follows through
			 and State and inserting United
			 States, person, weapon of mass
			 destruction, and State;
				(5)in section 304(b), by striking
			 subsection (a)(3) and inserting subsection
			 (a)(2); and
				(6)in section 502(a), by striking a
			 annual and inserting an annual.
				802.Technical amendments to the Central
			 Intelligence Agency Act of 1949The Central Intelligence Agency Act of 1949
			 (50 U.S.C. 403a et seq.) is amended—
				(1)in paragraph (1) of section 5(a), by
			 striking authorized under paragraphs (2) and (3) of section 102(a),
			 subsections (c)(7) and (d) of section 103, subsections (a) and (g) of section
			 104, and section 303 of the National Security Act of 1947 (50 U.S.C. 403(a)(2),
			 (3), 403–3(c)(7), (d), 403–4(a), (g), and 405) and inserting
			 authorized under section 104A of the National Security Act of 1947 (50
			 U.S.C. 403–4a).; and
				(2)in section 17(d)(3)(B)—
					(A)in clause (i), by striking
			 advise and inserting advice; and
					(B)by amending clause (ii) to read as
			 follows:
						
							(ii)holds or held the position in the Agency,
				including such a position held on an acting basis, of—
								(I)Deputy Director;
								(II)Associate Deputy Director;
								(III)Director of the National Clandestine
				Service;
								(IV)Director of Intelligence;
								(V)Director of Support; or
								(VI)Director of Science and
				Technology.
								.
					803.Technical amendments to title
			 10, United States CodeSection 528(c) of title 10, United States
			 Code, is amended—
				(1)in the heading, by striking
			 Associate Director of CIA
			 for Military Affairs and inserting
			 Associate Director of
			 Military Affairs, CIA; and
				(2)by striking Associate Director of
			 the Central Intelligence Agency for Military Affairs and inserting
			 Associate Director of Military Affairs, Central Intelligence Agency, or
			 any successor position.
				804.Technical amendments to the National
			 Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended—
				(1)in section 3(4)(L), by striking
			 other the second place it appears;
				(2)in section 102A—
					(A)in subsection (c)(3)(A), by striking
			 annual budgets for the Joint Military Intelligence Program and for
			 Tactical Intelligence and Related Activities and inserting
			 annual budget for the Military Intelligence Program or any successor
			 program or programs;
					(B)in subsection (d)—
						(i)in paragraph (1)(B), by striking
			 Joint Military Intelligence Program and inserting
			 Military Intelligence Program or any successor program or
			 programs;
						(ii)in paragraph (3) in the matter preceding
			 subparagraph (A), by striking subparagraph (A) and inserting
			 paragraph (1)(A); and
						(iii)in paragraph (5)—
							(I)in subparagraph (A), by striking or
			 personnel in the matter preceding clause (i); and
							(II)in subparagraph (B), by striking or
			 agency involved in the second sentence and inserting involved or
			 the Director of the Central Intelligence Agency (in the case of the Central
			 Intelligence Agency);
							(C)in subsection (l)(2)(B), by striking
			 section and inserting paragraph; and
					(D)in subsection (n), by inserting
			 and
			 Other after Acquisition;
					(3)in section 103(b), by striking , the
			 National Security Act of 1947 (50 U.S.C. 401 et seq.),;
				(4)in section 104A(g)(1) in the matter
			 preceding subparagraph (A), by striking Directorate of
			 Operations and inserting National Clandestine
			 Service;
				(5)in section 119(c)(2)(B) (50 U.S.C.
			 404o(c)(2)(B)), by striking subsection (h) and inserting
			 subsection (i);
				(6)in section 701(b)(1), by striking
			 Directorate of Operations and inserting National
			 Clandestine Service;
				(7)in section 705(e)(2)(D)(i) (50 U.S.C.
			 432c(e)(2)(D)(i)), by striking responsible and inserting
			 responsive; and
				(8)in section 1003(h)(2) in the matter
			 preceding subparagraph (A), by striking subsection (i)(2)(B) and
			 inserting subsection (g)(2)(B).
				805.Technical amendments relating to the
			 multiyear National Intelligence Program
				(a)In generalSubsection (a) of section 1403 of the
			 National Defense Authorization Act for Fiscal Year 1991 (50 U.S.C. 404b) is
			 amended—
					(1)in the heading, by striking
			 Foreign; and
					(2)by striking foreign each
			 place it appears.
					(b)Responsibility of Director of National
			 IntelligenceSuch section
			 1403, as amended by subsection (a), is further amended—
					(1)in subsections (a) and (c), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
					(2)in subsection (b), by inserting of
			 National Intelligence after Director.
					(c)Future-Years defense programSubsection (c) of such section 1403, as
			 amended by subsection (b), is further amended by striking multiyear
			 defense program submitted pursuant to section 114a of title 10, United States
			 Code and inserting future-years defense program submitted
			 pursuant to section 221 of title 10, United States Code.
				(d)Conforming amendments
					(1)In generalThe heading of such section 1403 is amended
			 to read as follows:
						
							1403.Multiyear National Intelligence
				Program
							.
					(2)Table of contents amendmentThe table of contents in section 2 of the
			 National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510;
			 104 Stat. 1485) is amended by striking the item relating to section 1403 and
			 inserting the following new item:
						
							
								Sec. 1403. Multiyear
				National Intelligence
				Program.
							
							.
					806.Technical amendments to the Intelligence
			 Reform and Terrorism Prevention Act of
			 2004
				(a)Amendments to the National Security
			 Intelligence Reform Act of 2004The National Security Intelligence Reform
			 Act of 2004 (title I of Public Law 108–458; 118 Stat. 3643) is amended—
					(1)in subparagraph (B) of section 1016(e)(10)
			 (6 U.S.C. 485(e)(10)), by striking Attorney General the second
			 place it appears and inserting Department of Justice;
					(2)in subsection (e) of section 1071, by
			 striking (1); and
					(3)in subsection (b) of section 1072, in the
			 subsection heading by inserting Agency after
			 Intelligence.
					(b)Other Amendments to the Intelligence Reform
			 and Terrorism Prevention Act of
			 2004The Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3638) is amended—
					(1)in section 2001 (28 U.S.C. 532
			 note)—
						(A)in paragraph (1) of subsection (c)—
							(i)by striking shall, and
			 inserting shall; and
							(ii)by inserting of before
			 an institutional culture;
							(B)in paragraph (2) of subsection (e), by
			 striking the National Intelligence Director in a manner consistent with
			 section 112(e) and inserting the Director of National
			 Intelligence in a manner consistent with applicable law; and
						(C)in subsection (f), by striking
			 shall, in the matter preceding paragraph (1) and inserting
			 shall; and
						(2)in section 2006 (28 U.S.C. 509
			 note)—
						(A)in paragraph (2), by striking the
			 Federal and inserting Federal; and
						(B)in paragraph (3), by striking the
			 specific and inserting specific.
						807.Technical amendments to the Executive
			 Schedule
				(a)Executive Schedule Level IISection 5313 of title 5, United States
			 Code, is amended by striking the item relating to the Director of Central
			 Intelligence and inserting the following new item:
					
							Director of the Central Intelligence
				  Agency.
						.
				(b)Executive Schedule Level IVSection 5315 of title 5, United States
			 Code, is amended by striking the item relating to the General Counsel of the
			 Office of the National Intelligence Director and inserting the following new
			 item:
					
							General Counsel of the Office of the Director of
				  National
				  Intelligence.
						.
				808.Technical amendments to section
			 105 of the Intelligence Authorization Act for
			 Fiscal Year 2004Section 105(b) of the Intelligence
			 Authorization Act for Fiscal Year 2004 (Public Law 108–177; 117 Stat. 2603; 31
			 U.S.C. 311 note) is amended—
				(1)by striking Director of Central
			 Intelligence and inserting Director of National
			 Intelligence; and
				(2)by inserting or in section 313 of
			 such title, after subsection (a)),.
				809.Technical amendments to section
			 602 of the Intelligence Authorization Act for
			 Fiscal Year 1995Section 602 of the Intelligence
			 Authorization Act for Fiscal Year 1995 (50 U.S.C. 403–2b) is amended—
				(1)in subsection (a), in paragraph (2), by
			 striking Director of Central Intelligence and inserting
			 Director of National Intelligence; and
				(2)in subsection (b)—
					(A)in paragraph (1), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence;
					(B)in paragraph (2)—
						(i)in subparagraph (A), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
						(ii)in subparagraph (B), by striking
			 Director of Central Intelligence and inserting Director
			 of National Intelligence; and
						(C)in paragraph (3), by striking
			 Director of Central Intelligence and inserting Director
			 of the Central Intelligence Agency.
					810.Technical amendments to section
			 403 of the Intelligence Authorization Act,
			 Fiscal Year 1992
				(a)Role of the Director of National
			 IntelligenceSection 403 of
			 the Intelligence Authorization Act, Fiscal Year 1992 (50 U.S.C. 403–2) is
			 amended by striking The Director of Central Intelligence and
			 inserting the following:
					
						(a)In generalThe Director of National
				Intelligence
						.
				(b)Definition of intelligence
			 communitySection 403 of the
			 Intelligence Authorization Act, Fiscal Year 1992, as amended by subsection (a),
			 is further amended—
					(1)by striking Intelligence
			 Community and insert intelligence community; and
					(2)by striking the second sentence and
			 inserting the following:
						
							(b)Intelligence community
				definedIn this section, the
				term intelligence community has the meaning given that term in
				section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							.
					
	
		
			Passed the Senate
			 August 5, 2010.
			
			Secretary
		
	
	
	
